Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 1 of 206 PageID #: 10343


                                                                                                                   3890


    1                                 UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK
    2
         - - - - - - - - - - - - -                        X
    3
        UNITED STATES OF AMERICA,                         :      18-CR-204(NGG)
    4
                          Plaintiff ,                     :
    5                                                            United States Courthouse
                    -against-                             :      Brooklyn, New York
    6
        KEITH RANIERE, et al.,                            :
    7                                                            June 7, 2019, Friday
                          Defendant.                      :      9:30 a.m.
    8
         - - - - - - - - - - - -                          X
    9
                                     TRANSCRIPT OF TRIAL
   10                      BEFORE THE HONORABLE NICHOLAS G. GARAUFIS
                           UNITED STATES DISTRICT JUDGE, and a jury.
   11
        APPEARANCES:
   12
        For the Government:                               RICHARD P. DONOGHUE
   13                                                     United States Attorney
                                                          BY: MOIRA K. PENZA
   14                                                         TANYA HAJJAR
                                                              MARK LESKO
   15                                                     Assistant United States Attorneys
                                                          271 Cadman Plaza East
   16                                                     Brooklyn, New York 11201

   17   For the Defendant:                                BRAFMAN & ASSOCIATES, P.C.
                                                          767 Third Avenue
   18                                                     New York, New York 10017
                                                          BY: MARC A. AGNIFILO, ESQ.
   19                                                         TENY ROSE GERAGOS

   20                                                     DEROHANNESIAN & DEROHANNESIAN
                                                          677 Broadway
   21                                                     Albany, New York 12207
                                                          BY: PAUL DerOHANNESIAN, II, ESQ.
   22                                                          DANIELLE R. SMITH, ESQ.

   23   Court Reporter:               Michele D. Lucchese, RPR, CRR
                                      Official Court Reporter
   24                                 E-mail: MLuccheseEDNY@gmail.com
        P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y; t r a n s c r i p t
   25   p r o d u c e d b y C o m p u t e r- A i d e d T r a n s c r i p t i o n.




                                       MDL            RPR           CRR            CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 2 of 206 PageID #: 10344


                                        Proceedings                         3891


    1               (In open court; outside the presence of the jury.)

    2               THE COURT:     Please be seated in the back.

    3               Appearances.

    4               MS. PENZA:     Moira Penza, Tanya Hajjar, Mark Lesko

    5   for the United States.       Also at the counsel table is Special

    6   Agent Michael Lever with the FBI, and Paralegal Specialist

    7   Teri Carby.

    8               MR. AGNIFILO:     Good morning, Your Honor.      Marc

    9   Agnifilo, Teny Geragos, Paul der Ohannesian, Danielle Smith

   10   for Keith Raniere, who is with us this morning.

   11               THE COURT:     Is there anything before I call in the

   12   witness and the jury?

   13               MS. PENZA:     Nothing from the Government.

   14               MR. AGNIFILO:     No, Your Honor.

   15               THE COURT:     Let's bring in the witness.

   16               Everyone may be seated.

   17               (Witness resumes the stand.)

   18               THE COURT:     Please bring in the jury.

   19               (Jury enters the courtroom.)

   20               THE COURT:     Please be seated.     Good morning, members

   21   of the jury.

   22               THE JURY:      Good morning.

   23               THE COURT:     All right, we will continue with the

   24   examination of the witness.          You may proceed.

   25               MS. PENZA:     Thank you.



                             MDL       RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 3 of 206 PageID #: 10345


                                 Nicole - direct - Penza                    3892


    1                   THE COURT:   I remind the witness she is still under

    2   oath.

    3   NICOLE,

    4           called by the Government, having been previously duly

    5           sworn, was examined and testified as follows:

    6   DIRECT EXAMINATION

    7   BY MS. PENZA:

    8   Q       Good morning, Nicole.

    9   A       Good morning.

   10   Q       I just want to pick up looking at what's already in

   11   evidence as Government Exhibit 650.

   12                   This was the Facebook screen shot that you received

   13   from Allison Mack on April 16, 2016?

   14   A       Yes.

   15   Q       Okay.    I just wanted to ask you, at the bottom right

   16   there is a thumb's down; is that right?

   17   A       Yes.

   18   Q       Did you create that at the time that you received this?

   19   A       No.

   20   Q       Did that happen much later?

   21   A       Yeah.

   22   Q       How did it happen?

   23   A       I was trying to bring up the message to show the FBI and

   24   I accidentally thumb's downed it.

   25   Q       So the original didn't have the thumb's down?



                               MDL      RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 4 of 206 PageID #: 10346


                                Nicole - direct - Penza                     3893


    1   A     No.

    2   Q     So after you received this Facebook message from Allison,

    3   what did you do?

    4   A     I asked her what I should say -- oh, no, then I

    5   messaged -- sorry, I messaged again.         It said that I needed to

    6   have him respond, so I sent another e-mail.

    7   Q     Did you end up sending a series of e-mails?

    8   A     Yeah, I think I sent one -- I sent one more and then he

    9   still didn't respond, and then she was like really getting on

   10   me, and then she said that -- I mean, I think she said

   11   something like I was slow as molasses getting this

   12   accomplished and then she said if I didn't get him to respond

   13   by 3:00 a.m., I believe it was, that she would have to take a

   14   cold shower.    So then I sent another e-mail.

   15   Q     Why did you do that?

   16   A     Because I was scared that I was going to get in trouble

   17   and I also didn't want her to have to take a cold shower.            At

   18   that time that seemed like kind of a crazy thing to do; I was

   19   like why do you have to do that if he's not answering?           And I

   20   didn't want -- I did not want to make her have to do that, so

   21   I tried to e-mail again.

   22   Q     So, April 16, 2016 is the Facebook message.

   23               MS. PENZA:     Your Honor, may I approach witness?

   24               THE COURT:     Yes, you may.

   25   Q     Nicole, I'm showing you what are marked for



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 5 of 206 PageID #: 10347


                                Nicole - direct - Penza                     3894


    1   identification purposes as Government Exhibits 1272, 1273, and

    2   1275.    Can you just take a look at those for me?

    3                  And are those the series of three e-mails that you

    4   sent to the defendant after receiving Allison Mack's Facebook

    5   message and response from the defendant?

    6   A       Yes.

    7                  MS. PENZA:   Your Honor, the Government offers

    8   Government Exhibits 1272, 1273 and 1275 into evidence.

    9                  MR. AGNIFILO:   No objection.

   10                  THE COURT:   All right.   Government Exhibits 1272,

   11   1273 and 1275 are received into evidence.

   12                  You may publish to the jury.

   13                  MS. PENZA:   Thank you, Your Honor.

   14                  (Government's Exhibits 1272, 1273 and 1275 received

   15   in evidence.)

   16   Q       Nicole, I'm showing you what's in evidence as Government

   17   Exhibit 1272.

   18                  And was this the first e-mail -- this is now the

   19   second e-mail that you've sent to the defendant?

   20   A       Yes.   And I believe Allison said to like ask him a

   21   question.

   22   Q       So is that why you say, I go around and around in circles

   23   trying to think of the right question to ask?

   24   A       Yes.

   25   Q       And do you remember there being a sense of urgency from



                              MDL      RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 6 of 206 PageID #: 10348


                                Nicole - direct - Penza                     3895


    1   Allison from the time you had gotten -- had first received the

    2   defendant's e-mail address until now in order to contact him

    3   with the right question?

    4   A     Yeah.

    5   Q     And so you end up asking a question:        The biggest

    6   question on my mind, how do I constantly challenge my fears

    7   and be joyful at the same time?       While I'm challenging and

    8   facing my fears, my body feels constantly in fight or flight.

    9                 Do you remember asking that question?

   10   A     Yes.

   11   Q     And did you feel that way at the time?

   12   A     Yes, especially when like she was putting a lot of

   13   pressure on me to get an answer.        Every time she like gave me

   14   an assignment, my body just went into fight or flight because

   15   I was like-- because I knew I had to do it, so I would go into

   16   fight or fright.

   17   Q     And you say:    I'm about to start the five day in New York

   18   City with Lauren.

   19                 Did you end up taking the five-day intensive again?

   20   A     Yeah.    Allison had talked about wanting me to do like

   21   more ESP curriculum, which she wanted -- it goes the five day

   22   and then like ten more days, but it had been such a long time

   23   I just said that I would rather do the first five day over

   24   again, then like do more.

   25   Q     And at the end, you say:      In all the videos I've seen and



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 7 of 206 PageID #: 10349


                                Nicole - direct - Penza                     3896


    1   things I've heard about you, you're very joyful and playful

    2   but for me, thinking about pushing on my fears for the rest of

    3   my life doesn't make me feel playful.        It makes me feel scared

    4   and heavy hearted, it makes me want to run away.

    5                Is that how you felt at the time?

    6   A     Yes.

    7   Q     And this is April 17, 2016, so the day after that

    8   Facebook message?

    9   A     Uh-hum.    Yes.

   10   Q     And did the defendant respond to this e-mail?

   11   A     No.

   12   Q     And April 18, so the next day, you send another e-mail?

   13   A     Yes.

   14   Q     And here, is this where you write:        But Allison told me

   15   to be -- so you say:       I have no idea how to befriend someone

   16   that I've never met, especially someone as intellectual and

   17   contemplative and as in demand as you, and having to do it

   18   over the internet while it's pushing against all sorts of

   19   things I hate, like bothering people or asking for things or

   20   feeling uncomfortable or, even worse, feeling needy or

   21   desperate.

   22                Did you have any desire to be e-mailing the

   23   defendant?

   24   A     No, there was no reason for me to.

   25   Q     And then you say:      But Allison told me to be honest with



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 8 of 206 PageID #: 10350


                                Nicole - direct - Penza                     3897


    1   you and the truth is that Allison is trying to push me, or I

    2   assume push against my fears, and is going to stand in a cold

    3   shower if I don't figure the out how to hear back from you by

    4   3:00 a.m.    Yeah, that's happening.      I would personally prefer

    5   not to have her do that.      I know, shocking.        At least not on

    6   account of or because of my failure.

    7                So did the defendant respond to this e-mail?

    8   A     Yes.   Finally.

    9   Q     So did the defendant -- I'm now showing what's in

   10   evidence as Government Exhibit 1275.

   11                Before he responded, had you actually sent another

   12   e-mail as well?

   13   A     Umm...

   14   Q     Looking at the bottom?

   15   A     Oh, yeah.    Yeah, I was just trying to think of anything

   16   to spark up a conversation so I sent one of my favorite Ted

   17   talks by JK Rowling.

   18   Q     So you sent -- so on the 18th at 5:20 a.m., you had sent

   19   the e-mail about her taking the cold shower, and then on the

   20   18th at 12:42 p.m., you sent the Ted talk.

   21                And then did the defendant respond on April 18 at

   22   6:46 p.m.?

   23   A     Yes.

   24   Q     And, again, this is called polkadots and moonbeams?

   25   A     Yeah, I'm not sure why.



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 9 of 206 PageID #: 10351


                                Nicole - direct - Penza                     3898


    1   Q     But, again, your subject lines don't necessarily match --

    2   A     No.

    3   Q     -- what the content is?

    4   A     No.

    5   Q     Okay.    So the defendant writes:      Oh, dear, how far do you

    6   want (me) to go?     Also the thing with Allison and the shower

    7   is not a good lever for me, but more of ethics later.

    8                 Did you know what that meant?

    9   A     Not exactly, but I assumed that he considered what I did

   10   unethical, like I don't know why, but, yeah, that is what I

   11   got from it.

   12   Q     How committed are you to working to get this answer?           It

   13   is a scarey difficult journey to experiencing existence with

   14   the lightness of true freedom with the depth of love.

   15                 Now, did you want to experience the lightness of

   16   true freedom with the depth of love?

   17   A     I mean, I don't really know what that is, to be honest.

   18   Q     Okay.    And then you said:    Thank you for persisting.       I

   19   just got your three e-mails long after Allison just have start

   20   her refreshing shower.

   21                 So that's in response to the cold shower?

   22   A     Yeah.

   23   Q     Now, did you respond -- did you end up responding to the

   24   defendant?

   25   A     Yes.



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 10 of 206 PageID #:
                                  10352

                             Nicole - direct - Penza                     3899


  1   Q     Did -- were you checking in with Allison during this time

  2   and telling her about whether there had been a response from

  3   the defendant?

  4                 MR. AGNIFILO:   Your Honor, object to the leading.

  5                 THE COURT:   Rephrase the question.

  6                 MS. PENZA:   Sure.

  7   Q     Nicole, during this time, are you communicating with

  8   Allison?

  9   A     Yeah, because I have to let her know that I accomplish

10    it.

11    Q     And how is she responding?

12    A     Like good job, finally.       Good job, now like start a back

13    and forth.

14    Q     And did she say that?

15    A     Yeah.

16                  MS. PENZA:   May I just have the ELMO for the

17    witness, Your Honor?

18                  THE COURT:   All right.

19    Q     Nicole, I'm showing you what is marked for identification

20    purposes as Government Exhibit 1378.          It is a two-page e-mail

21    chain.

22                  Is this the back and forth between you and the

23    defendant following his response?

24    A     Yes.

25                  MS. PENZA:   Your Honor, Government offers Government



                           MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 11 of 206 PageID #:
                                  10353

                              Nicole - direct - Penza                    3900


  1   Exhibit 1378 into evidence.

  2                 MR. AGNIFILO:    No objection, Judge.

  3                 THE COURT:    Government Exhibit 1378 is received in

  4   evidence.

  5                 (Government's Exhibit 1378 received in evidence.)

  6                 MS. PENZA:    Thank you.

  7   Q     So, Nicole you wrote back to the defendant:

  8                 Yeah, I wasn't sure about that lever, but I got

  9   scared and panicked.        Thank you for the feedback on that.     I

10    have so much to learn on ethics.

11                  What's feedback?

12    A     That's like an ESP-like NXIVM word of like people were

13    constantly giving you feedback on how you could improve or

14    what you could do better.        Yeah.

15    Q     And then you talk about it's the whole process of acting

16    and the discipline and the human exploration, and the person I

17    have to become in order to be a great actor that I love?

18    A     Yes.

19    Q     You are talking about your interests here; are you

20    talking about your interests in improving as an actor?

21    A     Yeah.    Yes.

22    Q     Was improving -- was that your focus?

23    A     I think that sentence is a very good way of explaining

24    it.   I loved exploring humanity and human nature, and learning

25    how to be a more like grounded and better person so I could



                            MDL      RPR       CRR    CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 12 of 206 PageID #:
                                  10354

                              Nicole - direct - Penza                     3901


  1   become the kind of performer I wanted to be.           That's why I was

  2   doing all of this, you know.       Yeah, yes.

  3   Q     And then, at the end, you say:         I guess the other part of

  4   my question is why there has to be so much struggle and

  5   difficulty to get joy or freedom and how does one not get lost

  6   in the struggle and fear and hardship.

  7   A     Yeah, so there's something that I noticed just about the

  8   ESP community.      And also, what I was experiencing and going

  9   through, was everyone seems like everything needed to be a

10    struggle and you had to be in pain, and you had to struggle in

11    order to grow.      And it just felt really overwhelming sometimes

12    because I'm all for growing, but I just didn't want to live my

13    life constantly like needing to struggle and feel bad or like

14    find something to struggle against.          Like, life gives you

15    enough struggles.

16    Q     And then, April 19, 2016, does the defendant respond?

17    A     Yes.   Yes.

18    Q     And he says:     True freedom in the physical world comes

19    from absolute commitment to a principal with no tolerance for

20    excuses or an out, escape.      Only then do we find freedom does

21    not depend on being able to do what we want; it depends on not

22    being able to do what we want yet still experiencing self.

23    Love is only measured through pain.          Our ability to feel human

24    pain determines the depth and strength of our love.

25                 Is that what he wrote?



                           MDL     RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 13 of 206 PageID #:
                                  10355

                              Nicole - direct - Penza                    3902


  1   A      Yes.

  2   Q      At this time, did you know that the defendant was part of

  3   DOS?

  4   A      No.

  5   Q      Those concepts, would those be -- were those DOS-related

  6   concepts?

  7   A      Absolutely.

  8   Q      And would you later discuss them with the defendant?

  9   A      Yes.

10    Q      So during -- looking at April and May 2016, during that

11    time period, what are your feelings about DOS?

12    A      Confusing.    It was stressful and scarey to like

13    constantly be facing this like commitment that there was no

14    out of.      It felt really scarey, but also, like, Allison was

15    still being nice a lot of the time and she was helping me with

16    some career stuff, so it was a little bit confusing.

17                  MS. PENZA:   Your Honor, may I have the ELMO for the

18    witness, please?

19                  THE COURT:   Go ahead.

20    Q      Nicole, I'm showing you what's marked for identification

21    as Government Exhibit 665.

22                  Are you familiar with this document?

23    A      Yes.

24    Q      And is this an e-mail chain back and forth between you

25    and -- or is this an e-mail chain involving you and Allison



                           MDL      RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 14 of 206 PageID #:
                                  10356

                             Nicole - direct - Penza                     3903


  1   Mack on April 20, 2016?

  2   A     Yes.

  3                 MS. PENZA:   The Government moves Government Exhibit

  4   665 in evidence.

  5                 MR. AGNIFILO:   No objection.

  6                 THE COURT:   Government Exhibit 665 is received in

  7   evidence.

  8                 (Government's Exhibit 665 received in evidence.)

  9                 THE COURT:   Publish to the jury.

10                  MS. PENZA:   Thanks.

11                  (Exhibit published.)

12    Q     Nicole, can you explain this e-mail from April 20, 2016?

13    A     Yeah.    So there were a couple of things happening right

14    at that point.     This e-mail is that she had set up an

15    interview for me at her agency, which was a really -- and is a

16    really great agency in New York City and Los Angeles, they're

17    on both coasts -- for commercials, theater, film, everything.

18    So she had set up a meeting and this was the e-mail from one

19    of the agents that I met with afterward.

20    Q     So when you described things as being confusing, was this

21    an example of one of the things that made you feel like you

22    might be getting something that you wanted out of this?

23    A     Yeah, like there were two things.       So there was this

24    meeting and then there was she had set up my first

25    off-Broadway audition, which went really well.         And so that



                           MDL      RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 15 of 206 PageID #:
                                  10357

                              Nicole - direct - Penza                    3904


  1   was more what I thought, you know, like what I was looking for

  2   with a mentorship and she really was like helping me, these

  3   were actual steps towards my career that would have been

  4   helpful.     So I was sort of like in this kind of pull of being

  5   this is scaring the daylights out of me, like what's

  6   happening, but she is also helping me with my career.          So I

  7   was -- I was just confused -- or in the middle of, you know,

  8   not sure how to feel about it.

  9   Q     During April and May of 2016, did you begin -- were you

10    spending more time in Clifton Park, New York?

11    A     Yes.

12    Q     Can you explain what your schedule was like at that time?

13    A     Pretty intense.     As I've mentioned, I was working at --

14    full time at a nightclub, so I would work 9:30 at night until

15    5:00 in the morning and by the time I got home on the train it

16    would be like 6:00 a.m.      And I'd try to sleep for a few hours

17    and then wake up and I would either, like, teach a source or

18    then I would get -- let's say I was working Wednesday,

19    Thursday, Friday, Saturday, Sunday, which is very exhausting

20    at a nightclub.    Then Sunday, either after I finished work I

21    would take the bus up to Albany, or like Monday would be my

22    day off, I would take the bus up to Albany, stay Monday night

23    in Albany and take the bus back Tuesday in order to work

24    Tuesday night if I was scheduled Tuesday night.         It was crazy.

25    Q     Were you -- how did you decide to go up to Clifton Park?



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 16 of 206 PageID #:
                                  10358

                             Nicole - direct - Penza                     3905


  1   A     Allison told me to.

  2   Q     And how did it -- how did you take it when she told you

  3   to come up to Clifton Park?

  4   A     Maybe like the first time, fine, but then it was -- I was

  5   so exhausted.    And I was moving at the same time, like moving

  6   apartments, so I fought back on it a little bit because it was

  7   like I genuinely couldn't do everything.        And so, I was so

  8   exhausted.

  9   Q     And did you tell her that?      Did you push back to Allison?

10    A     Yeah, I tried to.

11    Q     And how did she react?

12    A     She said it was very important for me to be up there and

13    start to like be up there and show her commitment, you know,

14    at least like once a week for the beginning -- or she said it

15    was very important and that I needed to -- this is what I

16    committed to, I needed to make that a priority.

17    Q     How were you paying for those trips?

18    A     Myself.

19    Q     How much would it cost?

20    A     So, like taking the train from Grand Central to Albany is

21    $42 one way, and the bus was usually like $20.         So if I could

22    time the bus right, I was trying to do that.          But also it was

23    like a little easier to sleep on the train, so sometimes I

24    would like spoil myself and take the train so I could sleep.

25    But it was $20 to $42 one way.



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 17 of 206 PageID #:
                                  10359

                             Nicole - direct - Penza                     3906


  1   Q       At that point in time, was that amount of money something

  2   that concerned you?

  3   A       Yeah, I was working really hard to support myself in the

  4   City.

  5   Q       Now, when you would -- and then when you would get to

  6   Clifton Park, where would you stay?

  7   A       I would stay at Allison's house.

  8   Q       Did you have a bed there?

  9   A       No.

10    Q       Where would you sleep?

11    A       In Allison's bed.

12    Q       What was it like staying with Allison?

13    A       At least she had like -- she had a nice little house, so

14    that was nice.    But it was very stressful, especially in the

15    beginning because I would go up there and I wouldn't really

16    know what to expect.      I just -- you don't really feel that

17    comfortable because you're not in your space.         And -- yeah.

18    Q       At some point, while you were staying with Allison, did

19    the defendant walk by the house?

20    A       Yes.

21    Q       Is this in April 2016?

22    A       Yes.

23    Q       Had he ever -- in the times you had gone up to Clifton

24    Park prior to that occasion, had the defendant ever walked by

25    Allison's house that you remember?



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 18 of 206 PageID #:
                                  10360

                             Nicole - direct - Penza                     3907


  1   A     Not that I remember.

  2   Q     So what happened on that occasion?

  3   A     I was waiting for Allison to get home, and I was just at

  4   the house by myself, and I saw Keith walk by and I thought,

  5   oh, like that's the person I've been e-mailing back and forth

  6   with, like I should go say hi.       And, so, I went outside and I

  7   said hi.

  8   Q     And what happened when you said hi?

  9   A     He like said hi and finished talking to the person that

10    he was talking to and asked me if I wanted to go on a walk.

11    Q     And did you go on a walk with him?

12    A     Yeah.    I was, like, okay.

13    Q     Did he say anything about the walk?

14    A     Umm.

15    Q     Sorry, let me strike that question.

16                  At that point in time, did you attach any particular

17    significance to going on a walk with the defendant?

18    A     I had heard people -- I think I said it in one of those

19    e-mails, like I had heard Emi -- or, like, talk about these

20    walks and apparently, you know, they were, like, walks that he

21    helped people work through things or -- and people, like,

22    waited around awhile to go on these walks, so that was kind of

23    all I knew about it.

24    Q     Did the defendant say anything to you about why he was

25    going on a walk with you?



                           MDL     RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 19 of 206 PageID #:
                                  10361

                              Nicole - direct - Penza                    3908


  1   A       Yeah, he said that I had earned -- because we had been,

  2   like, going back and forth on e-mail, that I had earned a

  3   walk.

  4   Q       What else happened on that walk?

  5   A       He talked about -- I mean, I'm sure he asked me some

  6   questions, but we were just kind of walking and I remember him

  7   asking, like, how much I knew about him, which was not a lot,

  8   or knew about his lifestyle, which was not a lot.

  9   Q       Did he tell you any details about his lifestyle?

10    A       Just that he had a partner, Pam, but that he wasn't

11    married and that he, like, had more than one partner.

12    Q       Do you remember any other details until we get to the end

13    of the walk?

14    A       Not really, except just thinking, like, I wasn't really

15    sure why I needed to know that information, but aside from

16    that, no.

17    Q       How did the -- did something happen that ended the walk?

18    A       Yeah.   So we started -- we were, like, walking, still

19    walking and it started to rain, and he asked me if I could

20    get -- if I knew how to get back to Allison's house from where

21    we were, because Clifton Park is very confusing, and I said

22    yes, I thought I did.      And he said -- and I think he was

23    commenting to the rain or maybe the -- how we had met, I don't

24    know what it was to, but he said isn't this funny that this is

25    our first date.



                           MDL     RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 20 of 206 PageID #:
                                  10362

                             Nicole - direct - Penza                     3909


  1   Q     Did you say anything in response?

  2   A     I just remember, like, not quite being able to wrap my

  3   head around it, because I thought what?        Like, what?

  4   Q     Did he say something else?

  5   A     Well, he asked me if I was okay because I obviously -- I

  6   looked, like, kind of shellshocked, I imagine, because I was

  7   like -- I don't know, I was trying to wrap my head around it;

  8   like, what did he just say and what does that even mean?

  9               And so when he asked me if I was okay, I said yeah,

10    I'm just feeling overwhelmed.       I'm okay, though, I'm just

11    feeling overwhelmed.      And he said bye and I ran back to -- I

12    ran back to Allison's house.

13    Q     Did the defendant say anything about when he would --

14    that he would contact you again?

15    A     Yeah, I think, like, in that same sentence he, like,

16    asked me if -- or -- asked me if we would go on another walk,

17    if I wanted to go on another walk.       I think I just said yes.

18    I don't remember.

19    Q     So, on that run back, how are you feeling?

20    A     Scared, and, again, still trying to, like, kind of --

21    just, like, my body doesn't feel okay.        I wasn't really

22    thinking.    I didn't know what to think, but I remember that my

23    body really did not feel okay.

24    Q     Were you attracted to the defendant?

25    A     No.



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 21 of 206 PageID #:
                                  10363

                               Nicole - direct - Penza                    3910


  1   Q     Did you have any interest in dating him?

  2   A     No.    Like, no.

  3   Q     Now, what happened when you got back to Allison's house?

  4   A     There was a source meeting going on at the time I got

  5   back, so I, like, sat there while they finished the -- like,

  6   meeting on video.     And when it was done, she asked me how --

  7   like, where I had been and how the walk had gone, and I said

  8   that I -- I said that I thought that this had been like a

  9   whole plot to get me up here for Keith and -- that's what it

10    felt like.    I wasn't, like, accusing her, because I was so out

11    of my element, but I was like this feels like a plot to get me

12    up here for Keith.

13    Q     And how did Allison respond?

14    A     She said, oh, sweetie, that's -- like, I'm so glad that

15    you told me that.     That's not true, but it's really, really

16    good that you can trust me enough to tell me that.          But that's

17    not true, that's not what's happening, but that's such a good

18    sign that you can trust me enough to tell me that.

19    Q     At that point, what was the effect of Allison saying that

20    to you?

21    A     I mean, I was already stuck.      Like that.    You know, I

22    thought I didn't have a choice, so I wanted to believe that,

23    or I wanted to believe her.

24    Q     After that, did you end up going on additional walks with

25    the defendant?



                          MDL       RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 22 of 206 PageID #:
                                  10364

                             Nicole - direct - Penza                     3911


  1   A     Yes.

  2   Q     How would those walks end up -- those first walks, how

  3   would they end up being arranged?

  4   A     Through Allison.

  5   Q     And can you explain that?

  6   A     So, a lot of these times these walks would be at like

  7   three or four in the morning, and so I would be asleep and he

  8   would either call or text Allison and she would tell me to go

  9   outside.

10    Q     And would you -- so you'd be sleeping in her bed?

11    A     Yes.

12    Q     Did she have -- what was -- did you note that there was a

13    particular alert for the defendant on her phone?

14    A     Yeah.    I had just, like, learned that there was a

15    particular sound that she had, like her phone, too, for when

16    Keith texted her.     So I, like, knew when that was coming.

17    Q     At some point did you end up having a physical response

18    when you would hear that?

19    A     Yeah, because again, in the beginning, it was like I was

20    so in fight or flight.      So immediately when that sound would

21    go off, I'd go into fight or flight.

22                  (Continued on following page.)

23

24

25



                           MDL     RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 23 of 206 PageID #:
                                  10365

                             Nicole - Direct - Penza                     3912


  1   BY MS. PENZA (Continuing):

  2   Q     What time of day would these walks be arranged?

  3   A     Arranged or happen?

  4   Q     Happen, I'm sorry.

  5   A     Like, three or four -- two, three, four, five in the

  6   morning, somewhere around those times.

  7   Q     On one of these early walks, did the Defendant talk to

  8   you about Allison?

  9   A     Yes.   He said that I had gotten the first walk with him

10    because of Allison, because she spoke really highly of me and

11    because she was -- he thought very highly of her.

12    Q     And did he talk to you at all about your relationship

13    with Allison?

14    A     Yes, but he would, like, talk around things.

15    Q     So, at that point, was the Defendant acknowledging to you

16    that he was part of DOS?

17    A     No.

18    Q     Did you know he was part of DOS at that point?

19    A     No.

20    Q     At some point in these early walks, did you start to feel

21    like he was talking about DOS?

22    A     Yes.

23                 And it drove me nuts because he'd be, like, talking

24    to me about, like, commitment and these things, and I'm like

25    you're talking about -- like, you're talking about what I'm



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 24 of 206 PageID #:
                                  10366

                             Nicole - Direct - Penza                     3913


  1   struggling with, yet you're not supposed to know what I'm

  2   struggling with, I'm not allowed to talk to you about what I'm

  3   struggling, and, yet, you're, like, telling me about

  4   commitment and trusting people and all these things.          And it

  5   was, like, so confusing in my head because I'm like do you

  6   know or isn't this just a coincidence or, like, what is going

  7   on?

  8                But it just seemed too weird for him not to know,

  9   yet I had no -- I had no reason to believe that he was part of

10    this women's organization.      I had, like, other women that I

11    was, like, trying to guess who was Allison's mentor.

12    Q     Did you actually make guesses as to who you thought was

13    her --

14    A     I did, yes.

15    Q     Who did you guess?

16    A     I thought it was Esther.

17    Q     What's Esther's last name?

18    A     Chiappone.

19    Q     Who is she in the NXIVM community?

20    A     Just, like, someone who'd been at the community for a

21    long time.    She ran -- I think she ran Jness.

22                 But Allison kind of talked about Esther sometimes,

23    so that was -- and she seemed like a -- like a cool woman, so

24    that was my guess.

25    Q     Now, did the Defendant ever talk to you about trusting



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 25 of 206 PageID #:
                                  10367

                             Nicole - Direct - Penza                     3914


  1   Allison?

  2   A     Yes.

  3   Q     Can you tell us a little bit about that?

  4   A     Well, he would talk to me about trusting Allison, but

  5   trust in general and how you had to trust and how, like,

  6   you -- it was I don't know if it would, like, get you closer

  7   to enlightenment or this idea of freedom if you trusted in

  8   someone completely and utterly.

  9                And I was like, well, I don't know because how does

10    that really make sense?        Like, how can someone else know

11    what's best for you, right?       They can, like, tell you things

12    that maybe you could improve on, but how could anyone really

13    know what's best for you?

14                 And, also, Allison's only four years older than me,

15    so it's not like it's this wise woman that's, like, telling me

16    the ways of the world, you know?         It's someone who's four

17    years older than me.

18                 So, I was like, I don't feel like she can know

19    what's best for me better than me.

20                 And he was like, Well, the fact that she's, like,

21    imperfect makes it -- is even more important in helping you

22    towards freedom because if you can trust fully in a person who

23    is flawed, then that will -- that's, like, I don't know then

24    you can find real freedom.

25                 And I was sort of like, I'm not sure that makes



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 26 of 206 PageID #:
                                  10368

                             Nicole - Direct - Penza                     3915


  1   sense to me but, okay.

  2   Q     When you -- one other question that I meant to ask you

  3   earlier.

  4                When you would come to Albany, you came on either a

  5   bus or a train?

  6   A     Yes.

  7   Q     So, once you were in Albany, what would you do for

  8   transportation?

  9   A     So, like, when you get into the bus station or the train

10    station, you're still pretty far away from Clifton Park, which

11    is where the NXIVM community is.        In the beginning, Allison

12    would pick me up.     But once it got further into it, I was

13    supposed to find my own way from the bus to Clifton Park.

14                 And taxis are really not easy to find in Albany, so

15    you usually had to get someone -- pay someone from the NXIVM

16    community to come and pick you up.

17    Q     And once you were in Clifton Park, what type of

18    transportation did you have available to you?

19    A     Walking or sometimes Allison would let me use her car to,

20    like, go get groceries or something to eat because, obviously,

21    I would be up there for the night.

22    Q     Did you need to ask permission for that?

23    A     Yes.

24    Q     During these early walks with the Defendant, did he ever

25    ask you any personal questions?



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 27 of 206 PageID #:
                                  10369

                             Nicole - Direct - Penza                      3916


  1   A     Yeah.    He would, like, ask me to think about things.        So,

  2   like, he would ask me some questions and I was supposed to go

  3   back, go to work, think about them, and then come back to

  4   Albany and have answers.

  5                 So, they were, like, What's the worst thing you've

  6   ever done?     What are you afraid of?      Just, like, superpersonal

  7   questions.

  8   Q     One of those was what's the worst thing you've ever done?

  9   A     Yes.

10    Q     Did he also ask you about what would be the hardest thing

11    to tell him?

12    A     Yeah, like, what would be the hardest thing to tell him,

13    what I was the most afraid of, yeah.         Questions like that.

14    Q     During these early walks, did you ever discuss the

15    conversations you had had with the Defendant with Allison?

16    A     Yes.

17    Q     Did you ever talk to her about whether the Defendant was

18    in DOS?

19    A     I think, like, I might have asked her because, again,

20    like, it just seems too odd that everything he was telling me

21    seemed to be about DOS.        So, I would just tell her that, like,

22    it seems like he knows what we're talking about.

23    Q     And what would she say?

24    A     Just like she had told me in the beginning:         It didn't

25    have anything to do with NXIVM.          Like, no, she would just say



                               LAM       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 28 of 206 PageID #:
                                  10370

                             Nicole - Direct - Penza                     3917


  1   no.

  2   Q     At some point, did Allison give you another assignment?

  3   A     Yes.

  4   Q     How did she introduce that assignment to you?

  5   A     One morning before a walk, she told me to go outside and

  6   tell Keith that I would do anything that he asked me to do.

  7   Q     Was -- were you already on your way to having a walk?

  8   A     Yeah, I was, like, kind of right -- that morning, right

  9   before the walk, I have had another assignment for you.           When

10    you go out there, you're going to tell Keith that you'll do

11    exact -- whatever he wants you to do.

12    Q     At that point, what choice did you feel you had in

13    completing that assignment?

14    A     No choice.    It was an assignment.

15    Q     Did Allison say anything else to you before you started

16    the walk?

17    A     She said, Now go be a good slave.

18    Q     So, what did you do?

19    A     I went outside, and he was waiting outside, like, out the

20    backdoor of Allison's house.       And we started walking, and I

21    was, like, too nervous to say it.       So, we walked a little ways

22    and then I just, like, kind of blurted it out like, I'll do

23    whatever you want me to do.

24    Q     How did you feel saying that?

25    A     Not good.    I mean, it definitely -- I was just saying it



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 29 of 206 PageID #:
                                  10371

                             Nicole - Direct - Penza                       3918


  1   because I had to.     I didn't want to say it.

  2   Q     Now, what did the Defendant say after you said that?

  3   A     I think he said, I don't think you mean that.

  4   Q     Then what happened?

  5   A     I said, I don't.

  6                Yeah.

  7   Q     And then what?

  8   A     I don't remember whether it was right away or at the end

  9   of the walk, but he said that he would have me come back out

10    and say it when I really meant it.

11    Q     At some point during that walk, did he ask you another

12    question?

13    A     Yes.

14    Q     What did he ask you?

15    A     He asked me what the worst thing was -- what was the

16    worst thing he could ask me to do.

17    Q     How did you feel when he asked you that?

18    A     Really scared.

19    Q     Did you start thinking about things?

20    A     Yes.   I think in the situation that you're in when you

21    feel like you have no choice, when someone says, What's the

22    worst thing that you can do, it's incredibly scary.          And I

23    remember, like, looking up at the roof of a house that we

24    were, like, walking past and thinking, like, oh, my God, like,

25    he could ask me to jump off that roof.        And then in my head,



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 30 of 206 PageID #:
                                  10372

                             Nicole - Direct - Penza                     3919


  1   just being, like, he could ask -- my head started going over,

  2   like, all sorts of things, like, worst case scenario.

  3                 So I told him, I said, You know, I thought that it

  4   would be -- I thought that it would be something sexual that

  5   would be the worst thing that you could ask me to do, but

  6   that's actually not true.      The worst thing that you could ask

  7   me to do would be to ask me to hurt someone in my family or

  8   hurt myself or hurt someone else.

  9   Q     And did you explain that?

10    A     Yeah.    Like, if he asked me to, like, again, jump off a

11    bridge and commit suicide, like -- I mean, I know it sounds

12    completely crazy, but, like, you know, or to hurt someone.

13    Like, when your brain is thinking like that, like worst case

14    scenario, you're like what if someone asked you to kill

15    someone?   What if someone asked you -- so I was, like, what if

16    he asked me to never speak to my family again?

17                  I was slightly freaking out.

18    Q     How did the Defendant respond when you said that to him?

19    A     He said, like, Do you really think that I would ask you

20    to do those things?

21                  And then I sort of like calmed down a little bit.

22    And, I mean, I didn't know, but...

23    Q     By those things, do you mean -- did he specifically

24    respond about what you said about hurting somebody?

25    A     Yeah.    Like my family, like never speaking to my family



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 31 of 206 PageID #:
                                  10373

                              Nicole - Direct - Penza                     3920


  1   again, or hurting my family in a physical way, that was what

  2   I -- that was what I got from it.

  3   Q      Did he say anything about you saying that you thought the

  4   worst was something sexual?

  5   A      No.

  6   Q      Looking back, do you have a view on how that exchange

  7   with the Defendant affected you?

  8   A      Yeah.    I mean, at the time I was feeling like there are

  9   just these vibes that I was getting, like something, like,

10    something sexual is going on, like, in this community or

11    situation, and I didn't feel good about it.         But, like, in

12    that walk and him asking me that question, it all of a sudden

13    makes something sexual not that bad because by comparison it's

14    not.   Like, something sexual happening would only hurt me, no

15    one else gets hurt, so, in the circumstances, it's not that

16    bad.

17                   And I can just kind of see, like, the thought

18    process of where that was what I was most afraid of, and all

19    of a sudden by the end of that walk that wasn't what I was

20    most afraid of.

21    Q      And you said either at some point in the walk or at the

22    end of the walk the Defendant said -- said what to you?

23    A      To come back out when I meant it.

24    Q      After that, did you go back to Allison's house?

25                   Is there something else on that walk?



                                LAM     OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 32 of 206 PageID #:
                                  10374

                             Nicole - Direct - Penza                     3921


  1   A     Yes, sorry.

  2                 I think we talked about, like, bravery and

  3   commitment as well on that walk.        Because I remember just,

  4   like, that was on my mind, that I needed to be brave and I

  5   needed to be committed, so...

  6   Q     So, after that walk, did you go back to Allison's house?

  7   A     Yes.

  8   Q     And did you tell her about what had happened?

  9   A     Yes.

10    Q     And what did she say?

11    A     Okay.    So, you'll go back out tomorrow.

12    Q     And did you end up doing that?

13    A     Yes.

14    Q     So, did that walk get arranged the same way as the

15    others?

16    A     Yes.

17    Q     So, were you in Allison's bed?

18    A     Yes.

19    Q     And what happened?

20    A     I was sleeping in Allison's bed.       I believe it was a call

21    that morning.     He called Allison and Allison told me to go

22    outside.

23    Q     And what happened when you went outside?

24                  Sorry, would you exit the backdoor of Allison's

25    house?



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 33 of 206 PageID #:
                                  10375

                              Nicole - Direct - Penza                    3922


  1   A     Yeah, I would always go out the backdoor and across the

  2   grass, and there was, like, a grove road out there.

  3   Q     And, so, did you do that?

  4   A     Yes.

  5   Q     And what happened?

  6                How were you feeling?

  7   A     Scared, very scared.

  8   Q     And, so, then what happened next?

  9   A     He said hi, and we started walking, and I was like okay,

10    you can do this, you can do this, and I said, I will do

11    anything you ask me to do.

12    Q     And what did he say?

13    A     Do you mean it?

14                 And I said, Yes.

15    Q     And then what happened?

16    A     He took my hand and took me across the street, like,

17    directly across from Allison's house into another house.

18    Q     Do you know the house number?

19    A     Not that one.

20    Q     Is it on Flintlock Lane?

21    A     Yes.

22    Q     Do you know the numbers of the other houses?

23    A     I know it's, like, directly across from, like, Allison's

24    backdoor and then you walk across.       I couldn't tell you

25    numbers.



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 34 of 206 PageID #:
                                  10376

                             Nicole - Direct - Penza                     3923


  1   Q     Do you know who lived on the other side of the house?

  2   A     No, it was not -- it wasn't the library.

  3   Q     No, on Flintlock.

  4   A     Oh, no.

  5   Q     So, did the Defendant touch you at that point?

  6   A     Yeah.    He took my hand and took me into the house.

  7   Q     What was that house like?

  8   A     There wasn't much in it.       There was, like, a table, two

  9   chairs, and a plant.

10    Q     And what happened?

11    A     He asked me to trust him.       Like, no matter what was about

12    to happen to trust him.        And, like, would I?   Would I trust

13    him no matter what was about to happen?

14                  And I said yes.    I mean, I already said I would do

15    anything he asked, so I said, Yes.

16    Q     And what did he ask you to do?

17    A     Then he asked me to take off my clothes.        And I did.

18    Q     Were you fully naked?

19    A     Yes.

20    Q     And then what did the Defendant do?

21    A     Like, he was sitting down and I was standing up, and he

22    was just, like, commenting on my body, like, my belly button

23    piercing.     I don't have it pierced anymore, but, like, what

24    did I take it out.     Like that.

25    Q     I'm sorry to ask such a personal question, did he make



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 35 of 206 PageID #:
                                  10377

                             Nicole - Direct - Penza                     3924


  1   any comments about your pubic hair?

  2   A     Yes.

  3   Q     Can you explain?

  4   A     He said that he was surprised because, like, I hadn't

  5   just shaved or waxed.

  6   Q     And he said he was surprised?

  7   A     He was surprised because it didn't seem like my nature.

  8   Q     And did he make any other comments?

  9   A     He said -- and I responded, like, Yeah, I've been

10    celibate for three months.      Sorry, it's not the first thing on

11    my mind.

12                  Or, like, something like that.

13                  He said that that was okay, that's what he liked.

14    Q     At that point in time, did you have any thoughts?

15    A     Yeah.    It was, like, all these little, like, things

16    started clicking in my head because I had -- I was, like,

17    staying with Allison, so I obviously had seen her getting in

18    and out of the shower.      And I don't know, something about that

19    comment, the way he said it, like, No, it's okay, that's what

20    I like, that I just, like, clicked in my head, and I was,

21    like, oh, he has a sexual relationship with Allison, like, I

22    was right about that.

23                  And then it was just like, oh, yeah, that -- like, I

24    know that's what's about to happen.        At the time, that's what

25    I thought.



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 36 of 206 PageID #:
                                  10378

                             Nicole - Direct - Penza                     3925


  1   Q     Just to connect up the dots, when you had seen Allison

  2   naked, had you seen her pubic hair?

  3   A     Yes.

  4   Q     And it was ungroomed?

  5   A     Yes.

  6   Q     What happened after the Defendant commented on your body.

  7   A     He told me to put back on my clothes and he said that had

  8   there are two blindfolds to put on.

  9   Q     Did he put those blindfolds on you?

10    A     Yes.

11    Q     Can you explain the purpose of the blindfolds?

12    A     I guess, like -- I don't remember exactly what they were,

13    but one was, like, tighter because it left marks under my

14    eyes, and the other was, like, tied around that.

15    Q     After he put the blindfolds on you, did he say anything

16    to you?

17    A     That we were going somewhere.

18    Q     So, then what happened?

19    A     He took my hand and took me to the car, put me in the

20    car, and then we drove somewhere.

21    Q     Do you remember about how long you drove?

22    A     No.    It was, like, I don't -- I couldn't tell you how

23    long it was, but it didn't seem like super, super close, but

24    it wasn't that long.     Maybe ten minutes.

25    Q     And did you talk during the ride?



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 37 of 206 PageID #:
                                  10379

                             Nicole - Direct - Penza                     3926


  1   A     I don't remember saying anything.

  2   Q     Did you eventually end up somewhere?

  3   A     Yeah.    We eventually stopped, he came around, took my

  4   hand, took me, like, through the woods?           I mean, I just

  5   remember, like, feeling things crash under my feet, like

  6   branches breaking.

  7   Q     You couldn't see anything?

  8   A     No.

  9   Q     And, so, he walked you on these branches, and then do you

10    remember...

11    A     Then I stepped up on, like, a step and then into a room

12    or little -- like, in my imagination it was, like, a little,

13    like, cabin.    But I don't really know.

14    Q     Did you go through a door?

15    A     Yes, like a front door.

16    Q     What happened once you were through the door?

17    A     He told me to get undressed again and then to get on a

18    table.   There was a table there.

19    Q     When he told you to get undressed, were you able to do

20    that yourself with the blindfold on?

21    A     I think so.    Yeah, I just had, like, sweatpants and a

22    sweatshirt on or something simple.       So, taking it off was

23    okay, I think.

24    Q     Was the table close to where you had come in?

25    A     No, well, it felt like it, but I think he, like, led me



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 38 of 206 PageID #:
                                  10380

                               Nicole - Direct - Penza                   3927


  1   to the table.       But it didn't feel very far away.

  2   Q       How did the -- did you get on the table?

  3   A       Yeah, he told me to get on the table.       And then he tied

  4   my wrists and my feet to, like, different sides.

  5   Q       To each of the corners?

  6   A       (Nods.)

  7   Q       How did the table feel?

  8   A       Cold.

  9   Q       How did you feel being tied up on the table?

10    A       Like super vulnerable and exposed.        And I was hoping that

11    maybe that was it, like, maybe that was -- that maybe that was

12    the whole thing, you know, just that I had to be super

13    vulnerable and exposed.

14    Q       Did something else happen?

15    A       Yes.    Then somebody started going down on me.

16    Q       How did you feel at that moment?

17                    Did you think it was the Defendant at that moment?

18    A       Yes.

19    Q       And then did something happen?

20    A       Yeah.    And I was still, like, trying to process -- just

21    process what was happening, and then he, Keith, started

22    talking.       And I was so confused, obviously.     I was like what

23    is happening?

24                    And I realized that there was another person in the

25    room.



                                 LAM     OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 39 of 206 PageID #:
                                  10381

                               Nicole - Direct - Penza                     3928


  1   Q       So, another person who was not the Defendant was the one

  2   performing oral sex on you?

  3   A       Yeah.    It's the only way that it made sense.     He was

  4   talking to me, like, up here and someone is still going down

  5   on me.    So, I was like holy shit, there's somebody else in the

  6   room.

  7   Q       How did that moment feel?

  8   A       I mean, just -- it's terrifying.     You don't know -- I

  9   mean, I'm trying to, like, process what's going on.          Like,

10    there is someone else in the room, okay, so now there's two

11    people in the room.       Is there three people in the room?      Like,

12    how many people are in this room right now?

13                    And, like, I just was trying to -- and it was kind

14    of like just stay calm, just try and breathe, just try and

15    stay calm.       And, also, Keith was talking to me at that time.

16    He was, like, walking around the table asking me questions.

17    So, I was trying to stay calm and figure out what was going on

18    and, also, answer the questions that he was asking me.           And,

19    so, it was just a lot.

20    Q       Did the Defendant say anything about who -- so, the

21    Defendant is walking around the table while this is happening?

22    A       Yes.

23    Q       Do you have any recollection of about how long this went

24    on?

25    A       No.



                                 LAM     OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 40 of 206 PageID #:
                                  10382

                             Nicole - Direct - Penza                     3929


  1   Q     Did the Defendant say anything about who was performing

  2   oral sex on you?

  3   A     No.    Later on, he said that -- well, at that moment, I

  4   was -- like, I felt hair, which in the circumstances made me

  5   feel a little bit calmer, like at least it was -- I don't know

  6   why I felt, like, a tiny bit safer that it was a woman and not

  7   another man and just me in the room.        I don't know why that

  8   made me feel safer.

  9                But later on, he said that it was, like, a woman and

10    that I would never know who it was.

11    Q     Much later?

12    A     Much later.

13    Q     But at that time, he didn't tell you who it was?

14    A     No.

15    Q     What other questions did the Defendant ask you as he

16    circled around you?

17    A     He was asking me, like, if I had ever been in a

18    threesome, if I -- how many people I had been with, like, how

19    many people at once I had been with.        He was asking me all

20    these questions about my sexual history, yeah.

21    Q     Did the Defendant ever tell you whether you were being

22    videotaped?

23    A     No.

24    Q     Did the Defendant ask you if you were okay at some point?

25    A     Yes.



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 41 of 206 PageID #:
                                  10383

                              Nicole - Direct - Penza                     3930


  1   Q      And did you respond?

  2   A      Yeah.    I didn't think that there was, like, an option, so

  3   I just said, Yes, I'm okay.

  4   Q      At some point, did the performing oral sex on you end?

  5   A      Yes.

  6   Q      Then what happened?

  7   A      He untied me and he had helped me put back on my clothes

  8   because, obviously, I didn't know where they were and I was

  9   blindfolded still.      He took me back to the car, he drove back

10    to the house, and then he took me back into the original house

11    and he took off the blindfolds.

12    Q      And did you two sit down at that point in the original

13    house?

14    A      Yeah, he had me sit down.

15    Q      How were you feeling at this point?

16    A      Just kind of, like, completely in shock I think would be

17    safe to say.

18    Q      And, so, then what happened?

19    A      So then he asked me if I was okay again.       I just said

20    yes.   He said he wanted me to know that nothing bad had just

21    happened and that I was a young woman who was allowed to be

22    sexual and I was not in a relationship so what happened was

23    not bad.

24                   And I do remember thinking, like, I'm not in a

25    relationship because, like, Allison told me to not be in a



                                LAM     OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 42 of 206 PageID #:
                                  10384

                             Nicole - Direct - Penza                       3931


  1   relationship right now.        But that was just, like, a side note

  2   that my brain said.

  3              And then he said -- I don't know, he started talking

  4   to me again about, like, trust.          And he said that that was

  5   very -- that I was very brave.       And he was just kind of

  6   talking, and, eventually, I just felt like can I go?          Like, I

  7   did what you asked me to do, can I go?         In my head, I was just

  8   like Can I just go.

  9              And finally I said that out loud, I said, Can I go?

10               And he told me not to tell anyone what had happened.

11    And I asked if I could tell Allison, and           he said yes.   And

12    then I went to leave.

13

14               (Continued on the following page.)

15

16

17

18

19

20

21

22

23

24

25



                               LAM       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 43 of 206 PageID #:
                                  10385

                                Nicole - direct - Penza                       3932


  1   BY MS. PENZA:     (Continuing)

  2   Q     When you walked out, did the defendant stay watching you?

  3   A     So I walked out -- yeah, he, like, walked out after me

  4   and I walked out.        And I remember, like, it being really

  5   bright, really bright out because the sun had already risen

  6   and I had, A, been blindfolded for a while, but also I think I

  7   had left the house at, like, 4 o'clock in the morning and now

  8   the sun had rose so I just remember it being really bright

  9   when I walked out.       And then I looked up and I saw Emi running

10    with Clare and I ran, and I ran to Emi and I just hugged him

11    because, you know, I always felt safe with Emi.             So I just

12    wanted to feel safe so I hugged him.

13    Q     Do you know what day this took place?

14    A     No, not exactly.

15    Q     Is there something that would refresh your recollection

16    of that?

17    A     Yeah.

18                  MS. PENZA:    Your Honor, may I have the ELMO just for

19    the witness?

20                  THE COURT:    Yes.

21                  MS. PENZA:    Your Honor, may I just, may I have a

22    moment with defense counsel as well?

23                  THE COURT:    Sure.   Go ahead.

24                  (Pause.)

25                  MS. PENZA:    Thank you, Your Honor.



                      CMH        OCR      RMR    CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 44 of 206 PageID #:
                                  10386

                              Nicole - direct - Penza                       3933


  1   Q     Did you exchange text messages with Emiliano that day?

  2   A     Yes.

  3   Q     Would looking at those help date this?

  4                 Okay.   I'm going to ask you -- you don't need to

  5   read anything from the messages.           I'm going to show you --

  6                 MS. PENZA:    I don't have it marked for

  7   identification, Your Honor.

  8                 THE COURT:    Give it a number.

  9                 MS. PENZA:    Yes.    I'm sorry, Your Honor.

10    Q     Nicole, I'm showing you a four page document or the third

11    page of a four page document that has been marked for

12    identification purposes as Government Exhibit 665.

13    A     Okay.

14    Q     Can you see that?

15    A     I don't think it's turned on.

16                  THE COURT:    Okay.

17                  THE WITNESS:       Thank you.

18    Q     And looking at the bottom of this page, does that refresh

19    your recollection of the day that this event happened?

20    A     Yeah.

21    Q     What was the date?

22    A     May 31, 2016.

23    Q     Now, did you end up telling Allison what happened?

24    A     Yes.

25    Q     So you went back to the house?



                      CMH        OCR       RMR      CRR    FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 45 of 206 PageID #:
                                  10387

                              Nicole - direct - Penza                    3934


  1   A       Yes.

  2   Q       And then what happened when you got to Allison?

  3   A       I think that I went and took a shower first.       And then I

  4   came back out and sat with her in front of the fireplace and I

  5   told her what happened.

  6   Q       And did she say anything to you?

  7   A       She seemed a little bit freaked out by what had happened.

  8   I don't think she knew exactly what was going to happen, but

  9   she also said that I was really brave.          And, yeah, she also

10    said that I was really brave.

11    Q       Do you remember whether -- did you actually have to go

12    work that day?

13    A       Yeah, I also think she said, like, something, that I had,

14    like, earned, like, working more with Keith or something like

15    that.    But, yes, I had to go back to the City that afternoon

16    and work.

17    Q       Did the defendant contact you after that?

18    A       Yes.   He texted me and said that he thought that I was

19    very courageous.

20    Q       Did you know how the defendant had gotten your phone

21    number?

22    A       I don't remember.

23    Q       Prior to that, had you been texting with the defendant?

24    A       No.

25    Q       Showing you, Nicole --



                      CMH     OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 46 of 206 PageID #:
                                  10388

                                Nicole - direct - Penza                    3935


  1                  MS. PENZA:    May I have this just for the witness,

  2   Your Honor.

  3                  THE COURT:    Go ahead.

  4                  MS. PENZA:    Actually, Your Honor, may I approach?

  5                  THE COURT:    Yes, you may.

  6                  MS. PENZA:    Thank you.

  7   Q       I'm showing you what is marked for identification

  8   purposes as Government Exhibit 659.          Are you familiar with

  9   this?

10    A       Yes.

11    Q       Do you want to take just a quick look through it?

12    A       The whole thing?

13    Q       Yes.   You can just look through the pages and make sure

14    it's a document you're familiar with.

15                   (Pause.)

16    A       Yes.

17    Q       And is this a, an exchange of e-mails between you and

18    Allison ending on June 1, 2016?

19    A       Yes.

20                   MS. PENZA:    Your Honor, the government offers

21    Government Exhibit 659 into evidence.

22                   MR. AGNIFILO:      No objection, Judge.

23                   THE COURT:    All right.    Government Exhibit 659 is

24    received in evidence.         You may publish it to the jury.

25                   MS. PENZA:    Thank you, Your Honor.



                       CMH        OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 47 of 206 PageID #:
                                  10389

                              Nicole - direct - Penza                    3936


  1                 (So marked.)

  2   Q     I'm showing you the front page of Government Exhibit 659.

  3   You're familiar with this exchange?

  4   A     Yes.

  5   Q     And is this -- are these back-and-forth's of these

  6   journal entries that you would write to Allison?

  7   A     Yes.

  8   Q     And would she always respond?

  9   A     No, not always.

10    Q     Sometimes she would respond?

11    A     Yeah.    Yes.

12    Q     And sometimes would you continue your responses on the

13    same chain?

14    A     Yeah.    Yes.

15    Q     Let's just look at a few before we get to the beginning

16    of the chain.

17                  I'm just showing you May 23, 2016.     You say you

18    realized you're filled with anger, anger at the situation,

19    angry at yourself, but that you're also choosing to be angry.

20    A     Yes.

21    Q     Can you just give a little explanation about your mental

22    state at this point and elaborate on those types of comments?

23    A     Yes.    I mean, well, I think I'm angry at my situation

24    because I feel like I'm stuck in this situation, I'm stuck in

25    this situation and I'm angry at myself for, like, how -- like,



                      CMH     OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 48 of 206 PageID #:
                                  10390

                             Nicole - direct - Penza                     3937


  1   handing over the collateral.       Like, it was constantly reminded

  2   to me, like, I made this commitment and it was I, it was,

  3   like -- I did this, Allison would always say.

  4                 So I'm really just angry.    I'm angry at the

  5   situation.     I'm angry at myself.    Like, why didn't I see,

  6   like, just, that, that what was happening.         And then, like,

  7   kind of a -- it's something that Allison would say is that,

  8   yeah, but you're choosing to be angry, you don't have to be

  9   angry about this, you're choosing to be angry.         So I -- yeah.

10    Q     Okay.    And then is it fair to say that these journal

11    entries, just in general, would reflect a lot of these up and

12    down emotions that you would have?

13    A     Yeah.    Yes.

14    Q     Now, did you feel you could be completely truthful in

15    these journal entries?

16    A     No, because, I mean, they were still going to Allison.

17    Like, she was still reading all of them.        And, you know, the

18    first time when I had, like -- well, when I had said that I

19    had given out my phone number to that boy, like, she had

20    flipped out so bad, like, I was kind of aware of that, of,

21    that she was reading them.      So I didn't want to say anything

22    that would get me too, into trouble, but I also wanted her to

23    understand she can't help me.       Supposedly, she was helping me.

24    At this point, like, she can't help me if she doesn't know my

25    mental state.



                      CMH     OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 49 of 206 PageID #:
                                  10391

                             Nicole - direct - Penza                     3938


  1                 So it was always this game between, like, not

  2   upsetting her too much but also, like, telling her, like, when

  3   I was happy or when I was really upset or how, back and forth,

  4   I was all of the time.

  5   Q     And were there also -- were there specific directives

  6   about how explicit you could be in e-mails?

  7   A     Yeah.    You couldn't -- I couldn't, like, say, like,

  8   reference DOS or reference, like, certain relationships or --

  9   is that what you mean?

10    Q     Well, like, for example, like, would you write "Master"

11    typically?

12    A     No.    I asked if I could refer to her as "A," obviously

13    not really creative for "Allison," but, because I just --

14    well, two things.     That it felt better to me, it felt not as

15    weird, but also for, like, secrecy reasons, it was better so

16    no one could figure out what was going on.

17    Q     And I guess that's my question.        Were there other things

18    where it felt like there had to be a level of secrecy in the

19    e-mails?

20                  MR. AGNIFILO:      I'm going to object.

21                  THE COURT:    Hold on.

22                  Sustained.

23    Q     Would you have felt comfortable writing in an e-mail what

24    had happened with the defendant?

25    A     Well, I wasn't -- well, I wasn't supposed to talk about



                      CMH        OCR      RMR     CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 50 of 206 PageID #:
                                  10392

                             Nicole - direct - Penza                     3939


  1   what happened, but also -- no, I wouldn't have felt

  2   comfortable, but I didn't want to talk to anyone about it.           I

  3   didn't want -- I didn't want to think about it again.

  4   Q     Understood but, like, explicit details?

  5   A     No.    No, because no one else was supposed to know either.

  6   So, like, I was allowed to tell just Allison but no one else

  7   was supposed to know so if I put it in an e-mail, that would

  8   have been, like, dangerous.

  9   Q     In general, were there, were there different forms of

10    communication that were considered?

11    A     Safer?

12    Q     Yes.

13    A     Like, telegram because that was locked.

14    Q     Was e-mail considered less safe?

15    A     Yeah.    Yes.

16    Q     Okay.    I'm going to show you your journal entry just

17    because I want to -- we're going to get to Allison's response

18    to you.     So May 30, 2016, 3:42 a.m., you talk about jumping,

19    that you went to work and then jumped on a bus to Albany

20    after?

21    A     Yes.

22    Q     Is that what happened?

23    A     So that, yeah, that must have been a day that I went to

24    work and then got the bus right after work and went up to

25    Albany.



                     CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 51 of 206 PageID #:
                                  10393

                              Nicole - direct - Penza                    3940


  1   Q       And then showing you the front page of Government

  2   Exhibit 659, so this is an entry and it's being written on

  3   June 1, 2016 at 6:16 a.m., but appears to refer to May 31st,

  4   2016.    Would that make sense to you?

  5   A       Yeah.   So, some, you know -- again, I didn't leave work

  6   until 5 in the morning or, obviously, sometimes later, and it

  7   would be the next day.        So, like, if it was the next day,

  8   sometimes I'd, like, write that the journal entry was

  9   referring to the day before.

10    Q       And you write -- and so this is the same day that we

11    just, that the incident happened?

12    A       Yes.

13    Q       And so do you remember going back to the City afterwards?

14    A       Yes.

15    Q       So you wrote:   It's 6 a.m.     I'm just getting to bed and

16    am insanely angry right now, beyond angry, because once again

17    I've gotten back to the City and my life is a mess here.

18    Nothing is organized and I have so much to catch up on.           I was

19    so on board with the convo. A. and I had this morning about

20    the benefits of coming to Albany and taking full advantage of

21    the time I have up here, watching movies and working on my

22    art.    I am done fighting the growing process.       It's obviously

23    good for me and even though I was very emotional and

24    uncomfortable, I can feel it helping.        I'm excited about

25    embracing the vow and working with Keith, but coming back



                      CMH     OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 52 of 206 PageID #:
                                  10394

                             Nicole - direct - Penza                         3941


  1   every week to an unorganized home and hectic life here feels

  2   awful.   Words can't even express how stressful and bad it

  3   feels to me.     And it makes me hate the whole growing process

  4   because I can't catch up.      If fills my whole body with this

  5   raged up anger and pain which clearly feels awful.           A. wonders

  6   why I come up in a fit and upset.       It's because no matter how

  7   much I say, I just need a couple of days and she doesn't

  8   believe me.     And I have to come home every week to a mess and

  9   then work until 5 a.m. in the morning.          It sucks.   And I have

10    a hard time focusing on source stuff and moving forward with

11    my acting when my room is a mess and my taxes still aren't

12    done and there's no system set up so I can push myself and

13    learn and not feel like I'm flailing around.         I would like to

14    enjoy this process and enjoy going up to Albany.            I'm going to

15    go this coming week because I said I would, but I have to have

16    a break soon.     I need to talk to A.     I need her to understand

17    that I need a couple full days to get organized.            I need a

18    week where I don't go up.      Not to avoid feeling vulnerable but

19    to get grounded so I can be more vulnerable.         I hate going to

20    bed filled with so much anger.

21                  Do you remember writing that e-mail?

22    A     Yes.

23    Q     And can you just explain?

24    A     Yeah.    I was just really angry.     I was just really

25    frustrated that Allison.      She wouldn't listen to me.       I kept



                      CMH     OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 53 of 206 PageID #:
                                  10395

                             Nicole - direct - Penza                      3942


  1   asking for, I just -- I had just moved to a new place and I

  2   hadn't had time to, like, unpack things.           Like, I was so under

  3   and she just wouldn't listen to me and I was so angry and I

  4   didn't want to go to Albany and -- I don't know.

  5   Q     Do you have any idea why you didn't mention what had

  6   happened with the defendant in this e-mail?

  7   A     Because I wasn't supposed to talk about it and also,

  8   like, I didn't want to think about it.

  9   Q     At that point, did you feel like you had actually -- had

10    you processed what had happened at that point?

11    A     I don't, I don't think so.         I don't -- I don't think I

12    processed what had actually happened for a really long time,

13    but I, I was emotionally upset.

14    Q     And Allison responded to you?

15    A     Yes.

16    Q     I'm going to read Allison's response.

17                 So, June 1, 2016, 6:36 a.m.:         Same pattern as

18    always.   I could have predicted this check in.          I feel sad,

19    thought you were through this but okay.           And by the way, maybe

20    part of your growth process is to have your life a mess and

21    find the calm in the eye of the storm.            It's not freedom to be

22    enslaved to your life not being a mess.           You are very attached

23    to your physical comforts.      It's weak, spoiled and entitled.

24    Grounded is the opposite of vulnerable but choose as you wish.

25    I miss you.    I love you.    XO.   A.



                     CMH      OCR      RMR        CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 54 of 206 PageID #:
                                  10396

                             Nicole - direct - Penza                      3943


  1                Would there -- how do you explain this contrast

  2   between the first part of the e-mail and then the "I love you,

  3   I miss you, XO"?

  4   A     My understanding at that point or looking back?

  5   Q     Why don't you give us each.        So first --

  6                MR. AGNIFILO:      I object to this question, Judge.

  7                THE COURT:    Overruled.

  8   Q     What was your understanding at that point?

  9   A     It was just very confusing.        It was, you know, in the

10    same e-mail saying "weak, spoiled, entitled," that, you know,

11    it's the "same pattern as always" and then also saying "I love

12    you and I miss you."       I, just -- incredibly mixed messages.

13    Q     Now looking back?

14    A     It's just incredibly abusive behavior.        I mean, when

15    you're in an abusive relationship, they say they love you and

16    then they hurt you, they say I love you and then they hurt you

17    and there's this cycle you can't get out of.

18                 MR. AGNIFILO:      Your Honor, objection.     I ask that it

19    be stricken.

20                 THE COURT:    Overruled.

21    Q     So after that, after that experience, after what happened

22    to you, did you continue to see the defendant?

23    A     Yes.

24    Q     And Allison had said to you that now you had earned the

25    privilege of working more with the defendant, is that right?



                     CMH        OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 55 of 206 PageID #:
                                  10397

                              Nicole - direct - Penza                    3944


  1   A     Yes, that, like -- I mean, from what I understood, the

  2   fact that I had made it through that experience, like, I had

  3   passed some kind of test or something and that, that he was

  4   interested in, like, working with me more on, like, what I

  5   thought, like, acting work or something.

  6   Q     How did you feel about that?

  7   A     Fine.   Like, everyone, you know, talked him up so much

  8   that I thought, I don't know, maybe this will be good for me

  9   and Allison really trusts him and I'm -- again, I don't really

10    have a choice.      I'm supposed to trust her.     So I think I just

11    thought, I don't know, maybe, maybe this would -- I think I

12    was, I was hopeful that maybe it would be a good thing.

13    Q     Now, do you remember the next walk you took with the

14    defendant?

15    A     Yes.

16    Q     Where did you go?

17    A     We started on a walk or we might have done the whole

18    walk, I don't remember, but -- because sometimes we would

19    walk, like, a few miles around Clifton Park, but eventually he

20    took me to the library which I had not been to before.

21    Q     And what did that look like?

22    A     It was -- I don't know.      It didn't look great from the,

23    like, lower half.     Like, you walk in and it looks like a

24    construction site is happening but they, like, abandoned it

25    halfway through, like, literally abandoned it because there



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 56 of 206 PageID #:
                                  10398

                              Nicole - direct - Penza                     3945


  1   would still be cabinet doors open which it never made much

  2   sense to me why no one just closed them.         But, yeah, it was a

  3   bit of, like, a -- like, they were trying to do construction

  4   work but never finished it downstairs.

  5   Q     And did you go upstairs?

  6   A     And then there was a spiral staircase and, like, a door

  7   and you go upstairs and upstairs was a library.

  8   Q     And what else was upstairs?

  9   A     Well, there were a lot of books.       And I like libraries.

10    I like books.     But so I remember the books being stacked and

11    then there was, like, white boards and a long desk and then

12    there was a hot tub which seemed a little bit odd.          There was

13    a bed, a bunk, like, a bed raised above the hot tub which had

14    stairs up to it, like, a ladder.       And then there was a bike on

15    the other side, like a stationary bike.         There was -- then

16    there was, like, a kind of little closet thing with a few

17    shirts and a table.

18    Q     Were there any -- were there windows?

19    A     Oh, yeah.     All the windows were blacked out.

20    Q     Did the defendant tell you anything about what he used

21    the library for?

22    A     I'm not sure if it was that exact conversation or a later

23    conversation, but he said that he had hidden or stayed in

24    there before when he gotten death threats because there was,

25    like, a refrigerator in there as well.          It was an area where



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 57 of 206 PageID #:
                                  10399

                              Nicole - direct - Penza                     3946


  1   he could stay safely when he had, like, previously gotten

  2   death threats which sounded pretty crazy to me but, obviously,

  3   you could.    There was a shower and stuff as well.

  4   Q     Now, eventually, you would end up spending time at

  5   8 Hale?

  6   A     Yes.

  7   Q     And we'll talk a little bit more about that later but

  8   would there be specific rules about staying at 8 Hale?

  9   A     Yes.    I had to ask permission every time I stayed there

10    and I had to, to not let anyone see me come in and out.

11    Q     Were you allowed to touch anything?

12    A     Oh, yeah, I wasn't allowed to touch anything or move

13    anything.     Everything had to be left exactly how I found it.

14    Q     Did any -- did you ever move anything?

15    A     Yeah.    Okay.   I moved the curtain when you walked in

16    because I wanted to see if it had a backyard.         So I, like,

17    moved the curtain over a little bit and Keith got really

18    freaked out.    I don't know if he thought that someone was,

19    like, spying on him or something, but he said, You moved the

20    curtain, right?      It was this huge thing that I touched the

21    curtain but I was just looking see if they had a backyard.

22    Q     Now, did you have any further conversation with the

23    defendant while you were at 8 Hale?

24    A     Yeah.    In that conversation, he told me that actually he

25    was, he had created DOS for The Vow.        It was still called



                     CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 58 of 206 PageID #:
                                  10400

                             Nicole - direct - Penza                     3947


  1   The Vow at that point.

  2   Q     And what did he say?

  3   A     That he had created The Vow and that he was Allison's

  4   Master which made him my Grandmaster.

  5   Q     And what other details did he give you about DOS?

  6   Well -- strike that.

  7                 Did he tell you whether he had any slaves?

  8   A     Well, yeah, yeah.       He said -- because he said he was

  9   Allison's Master.

10    Q     Did he say whether he had any other slaves?

11    A     Yes.    I don't know if it was that exact conversation but

12    eventually, I asked, and he said that he wasn't going to tell

13    me the exact number but it was somewhere between seven and

14    twelve.

15    Q     And did he say anything to you about what had happened

16    with the table?

17    A     Just, again, that I was courageous.

18    Q     At some point, did the defendant talk to you about

19    whether he could have had sex with you that night?

20    A     Yeah.    Like, in a walk later, a walk, the next walk we

21    went on, he said that because of, like, the nature of the,

22    like, Master, Grandmaster situation, that he could have

23    commanded me to have sex with him that morning but he didn't

24    because he wanted it to be my, my -- he didn't want me to

25    think that that was all it was about.



                      CMH     OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 59 of 206 PageID #:
                                  10401

                             Nicole - direct - Penza                     3948


  1   Q     How did you react when he said that?

  2   A     I, like, couldn't process that.       I, I couldn't -- I

  3   wouldn't -- I don't know what was going on but, like, I

  4   couldn't hear that, like, what he was saying.         So I started

  5   talking about -- I started, like, babbling about the guy that

  6   I had a crush on which seems, like, a very weird response.

  7              But I -- he said, like, that he hadn't done that

  8   because he didn't want me to think that was all it was about.

  9   And I said, Oh, you know, this, the guy that I sort of had a

10    crush on at the time, I was talking to him the other day and I

11    told him about how I was supposed to be celibate for three

12    months.   And he said, Well, that's okay, like, that's not what

13    this is all about.

14               And so, like, somehow in my head, my brain, like,

15    compared the two things and I just started -- maybe I just

16    wanted to tell him that I had a crush.          I don't know.   I just

17    started talking about this, the guy that I had a crush on.

18    Q     From your conversations with the defendant, did you have

19    an understanding of the defendant's, how the defendant's

20    relationship with Allison worked within DOS?

21    A     Just that he was, that he was her Master so she had to do

22    whatever he said.

23    Q     Now, did anything -- so on those couple walks that you

24    just described, did anything sexual happen with the defendant?

25    A     Not on those two, no.



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 60 of 206 PageID #:
                                  10402

                              Nicole - direct - Penza                    3949


  1   Q     After those walks, did your interactions with the

  2   defendant change?

  3   A     Yes.

  4   Q     Can you just explain generally?

  5   A     Well, there was another walk where he took me back to the

  6   library and we were talking about something else and he, like,

  7   asked if he could kiss me.

  8   Q     So just before we, before we discuss that, did you --

  9   after you had those conversations with the defendant about him

10    being your Grandmaster, did you discuss that with Allison?

11    A     Yeah.    Yes.

12    Q     And can you describe what those conversations were like?

13    A     Yeah.    I was, like -- at the time, at that moment when he

14    told me that he was actually Allison's Master, like, so many

15    things made so much more sense to me and there was, like, this

16    part of me that was, in a weird way, like, slight, for a

17    moment, slightly relieved because I thought, oh, thank God,

18    people can stop lying and, like, talking around things to me

19    and, like, someone can be honest, okay, this is what's going

20    on, so we can stop going on these walks where, like, everyone

21    is talking around things and saying "commitment" and "trust"

22    and all these things but, like, someone can finally explain to

23    me what the hell is going on.

24                  So there was a part of me that was, like, I knew it,

25    like, I knew it.      And so I was, like, just -- I felt relieved



                      CMH     OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 61 of 206 PageID #:
                                  10403

                             Nicole - direct - Penza                     3950


  1   to be, like, putting together some piece of something.

  2   Q     And so at that point, did Allison give you instructions

  3   on how you were to interact with the defendant?

  4   A     Well, I got a lot of different instructions on that, but,

  5   like, that I was supposed to be very respectful, that I was

  6   supposed to make his life easier because that would help

  7   everyone.    Right?   Like, it's this hierarchy.      So if I make

  8   her life easier, that helps his life.        If I make his life

  9   easier, that, like, serves this, whatever, higher purpose we

10    were supposed to be serving at the time.

11    Q     Now, did there -- after that point in time, would you

12    ever have conversations with either the defendant or with

13    Allison where it was clear they were talking to each other

14    about you?

15    A     Yes.   The --

16    Q     Go ahead.

17    A     Just one that I remember was, like, after the, after the

18    situation in the shack or whatever it was that I was in, when

19    I came up the next time, Allison -- it was obvious that him

20    and Allison had talked about it because Allison said:          Isn't

21    it so cool that Keith is working on my sexuality through you?

22    I was, like, Okay.

23    Q     Now, did it -- did you ever observe whether Allison cared

24    about how your interactions with the defendant were going?

25                 MR. AGNIFILO:    I'll object to the form of the



                     CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 62 of 206 PageID #:
                                  10404

                             Nicole - direct - Penza                     3951


  1   question, Judge.

  2                 THE COURT:    Sustained.

  3   Q     When you spoke to Allison, would she ask about how things

  4   were going with the defendant?

  5   A     Yeah.    After every walk, she wanted me to check in with

  6   her, like, how, how did it go, how are you, are you in a good

  7   state, were you in a good mood, like, were you in a good state

  8   was most of the question --

  9   Q     And what did that --

10    A     -- most often.

11    Q     What did that mean, were you in a good state?

12    A     Was I not angry, was I not acting out, was I not, like,

13    being defiant or throwing a tantrum.        Was I not upset because

14    sometimes I would get really upset at the entire situation.

15    But if I -- so, it meant was I in a good mood, was I helpful

16    on the walk, was I nice to him, was I, was I happy while I was

17    on the walk.

18    Q     Did you feel that it was important to your relationship

19    with Allison to make the defendant happy?

20    A     Yeah, absolutely.

21    Q     Can you explain?

22    A     So was it important for my relationship with Allison?

23    Q     Yes.

24    A     Yeah, because this was, like, the most, like -- her

25    relationship with her Master which was Keith was, like, the



                      CMH        OCR    RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 63 of 206 PageID #:
                                  10405

                             Nicole - direct - Penza                     3952


  1   most important relationship for her so how, how I related to

  2   Keith, like, reflected on her, if that makes sense.          So, kind

  3   of, if I was helpful and good, then I think she -- I don't

  4   know what happened, but it just, like, it -- how I acted

  5   reflected on her, so I needed to be well behaved.

  6              (Continued on next page.)

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 64 of 206 PageID #:
                                  10406

                             Nicole - direct - Penza                     3953


  1   DIRECT EXAMINATION

  2   BY MS. PENZA:    (Continuing)

  3   Q     That was told to you?

  4   A     Yeah.

  5   Q     Now, how long were you in DOS, approximately, after the

  6   time when you were on the table?

  7   A     Like a year and two weeks longer.

  8   Q     And during that time, can you just explain how -- what

  9   your schedule is like over that course of time?

10    A     Yeah, so my schedule kind of continues to be similar to

11    what I've already explain, which is I would be working five

12    days a week at the nightclub and then I'd have -- so like

13    usually Wednesday, Thursday, Friday, Saturday, Sunday,

14    sometimes like Tuesday, Thursday, Friday, Saturday, Sunday,

15    but most of the time Wednesday, Thursday, Friday, Saturday,

16    Sunday, and then I would -- if I had to, I would take the bus

17    on Sunday night and stay Monday and maybe Tuesday, or else if

18    Allison let me, I would like sleep on Sunday night, which was

19    great, and then go up Monday, stay Tuesday, come back

20    Wednesday.    I would leave like Albany Wednesday morning, take

21    the train or bus back to New York, try to take a quick little

22    nap and then go to work.

23    Q     During that next year, are you also participating in

24    something called Readiness?

25    A     Yes.    So -- yes.



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 65 of 206 PageID #:
                                  10407

                               Nicole - direct - Penza                   3954


  1   Q       Can you just describe the intensity level of Readiness?

  2   A       Yeah.    So, like, Readiness* for DOS is really intense

  3   because it could happen at any time and you had to --

  4   basically Allison would text me and I had to respond within

  5   sixty seconds and it would be any time day or night.          So you

  6   couldn't ever leave your phone anywhere.         And even, like,

  7   going on subways was stressful because what are you supposed

  8   to do if you're underground, if, like, Readiness happens when

  9   you're underground.          And I got in trouble for that more than

10    once.

11    Q       Was there ever a time that something happened that

12    affected your work regarding Readiness?

13    A       So I got -- because you can't have your phone on the

14    floor when you're working.         I had, like, shorts underneath my

15    dress, which I put my phone in, and then I had an Apple watch

16    so that I could see the message come through on my phone so I

17    could answer it without getting into trouble by either my

18    actual job or Allison.

19                    One day my phone died, so I put it in the office to

20    charge and Readiness happened and Allison called -- called one

21    of my managers, because they made us -- she made me give her

22    the phone numbers.       She called one of my managers.     They

23    didn't pick up.       She called one of my coworkers to call the

24    manager that was working and told him that I had a family

25    emergency and I had to call back.



                             MDL       RPR     CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 66 of 206 PageID #:
                                  10408

                             Nicole - direct - Penza                     3955


  1   Q     What was that like for you?

  2   A     I mean, it's just absolutely horrible and it is also so

  3   pointless, like why?      And -- so then I had to go into the

  4   office.   I had to answer Readiness, apologize for failing, and

  5   then explain to my -- then what do I do?        Like, they've just

  6   called my managers and said that I have a family emergency, so

  7   I just said it's going to be fine, like, I can finish the

  8   shift.    Like, just unbelievably unnecessary and ridiculous in

  9   my opinion.

10    Q     Eventually, and we will talk about this later, did you

11    learn that Allison had other slaves?

12    A     Yes.

13    Q     And at that point in time, did Readiness become more

14    difficult?

15    A     Yeah.   So, then, once the other slaves were introduced,

16    then there were four of us and we had to all answer within

17    sixty seconds.    So you had to not only like yourself answer,

18    but if someone else wasn't answering, like, the clock was

19    ticking, you had to call them or you had to find them or you

20    had to -- so all four of us had to answer within sixty seconds

21    every time that went off.

22    Q     Okay.   Now, you had just -- you had started to mention a

23    first kiss with the defendant?

24    A     Yes.

25    Q     Approximately when did that happen?



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 67 of 206 PageID #:
                                  10409

                              Nicole - direct - Penza                    3956


  1   A       I would guess -- I don't know.        July.

  2   Q       Between July and when you left DOS, would there be

  3   various sexual encounters with the defendant?

  4   A       Yes.

  5   Q       Can you just give a broad overview of the development of

  6   that?

  7   A       Yeah, I don't remember when it actually started,

  8   somewhere around July or August, but I don't have specific

  9   memories of when it started, I just know that it did, but I

10    can't remember...I don't actually remember the actual act,

11    like it actually happening.         But I remember that it was

12    somewhere around the end of July, beginning of August.

13    Q       And --

14    A       And -- sorry.   Do you want me to keep --

15    Q       July, beginning of August, is that a certain type of sex

16    act at that point?

17    A       Yes.

18    Q       And what is that?

19    A       Just like oral sex.

20    Q       Eventually, did you have intercourse with the defendant?

21    A       Eventually, yeah.

22    Q       Do you remember, like down the road?

23    A       Well, I remember it almost like -- almost happening in

24    August and then I know maybe it just happened, like,

25    throughout the whole time I was there, may be, like, three or



                          MDL       RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 68 of 206 PageID #:
                                  10410

                             Nicole - direct - Penza                     3957


  1   four times.    I don't know.

  2   Q     And other than the three or four times of having in

  3   course, were there other times when you would engage in oral

  4   sex with the defendant?

  5   A     Yeah, that was, like, his most common preference.

  6   Q     And during that time, did you have conflicting feelings

  7   about the sexual encounters with the defendant?

  8   A     Yeah, absolutely.

  9   Q     And can you just explain how you felt the sexual

10    encounters with the defendant related to DOS?

11    A     Yeah, I think just any time I was feeling really

12    uncomfortable or like wanted to speak out, I was just -- I

13    mean, I was stuck in DOS, right, for the rest of my life, is

14    what I was being told and he was the head of DOS, so you

15    didn't -- I didn't want to -- it just seemed like if there was

16    no -- there would be, like, retribution if I, like, really

17    spoke out.    I mean, I tried to.     There were several different

18    times that I tried to, but -- I don't know.           I just felt like

19    I didn't want to upset him.

20    Q     And, generally, what would happen on the occasions when

21    you would speak out?

22    A     Well, it's kind of hard because I was specifically not

23    allowed to talk about my relationship with him to anyone.           So

24    -- not even Allison, in terms of like the intimacy or the

25    sexual relationship.      So when you're conflicted, or for me,



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 69 of 206 PageID #:
                                  10411

                             Nicole - direct - Penza                     3958


  1   sorry, I didn't have anyone to talk to.        I didn't have anyone

  2   to, like, bounce things off of or say, hey, I'm not

  3   comfortable with this, how do I handle this?

  4               I only had him to turn to, to say, like, I don't

  5   really feel comfortable with this or I don't really feel like

  6   this comfortable, I think was the word that I used the most,

  7   or it feels uncomfortable.      Like, I only had him to ask.       And,

  8   like, what's he going to say back?       He's not going to have,

  9   like, a discussion with me about whether or not this is good

10    for me.    So he always had some kind of reason why it was

11    either good for me, good for like my growth or why -- or how I

12    would learn to -- learn to like it or how it would get less

13    awkward.   There was always an answer.

14    Q     This idea of learning to like it, can you explain that a

15    little bit more?

16    A     I think it's like learning to -- like I would learn to

17    love him, just like I would learn to love Allison.

18                We saw the e-mail yesterday where it was referred to

19    as an arranged marriage.      So a lot of time there was this

20    concept, so, like, in an arranged marriage, you learn to love

21    the person, you learn to -- so I was supposed to be, like,

22    learning to love Allison and I was supposed to be learning to

23    love him and that it would get better, that as I learned to

24    love him, like, that part of it would get less, like,

25    uncomfortable and less awkward.



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 70 of 206 PageID #:
                                  10412

                             Nicole - direct - Penza                        3959


  1                MS. PENZA:    Your Honor, I think this is a good time

  2   for a break.

  3                THE COURT:    All right.     Let's take our morning

  4   break.   All rise.

  5                (Jury exits the courtroom.)

  6                THE COURT:    The witness may stand down.       Do not

  7   discuss your testimony with anyone.            We will take a 10-minute

  8   break.

  9                (Recess taken.)

10                 THE COURT:    Please bring in the witness.

11                 Let's bring in the jury.

12                 Ms. Penza, through after lunch as well?

13                 MS. PENZA:    Maybe a little bit, Your Honor.

14                 (Witness takes the witness stand.)

15                 THE COURT:    Please be seated.

16                 All right.    Ms. Penza, you may continue your

17    examination of the witness.          The witness is reminded that she

18    is still under oath.

19                 MS. PENZA:    Thank you.

20    BY MS. PENZA:

21    Q     Nicole, at some point you said you discussed being -- you

22    discussed your discomfort with the sexual aspects of your

23    interactions with the defendant with the defendant?

24    A     Yes.

25    Q     Did he ever talk to you about his sexual relationship



                           MDL       RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 71 of 206 PageID #:
                                  10413

                             Nicole - direct - Penza                     3960


  1   with Allison?

  2   A     Yes.   At one time he told me that Allison, too, had been

  3   a bit uncomfortable in the beginning.

  4   Q     Uncomfortable with what?

  5   A     Uncomfortable once things became sexual.

  6   Q     And did you have a conversation about that with Allison

  7   as well?

  8   A     Yes.   Later on his -- again, it wasn't really -- I wasn't

  9   supposed to talk to Allison about my relationship with Keith,

10    but there was, like, maybe towards the end -- there was a

11    point when I was allowed to tell her something and I asked

12    about that, were you uncomfortable in the beginning, and she

13    said that she was but that she had really trusted the women

14    around her that were telling her it was a good thing.

15    Q     I would like to turn your attention to V Week 2016.          At

16    that point, had you had sex with the defendant?         Had you had

17    intercourse with the defendant?

18    A     No.    He had tried once but, no.

19    Q     He wasn't able to?

20    A     No.

21    Q     And, so, what happened at V Week 2016?

22    A     The last day that I was at V Week, he -- he asked me if I

23    wanted to go on a walk and it was for, like -- when he text

24    me, it was like 4:00, 5:00 in the morning, so I woke up really

25    early to go meet him for a walk and the cabin that he was



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 72 of 206 PageID #:
                                  10414

                              Nicole - direct - Penza                    3961


  1   staying in, like he took me into it, and he took me into like

  2   a kids's room.    There were like bunk beds.       And I was really

  3   uncomfortable.    And I think he started to kiss me, but he saw

  4   that I was very uncomfortable.       And, so, he asked me -- he

  5   said, well, you can choose, do you want to be intimidate and

  6   have sex here or do you want to go on a walk?         And I said I

  7   wanted to go on a walk.

  8   Q     And how did he react?

  9   A     At first, fine.      We went on this long walk where he

10    talked to me about, like, my future and the options that I had

11    for my future and, like, basically I would live an interesting

12    life or I could end up with the white picket fence and,

13    like -- I don't know.      He was trying to explain the different

14    lives that I could -- that were available to me or something

15    like that.    And then at the end of the walk, he just said that

16    I was disappointed that I chose to go on a walk instead.

17    Q     After that V Week 2016, did you stay in the Albany area?

18    A     No.

19    Q     What happened?

20    A     I went home.

21    Q     And did you spend time with your family?

22    A     Yes.   So, my -- yes.    My family, we go boat camping in

23    the summers, which is really fun.       So I was -- I flew to Los

24    Angeles and picked up one of my best friends and we drove to

25    my house and we went camping with my family.



                           MDL      RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 73 of 206 PageID #:
                                  10415

                             Nicole - direct - Penza                     3962


  1   Q     While you were boat camping, did you initiate a

  2   conversation with the defendant about the sexual aspects of

  3   your relationship?

  4   A     Yes, that's correct.     So he had asked me to keep in touch

  5   with him while I was home.      And I had talked a little bit with

  6   my best friend.    Like, again, I was scared to actually talk

  7   about anything because I wasn't supposed to talk about

  8   anything but I, like, kind of talked around things.          And, you

  9   know, it was the first time that I had been able to talk to

10    someone.   And, so, I was talking with my girlfriend.         We were

11    on a hike.    She said something to me.       She didn't really --

12    again, I was talking around things.          So I wasn't being

13    straightforward with her.      But she just said, like, I don't

14    care, like, how special, like, this guy thinks you are or how

15    much potential he thinks you have or, like, if you're not

16    comfortable, you don't have to do anything you don't want to

17    do.   And I remember, like, thinking in my head, you don't

18    understand the circumstances, like, it's not that simple.

19                 But it did give me enough coverage to text him and I

20    just said -- and I think just being home and being with my

21    family just made me -- just made it a little bit easier for me

22    to say how I was really feeling.       So I texted him and said

23    that it was -- that this was all too overwhelming for me.           The

24    whole, like, master, grand master stuff, it was too

25    overwhelming and could we please take the sexual aspect out of



                          MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 74 of 206 PageID #:
                                  10416

                             Nicole - direct - Penza                     3963


  1   it.   And if he was just going to be my teacher, just be my

  2   teacher, but I couldn't handle, like, thinking about him being

  3   my grand master and him trying to have a sexual relationship

  4   with me, and I just said it was just too overwhelming and

  5   could we just be friends.

  6   Q     And how did he respond?

  7   A     With this, like, long message about how I was a very

  8   difficult relationship for him and that I didn't have enough

  9   life experience and relating to him in that way was -- that I

10    had been, like, protected, like, all my life, so I didn't have

11    enough life experience, so relating to him that way was like a

12    shortcut to -- like, he was giving me a shortcut to something,

13    and that it was a very difficult relationship with him and

14    normally he didn't start sexual relationships that quickly,

15    but, again, like, because of the circumstances and because I

16    didn't apparently have enough life experience, I couldn't

17    relate to him.    I couldn't relate to him as just a friend,

18    like, I had to be sexual.

19    Q     Now, did you later -- over the next year or so, did you

20    have conversations with the defendant where you expressed your

21    unhappiness about the sexual aspect of DOS?

22    A     The -- like, the sexual aspects apart from him?

23    Q     Sorry.   I will strike the question.

24               Did you have conversations with the defendant about

25    being unhappy that you were having sex with him?



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 75 of 206 PageID #:
                                  10417

                              Nicole - direct - Penza                    3964


  1   A      Yeah.   Just, like, that it was awkward and then at one

  2   point that I -- that I wanted to date someone.

  3   Q      Okay.   So would you have conversations with the defendant

  4   frequently?

  5   A      Yes.

  6   Q      And what would your emotional state be during these

  7   conversations?

  8   A      It totally depended.    I was very up and down and all over

  9   the place.     I was obviously, like, always trying to be in a

10    good state and I really did try.       But sometimes I would just

11    be so frustrated and I would be in the library by myself and I

12    would, like, quite often be crying or having a meltdown.

13    Q      And would the defendant say things to you on those

14    occasions?

15    A      Yes.    So if I was, like, having a meltdown when he came

16    to the library and he I wanted -- like, in anticipation of

17    something sexual happening, he would always be, like, looking

18    me in the eye and be like I don't need you, like, I just want

19    you to know that, like, I don't need you, like, I'm choosing

20    you, like, I don't need you, I have plenty of beautiful women

21    that I can have sex with, I don't need you, I need you to

22    understand that, right?      Yeah.

23    Q      Would the -- did the defendant ever talk about breaking

24    you?

25    A      Yeah.   Yes.



                            MDL     RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 76 of 206 PageID #:
                                  10418

                             Nicole - direct - Penza                     3965


  1   Q     Can you explain that?

  2   A     One time I think I was, like -- I was just having a talk

  3   because I was being defiant about something and he was

  4   explaining to me that in the army -- so he was trying to

  5   explain obedience to me and he said in the army sometimes they

  6   will have you scrub and entire tank with a toothbrush and then

  7   when you finish put the tank in the mud, bring it back out and

  8   make you do it again.      And I remember being, like, well, that

  9   doesn't sound like very much fun and also I'm not in the army.

10    This is not the army.      So, like, it didn't make sense.       And

11    then -- so part of that was also that, like, I needed to be

12    broken.   So he needed to break me in order to rebuild me back

13    up into a strong woman but -- yeah, into a strong woman is how

14    he said it.    He needed to break me so that he could build me

15    back up into a strong woman, but also so that I, like,

16    understood obedience.

17    Q     Did you feel like you were breaking?

18    A     Did I what?

19    Q     Feel like you were breaking.

20    A     At times, yes.      Like -- it was, like, this battle in my

21    head sometimes between, like, fine, I'll just do what you say

22    and I'm, like, trying to make what's happening mean something,

23    because I was always trying to make it mean something, but

24    then I didn't want to break.        First of all, when someone says

25    that to you, it's pretty scary.       I want to break you and,



                          MDL       RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 77 of 206 PageID #:
                                  10419

                             Nicole - direct - Penza                       3966


  1   like, you have to trust me.        Again, it's constantly about

  2   trust.   So, yes, sometimes I would feel like I was breaking

  3   because I was giving in to things.       I was, like, okay, I'll

  4   trust Allison, I'll trust you.       But at the same time, there

  5   was another, like, voice in my head being, like, no, like, no.

  6   Q      Did the defendant ever talk to you about a one-year

  7   commitment?

  8   A      Yes.   So...let's see.   Toward maybe November 2016,

  9   somewhere around that area, I think I was just -- I don't

10    remember the year things started.       I do remember that I had

11    fallen for someone and I told Keith that.

12    Q      So let's talk about that first.       So what happened -- do

13    you remember approximately when that was?

14    A      That would have been around like... oh, gosh.        Sorry.

15    I'm just trying to figure out the dates in my head.          It would

16    have been in like February.        It was probably when I broke my

17    arm.   March 2017, '16.     I don't remember.     Sorry.

18    Q      March 2016 was when you first joined?

19    A      Oh, so, then 2017.

20    Q      So what happened -- so who was it that you -- you don't

21    have to get into his name, but who was it, generally, that you

22    fell for?

23    A      Something like a family -- a friend of my family and he

24    worked in the entertainment -- he works in the entertainment

25    industry and they had just like introduced us, like, hey, this



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 78 of 206 PageID #:
                                  10420

                             Nicole - direct - Penza                     3967


  1   is a good person for you to know.       We just kind of hit it off.

  2   It totally was on accident.        And we went to some plays

  3   together and -- I don't know.       We just got along really well.

  4   Q     So were you interested in having a relationship with him?

  5   A     I was.

  6   Q     So did you speak to the defendant about that?

  7   A     I did.

  8   Q     What happened?

  9   A     So the -- I guess the year-long commitment had already

10    started because he said that he understood the, like -- he

11    said this a couple times, but he understood the pain that I

12    was in, but that if I had actually been loyal to the one-year

13    commitment thing that I would have never fallen for someone,

14    so, like, I wasn't getting out of it.         Basically, he didn't

15    care that I had fallen for someone.

16    Q     Did he -- so then let's talk about this one-year

17    commitment.

18    A     Yeah.

19    Q     So how does the one-year commitment compare to -- do you

20    remember just how the one-year commitment idea comes up?

21    A     All I remember about it is that I was pushing back a

22    little bit.    Like, there were times where I didn't push back

23    on the relationship and I really, like, tried to make things

24    work, but, like, I was really pushing back on things.          I

25    didn't want to be in the situation.          Not only, like -- I



                          MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 79 of 206 PageID #:
                                  10421

                             Nicole - direct - Penza                     3968


  1   didn't want to be -- yes, I did not want to be in the

  2   relationship with him, so I was, like, pushing back on it.             I

  3   was probably crying.      But he said, okay, fine, just give me

  4   one year, just trust me for one year and then I will, like,

  5   help you find a partner.      And I was, like -- but at the time,

  6   for me, that was, like, really good news.         One year felt like,

  7   okay, I can do that.      Like, I can get through one year.       So

  8   that -- if felt like good news to me.        So, yeah.

  9   Q       Now, you said there were times when you tried to make a

10    relationship with the defendant work.        Can you explain that?

11    A       Just throughout this whole process, both with Allison and

12    with Keith, it's, like, there are just times when you don't

13    want to fight anymore and when you stop fighting.

14                 It's, like, sometimes I would, like, get into just

15    being okay, if this is my future, then I'm going to try to

16    make the best of it.      So I tried to get to know him, and I

17    tried to -- I mean, I was always told to, like, reach out and

18    be supportive to him and stuff.       So, like, I really tried, you

19    know.    I tried to figure out what his life had been about and

20    who he was and, like, kind of -- I just tried to make the best

21    of the situation and I tried to make it work with him and see

22    if there was, like, something that I could find about him that

23    I, you know, could learn to love.

24                 And then I, you know, tried to push back.       But it

25    was like this -- so there were times when I really did.           If it



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 80 of 206 PageID #:
                                  10422

                             Nicole - direct - Penza                     3969


  1   is an arranged marriage and it is my future, like, I don't

  2   want to suffer for the rest of my life.        So, I can -- I

  3   learned how pretty well and it's kind of my personality in

  4   general, like, I can try to make the best of things and I did.

  5              (Continued on following page.)

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 81 of 206 PageID #:
                                  10423

                             Nicole - Direct - Penza                     3970


  1   BY MS. PENZA (Continuing):

  2   Q       So, during some of those time frames that you're talking

  3   about, would you exchange more loving messages with the

  4   Defendant?

  5   A       Yeah, like, I don't know if I would call them "loving" so

  6   much as, like, kind.

  7                Like, one of the first things he said to me was to

  8   make up, like, a name to call him, like kind of like a pet

  9   name.    But I wasn't very good at that.      I wanted all mine to

10    be like in French or something.         I think that made it easier.

11                 So, I ended up just settling on calling him "love"

12    because I call a lot of people that.        So, yeah, there were

13    text messages that would say, like, Hey, Love, how are you?

14                 Again, like, my job, from what I was told, was to be

15    supportive.    So, a lot of the time it was, like, Hey, Love,

16    how are you?    How's everything going?

17                 Apparently, his life was very difficult and everyone

18    needed something from him, so I always just, like, checked in.

19    Q       And I just want to clarify, when you had the conversation

20    about the Defendant, about the one-year commitment, did you

21    understand that to be one year regarding sex with him or with

22    DOS?

23    A       No, DOS was not an option.      That was a lifetime

24    commitment.    I was never getting out of that.

25                 So the one-year thing was directed directly at my



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 82 of 206 PageID #:
                                  10424

                             Nicole - Direct - Penza                     3971


  1   relationship with Keith.

  2   Q     At various points, was there confusion -- did you have

  3   any confusion about DOS versus your relationship with Keith?

  4   A     Yeah, I mean, like, you couldn't really separate them.

  5   Like, are you my grand master?       Are you my teacher?     Are you

  6   trying to have a relationship with me?        Like, I'm a little bit

  7   confused.

  8   Q     Now, I think you -- at the point in time when you thought

  9   about the one year, is that a time when you were trying to

10    make the best of things?

11    A     When I thought about the one...

12    Q     That was an unclear question.       I'm going to strike it.

13                Once this idea of this one-year commitment came into

14    play, at that point in time did you try to make the best of

15    things?

16    A     Yes, part of that, yeah, definitely, because I thought,

17    okay, I'm going to do this well.        I'm going to stop fighting

18    back so much.

19                Because it was like one year with Keith and also

20    just to, like, stop fighting Allison so much.         It was kind of

21    the same thing, like trust both of them for one year.          I mean,

22    the one-year thing was with Keith, but it was like trust both

23    of them, like that was part of the deal, so not to fight back

24    so much.

25                So, yeah, there were parts of times in that when I



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 83 of 206 PageID #:
                                  10425

                             Nicole - Direct - Penza                      3972


  1   really was trying.

  2   Q     Now, did the Defendant ever make any comments to you

  3   about how your behavior would affect his health?

  4   A     Yes.    Apparently, when -- we were connected, was what he

  5   told me.     So, when I was upset or crying or throwing a tantrum

  6   or fit, is what they called it, but, basically, when I was

  7   just crying or unhappy with the situation, that that was

  8   exhausting on his body, and there were a lot of things

  9   exhausting for him already.      So, me being upset was more

10    exhausting on his body and was a problem.

11    Q     Were there times when the Defendant refused to see you

12    because of that?

13    A     Yeah, he would -- if I wasn't in a good mood or, like, a

14    high state, then he would refuse to see me or not see me.

15    Q     While you were in DOS and including once you were having

16    sexual encounters with the Defendant, did Allison ever direct

17    you to communicate with the Defendant?

18    A     Yes.    In the beginning, I had a hard time communicating

19    with him.    Well, I just really didn't care to that much, to be

20    honest.    So, Allison gave me, like, kind of, You need to

21    message him, like, on the hour every hour.         You need to be

22    more communicative with Keith.

23                 She would say things like that, so then I would try

24    to reach out.

25    Q     Did the Defendant ever complain to you about other women?



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 84 of 206 PageID #:
                                  10426

                             Nicole - Direct - Penza                     3973


  1   A     Yes.    He said that, like, other women -- a lot of what he

  2   would say is, like, everyone wanted something from him, like,

  3   everyone in the community, but, like, needed something from

  4   him, so that was exhausting.       But, also, like, the other women

  5   wanted something from him or, like, needed things from him

  6   and -- or they were -- there were jealousy issues or there

  7   were, like, issues that he had to, like, punish the women.

  8                There was always, like, women that were being a

  9   problem.     I think it was his slaves.

10    Q     Did he ever compare you to those other women?

11    A     I don't think so.     I was only a problem when I was upset.

12    Q     So, did he ever compare you to Allison?

13    A     Yes.    He said that Allison and I were similar in that we

14    didn't -- well, in that Allison was, like, really supportive

15    of him, but I think that we didn't need as much from him.

16                 That's what I got.    That's what Allison said to me.

17    Q     Allison said that to you?

18    A     Yes, yes.

19    Q     Would the Defendant ever discuss details of legal issues

20    with you?

21    A     Sometimes, but I genuinely did not understand them.

22    Q     Did he ever mention Edgar Bronfman to you?

23    A     Yes.

24    Q     In what context?

25    A     Well, Edgar Bronfman was Clare Bronfman's father and



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 85 of 206 PageID #:
                                  10427

                             Nicole - Direct - Penza                     3974


  1   something about there being an issue with -- well, that Edgar

  2   was not a fan of Keith, first and foremost, but that someone

  3   that worked for Edgar was, like, out to get Keith or Keith

  4   was, like, just randomly in the way so they wanted to take him

  5   down.    That he had gotten on the wrong side of, like, someone

  6   who worked for Edgar and, so, that was a problem.

  7   Q       Did he tell you any more details about this person who

  8   worked for Edgar?

  9   A       Just, like, he had some kind of, like, nickname, like the

10    Dark Horse or the Dark Knight or something like that, and he

11    was a really bad person that was just, like, solely

12    money-oriented and just not a good guy.           That's generally what

13    I got from him.

14    Q       Did the Defendant ever talk about having private

15    investigators?

16    A       Yeah, he said he had an investigator -- that he had hired

17    a private investigator to follow the woman that was the mother

18    of his child.

19    Q       Did the Defendant ever discuss punishing other women with

20    you?

21    A       One day he came into the library and he was, like, very

22    exhausted.    And I asked if he was okay, and he said he had

23    just come from punishing one of his slaves, like, one of the

24    women.    And he just said it was really hard because it was

25    really hard on him because he didn't like to do it but he had



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 86 of 206 PageID #:
                                  10428

                              Nicole - Direct - Penza                     3975


  1   to for her sake.     But it was a very tricky situation because

  2   he needed to punish her but also she, like -- it was, like

  3   paddling, but also that she kind of liked it.         So, it was,

  4   like, this middle ground that he was trying to find between,

  5   like, punishing her but also, like, not letting her like it,

  6   and it was really exhausting on him because he really hated

  7   to, like, hurt anything or anyone.

  8   Q       At some point, did you ever express to the Defendant that

  9   DOS was causing you financial difficulties?

10    A       Yes.   One day I had, like, a full-on breakdown because I

11    was really stressed out.       And I think he had asked me to stay

12    and, like, miss a shift, and I just kind of, like, lost it

13    because I was really, really -- it was, like, stacking up

14    anger-wise of every trip that I was paying for up and down to

15    Albany, like every bus ticket, every train ticket, and I was,

16    like, really frustrated and angry that I was working so hard

17    for this money and not even spend it.

18    Q       Was it causing you financial difficulty at that point?

19    A       Yeah, it was.

20    Q       So, you had this --

21    A       And I was doing a show in V-Week and I was going to be

22    missing a week of work.        And I was just really stressed out

23    because you work waiting tables and you only make money when

24    you work, so if I'm gone for a week, then I am -- that's not

25    good.    So, I was very stressed out about how I was going to



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 87 of 206 PageID #:
                                  10429

                             Nicole - Direct - Penza                     3976


  1   pay for -- it was, like, August's rent.

  2   Q       And, so, did the Defendant say anything to you?

  3   A       Well, I was just crying about everything and then I was

  4   crying about how I was going to make my life work and I was

  5   crying about how DOS was actually going to help me in any way,

  6   and I was just like -- it was a pretty bad, like, breakdown.

  7                So, he was trying to calm me down, and then he

  8   finally got kind of, like, exasperated and went into a

  9   drawer -- we were in the library -- he went into a drawer and

10    pulled out a plastic bag with $10,000 in it and said, like,

11    Here.    Will this help?

12    Q       And what did you say?

13    A       Well, I don't remember what I said immediately because I

14    was kind of like what?

15    Q       So, what did you think?

16    A       I just thought, like, you just pulled a plastic bag out

17    of the drawer with $10,000 in it?       It just did not seem like a

18    normal thing to me.     So, I was like, What is that?

19                 And he just said it was $10,000.      It was, like, in

20    stacks of fifties.     And I think I was just -- I, like, didn't

21    want it at first because you kind of think, like, where did

22    that come from?    And then he said, you know, If you knew that

23    you had this, if you had this, would it help?

24                 And eventually, I said, Yes.

25                 And then later he gave me, like, a thousand -- not



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 88 of 206 PageID #:
                                  10430

                             Nicole - Direct - Penza                     3977


  1   "gave me," he gave me the $10,000 but, like, I was allowed to

  2   take out $1,000 for rent.

  3   Q     And did you take out money for anything else?

  4   A     So, then he said that I could use it to pay for the train

  5   up and down, which at the time, like, genuinely made me feel

  6   better.

  7   Q     At some point did you end up using the money for any

  8   other reason?

  9   A     Yeah, so, I used it for the train, which I kept, like,

10    track of every train ride.      Like, I'm not sure why, but he

11    asked me to keep track of every train ride that I took or bus,

12    so I kept track of all that on there.        I used -- it was

13    $1,000, like, that he gave me for August rent.         And then at

14    one point Allison had asked me to do EMs with Dani Padilla,

15    and it was, like, a pack of them for $1,000.         Yeah, that was

16    the other thing I paid for.

17               So, that's it.

18    Q     When did -- how did it come up that Allison asked you to

19    start getting EMs with Dani?

20    A     I was probably having a reaction to something or being

21    defiant about something and she said that Dani was really

22    great at EMs and that that might help.        And, so, I got Dani's

23    e-mail from her and I started doing a few EMs.

24               But I think ultimately, his -- later I talked to

25    Keith about it, and he was, like -- because I asked him if I



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 89 of 206 PageID #:
                                  10431

                             Nicole - Direct - Penza                       3978


  1   could continue -- if I could use the money for EMs.          And he

  2   said in the future he would rather that I -- that he and Dani

  3   did an exchange, but that he didn't mind doing an exchange for

  4   me to take the EMs because they were helping with my

  5   relationship to him.

  6   Q     Did you know whether Dani Padilla was in DOS?

  7   A     At some point I figured it out, like, I did know.          I

  8   don't know when.

  9   Q     Did you know at the time that you were getting the EMs?

10    A     Yes.

11    Q     And were you able to discuss with Dani Padilla your

12    relationship with the Defendant?

13    A     A little bit, but, again, not -- I could discuss it,

14    like, he had chosen me to, like, work with more, but I could

15    not discuss the sexual aspect until right before I left.

16                 I was, again, having a really hard time, and I told

17    him that, like, I just couldn't handle that I couldn't talk to

18    anyone about it.     And he had said that I couldn't talk to

19    Allison about, like, about our sexual relationship because she

20    wasn't ready yet and she would get jealous.         And, so, finally

21    he said that I could talk to Dani, Dani Padilla, about it.

22    But I never talked to her about it.

23                 MS. PENZA:   Your Honor, may I just have the Elmo for

24    the witness, please?

25                 THE COURT:   One moment.   Go ahead.



                                LAM     OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 90 of 206 PageID #:
                                  10432

                             Nicole - Direct - Penza                     3979


  1   Q     Nicole, I'm showing you what's marked for identification

  2   purposes as Government Exhibit 652.

  3                Are you familiar with this?

  4   A     Yes.

  5   Q     Is this the e-mail where Allison provided you with

  6   Daniela Padilla's e-mail address and phone number.

  7   A     Yes.

  8                MS. PENZA:   Your Honor, the Government offers

  9   Government Exhibit 652 in evidence.

10                 MR. AGNIFILO:      No objection.

11                 THE COURT:   Government Exhibit 652 is received in

12    evidence.

13                 (Government Exhibit 652 so marked.)

14                 (Exhibit published to the jury.)

15    Q     And Nicole, is this Allison Mack sending you Daniela

16    Padilla's e-mail address?

17    A     Yes.

18    Q     And her phone number?

19    A     Yes.

20    Q     And this is on February 28, 2017?

21    A     Yes.

22    Q     Do you remember what your feelings were about DOS in late

23    February 2017?

24    A     I don't remember.

25                 MS. PENZA:   Your Honor, may I have it just for the



                                LAM       OCR     RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 91 of 206 PageID #:
                                  10433

                             Nicole - Direct - Penza                     3980


  1   witness again, please?

  2                THE COURT:   Go ahead.

  3   Q     I'm showing you what's marked for identification purposes

  4   as Government Exhibit 1377.

  5                Are you familiar with this?

  6   A     Yes.

  7   Q     And is this a log of the money you were spending going to

  8   and from Albany?

  9   A     Yes.

10                 MS. PENZA:   Your Honor, the Government offers

11    Government Exhibit 1377 into evidence.

12                 MR. AGNIFILO:      No objection.

13                 THE COURT:   Government Exhibit 1377 is received in

14    evidence.

15                 (Government Exhibit 1377 so marked.)

16                 (Exhibit published to the jury.)

17    Q     Nicole, can you explain what this document is?

18    A     So, that was just me keeping track of what -- I don't

19    know, Keith asked me to keep track of when I took money out of

20    the bag, which I did.      So, that was every time I went up and

21    down to Albany and what I -- yeah.

22                 So, the first part is, like, December 19, looks like

23    I took the train.     It was $43 New York to Albany, then $43

24    back Albany to New York.        And then the delegate ride is for

25    the person in NXIVM that came to pick me up at the train



                                LAM       OCR     RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 92 of 206 PageID #:
                                  10434

                               Nicole - Direct - Penza                   3981


  1   station and take me to Allison's house.

  2   Q       Now, this document, this e-mail, is dated November 27,

  3   2017.

  4                  Is that when you created this?

  5   A       No.    If you ever change something on a note, it, like,

  6   re-saves it.

  7                  So, I don't know, I created it whenever he asked me

  8   to start keeping track.

  9   Q       Is this a document you would update regularly?

10    A       Up.

11    Q       So, it's in your e-mail but is it actually a note that

12    was on your phone?

13    A       Yeah, it's in my notes on my phone.

14    Q       And then at the very bottom, it says:      August money 2016

15    and Dani EM money.

16    A       Yes.

17    Q       And then:   Total train money.

18    A       Yes.

19    Q       So, are you calculating the total amount of money that

20    you -- what do these three figures represent?

21    A       So, just any money that was, like -- that I had taken out

22    of that bag.

23    Q       Other than the money that you accounted for, did you take

24    any other money out of the bag?

25    A       No.



                                LAM     OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 93 of 206 PageID #:
                                  10435

                             Nicole - Direct - Penza                      3982


  1   Q       Now, did you ever ask the Defendant to allow you to leave

  2   DOS?

  3   A       There was a time where I think I was just talking about

  4   how I didn't think that it was the right thing for me and that

  5   I -- like, that I wasn't happy -- not that I wasn't happy,

  6   it's just I didn't think it was the right situation for me.           I

  7   didn't think that spending my life, like, answering to

  8   somebody else was the right situation for me.

  9                So, we were, like, on a walk, and I was expressing

10    that.

11    Q       And did the Defendant say anything to you?

12    A       He told me this -- so, sometimes, like, the way that he

13    would talk would be in stories.         So, he told me this story

14    about --

15                 Do you want me to tell the story?

16                 He told me this story about Billy Bud.       And Billy

17    Bud is in the Navy and he's great.        Everybody likes him and

18    he's a great guy.     And there are these, like, other two

19    guys -- I might not have this completely correct, but this is

20    what I remember from it -- there are these other two guys that

21    are, like, always causing problems and always causing trouble

22    and nobody really likes them.       And, like, they get into a

23    fight one day and Billy Bud steps in to stop it.          And, like in

24    the ruckus he ended up killing a officer.         And in the Navy,

25    when you kill an officer, you are -- it's a death sentence.



                               LAM      OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 94 of 206 PageID #:
                                  10436

                             Nicole - Direct - Penza                      3983


  1                I don't know if this is true.

  2   Q       This is what was being told to you by the Defendant.

  3   A       Yes, that in the Navy, like, you know, that this is the

  4   code of the Navy.

  5                So, everyone really likes Billy Bud, but it doesn't

  6   matter because the code of the Navy is that he needs to be

  7   hung for what happened.        And if they don't hang him, then the

  8   Navy can't uphold their code and, so, everything will crumble.

  9   So, that's why it's so important for the Navy to uphold this

10    code.    And even though they really, really like Billy Bud, it

11    doesn't matter because they have to follow the code.          And

12    Billy Bud ends up dying.

13                 And I just -- so, what I got from that was that even

14    if Keith, like, really cared about me, it didn't matter

15    because the code of DOS had to be upheld.         And if I left, then

16    my collateral would have to be released; otherwise, the code

17    of DOS would no longer exist and DOS wouldn't exist because if

18    one person can leave and their collateral is not existent,

19    then DOS doesn't exist, the code would break down, and

20    everything would break down.

21                 And, so, I thought that sucks because there's no

22    option of me leaving without, like, the whole thing collapsing

23    or destroying the whole thing.

24

25                 (Continued on the following page.)



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 95 of 206 PageID #:
                                  10437

                             Nicole - direct - Penza                        3984


  1

  2   BY MS. PENZA:     (Continuing)

  3   Q     We're going to talk about other -- were there other

  4   aspects of DOS that would cause you upset?

  5   A     Yes.

  6   Q     We'll talk about those in a minute, but did you ever

  7   contemplate other ways out of DOS?

  8   A     Yeah.    So I think it was after that conversation, that I

  9   was walking around Clifton Park and I was just thinking, like,

10    really logically, if things got really, like, continued to get

11    bad -- because the way that, that everything worked in Albany

12    and in, especially in DOS, it's, like -- the easiest way for

13    me describe it is like a frog in hot water.         If you put a frog

14    in boiling hot water, they just jump out, but if you put a

15    frog in cold water and slowly heat it up, they don't quite

16    notice what's happening and they end up boiling to death

17    because they don't feel the temperature rising.            So they

18    would, like, normalize a lot of behaviors as you were in and

19    things would, like, slowly intensify and you wouldn't

20    necessarily notice until, like, something happened and you're,

21    like, what the, what the heck, like, this is intense.           But

22    they would -- things would be, like, normalized and it's like

23    slowly things would get more and more intense.

24                  So after this conversation, I was just thinking to

25    myself, like, okay, what are my options and if things got



                      CMH     OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 96 of 206 PageID #:
                                  10438

                              Nicole - direct - Penza                     3985


  1   really intense, like, not that they weren't intense, but even

  2   more, what are your options.       So you think, you know, and just

  3   what were my options, in general, for life.         So it's, like,

  4   okay, either, like, I could fully get on board with this and

  5   try to make it the best thing that I can possibly make it, I

  6   can commit suicide, which is not what I wanted to do but is an

  7   option, didn't feel like a very good option because it would

  8   hurt my family equally as bad as the collateral being

  9   released, like, not really good scenario there, like, didn't

10    want to hurt my mom that way either, but the third thing that

11    I was thinking at the time was I thought what about the

12    witness protection program.

13    Q     And so can you explain what you were actually thinking,

14    like, how that would work?

15    A     Well, I don't know that I was thinking incredibly

16    rationally but, nor do I have an incredible large amount of

17    information about the witness protection program, but I

18    thought that maybe if I just disappeared, that they wouldn't

19    have any reason to release my collateral.         Right?   If I just

20    disappeared, then they wouldn't have to release my collateral

21    and also, DOS wouldn't have to be destroyed.         I could just

22    leave.   You know, so it's like, like, the Navy, the Navy

23    wouldn't have to be destroyed, like, DOS wouldn't have to be

24    destroyed and my collateral wouldn't have to be released if I

25    just was gone.      There would be no reason to release anything.



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 97 of 206 PageID #:
                                  10439

                                Nicole - direct - Penza                  3986


  1   Q     So are you comparing that to the Billy Bud scenario?

  2   A     Yeah.

  3   Q     So can you just play out the very last, last bit of that,

  4   what you mean?        So, like, in your understanding of Billy Bud

  5   from the defendant is that they have to --

  6   A     Like they have --

  7   Q     Billy Bud -- sorry, I just need to finish the question

  8   before you answer.

  9                 -- they have to hang Billy Bud in order to preserve

10    the code of the Navy?

11    A     Uh-huh.

12    Q     And so how does being in the witness protection program

13    for you preserve the code of DOS?

14    A     Because they wouldn't have to release my collateral to

15    prove a point.        I would, because I wouldn't -- they would

16    either think I was dead and they would think, or I was gone.

17    Why would you have to prove -- that's what I was thinking at

18    the time, like, that they wouldn't, it wouldn't be necessary.

19    Q     Now, did you receive other assignments as part of DOS?

20    A     Yes.

21    Q     Did one of those assignments involve someone named Robbie

22    Chiappone?

23    A     Yes.

24    Q     How was that assignment first introduced to you?

25    A     It was first introduced to me by Allison saying that,



                      CMH       OCR     RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 98 of 206 PageID #:
                                  10440

                              Nicole - direct - Penza                    3987


  1   like, Keith had this assignment for me and it was really cool

  2   and would be even more valuable than, like, an acting job.

  3   Q       And what happened next?

  4   A       Then I went on a walk with Keith and he explained that he

  5   wanted me to seduce this boy Robbie.

  6   Q       And did he say that specifically?

  7   A       Uh-huh, yes.

  8   Q       And did he have -- did he tell you what to do?

  9   A       Well, we talked about it.       He told me where, like, Robbie

10    worked out and that they were going to arrange it for me to

11    kind of, like, run into him and, like, start up a conversation

12    and that that -- at first, that that was all I needed to do.

13    Q       And did he explain why you were doing -- just very

14    generally, did he explain why this was being done?

15    A       Yes.   Well, I, obviously, or I asked why I needed to do

16    that.    He said that they needed to keep track of Robbie, that

17    Robbie was, like, used to be part of the community and wasn't

18    part of the community anymore but he had done something, that

19    they, like, needed to keep, they needed to keep track of him

20    or, like, monitor something about him, that he wasn't a good

21    guy so they needed to, to monitor him and they needed to see,

22    like, how he reacted to me.

23    Q       And was there, was there something specific about what

24    Robbie was supposed to do if he met someone?

25    A       So he was supposed to report what, who I understood was



                      CMH     OCR       RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 99 of 206 PageID #:
                                  10441

                             Nicole - direct - Penza                        3988


  1   that he was supposed to report to Lauren Salzman if he, like,

  2   met or interacted or was interested in a girl.

  3   Q     And all of this, all of this information is coming from

  4   the defendant?

  5   A     Yes.

  6   Q     And so were there, were there additional instructions for

  7   what to do next?

  8   A     Later on or before that first meeting?

  9   Q     Well, tell us about the first meeting.

10    A     The first meeting?      So Keith said to go get, like, pink

11    shorts to wear, which I did not own, for, for, because it was

12    better to, like, look innocent when I ran into Robbie.           So

13    they arranged it where, like, Lauren was down, would go on a

14    walk with him down at the, it was, like, the outside of a high

15    school in Albany and there was a track.         I was supposed to be

16    running the track and then when he was done speaking to

17    Lauren, he usually starts running and I was supposed to start

18    up a conversation.

19    Q     And did you do this?

20    A     Yes.   Yes, I did.

21    Q     Did you have -- did you use your own name?

22    A     No.    So that was part of the assignment, was to be using

23    a different name when I did this.       So Keith came up with the

24    name Sam or Samantha or Sam Suite, S-U-I-T-E, and he had me

25    make a Facebook page for her just in case Robbie, like,



                     CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 100 of 206 PageID #:
                                   10442

                              Nicole - direct - Penza                     3989


  1   checked.    So, yes.

  2   Q     Did he also ask you to create an e-mail address?

  3   A     Oh, yes, also to create an e-mail address and get an

  4   alternate phone number, like a side line, so an alternate

  5   phone number to give out, but with the original meeting, I was

  6   only supposed to give my e-mail.

  7   Q     Had you ever met Robbie before this?

  8   A     No.

  9   Q     Had you ever heard of Robbie before this?

 10   A     I hadn't, no.

 11   Q     Were there any instructions about whether you could speak

 12   about NXIVM?

 13   A     I was not supposed to speak about NXIVM.

 14   Q     So what happened?

 15   A     So I went on to the track and I was running and kind of

 16   like everything unfolded pretty much how they had said.           I was

 17   nervous but I was running around the track and, like, Lauren

 18   was walking with him and then Lauren left and then, like, he

 19   started to get ready to train.          I did know that he was

 20   training for the Navy.        Keith told me that.

 21               So he was getting ready to train and I just, like --

 22   I stopped and I said, Hey.       I was, like, Sorry, this is really

 23   weird, but my phone just died.          Can I -- can you tell me what

 24   time it is?

 25   Q     Did he tell you the time?



                     CMH      OCR       RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 101 of 206 PageID #:
                                   10443

                              Nicole - direct - Penza                     3990


  1   A      Yes.

  2   Q      And did you continue to converse with him?

  3   A      Yeah.   I -- we just, like, talked about something and

  4   then I can't remember whether I initiated it or not, but we

  5   ended up, like, running around the track a couple of times,

  6   like, and just chatting and then just exchanging e-mails and

  7   then I won't -- it was very nerve-racking.         So I was kind of

  8   like, Oh, I've got to go, and I left.

  9   Q      What did you think about Robbie's physical appearance?

 10   A      He's cute.

 11   Q      And was he nice?

 12   A      Yeah, he was nice.     I mean, we barely talked on that day

 13   but, yeah, he was nice.

 14   Q      So what happened after that?

 15   A      He e-mailed me and said, like, Hey, if you want to run

 16   next time you're up in Albany, let me know.         I love running so

 17   I was, like, Sure.     It was part of the assignment but I

 18   didn't -- that was easier because I genuinely love to run.

 19   But Keith just instructed me to, like, continue to talking to

 20   him.

 21   Q      And when you were -- how was the defendant involved in

 22   the back and forth of your communications with Robbie?

 23   A      Like, he wanted to know everything that happened, exactly

 24   what happened, obviously, like, checking with him and Allison

 25   afterward.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 102 of 206 PageID #:
                                   10444

                               Nicole - direct - Penza                    3991


  1   Q       Did you ever tell the defendant that you were nervous

  2   about this?

  3   A       Yeah.    Yes, especially the second time that I was

  4   supposed to go.

  5   Q       Okay.    How did the defendant react when you said you were

  6   nervous?

  7   A       He told me I was born to do this.

  8   Q       And so after that, you said you were more nervous for the

  9   second time.       What was the second time?     Sorry.    Let me back

 10   up for a second.

 11                   Did the defendant tell you what the ultimate point

 12   of this was?

 13   A       I don't think yet.      It this point, he told me that, like,

 14   eventually, I was supposed to hand Robbie off to somebody

 15   else.    It didn't make sense to me.      But as of now, like, as of

 16   this point, I was just supposed to, like, get him to like me

 17   and, yeah.

 18   Q       Were you given instructions about how much physical

 19   contact to have with Robbie?

 20   A       Yeah.    I wasn't allowed to kiss him or anything, anything

 21   like that.       There's no physical contact allowed.

 22   Q       So what happened next -- sorry.     One question.

 23                   In your communications, did the defendant ever tell

 24   you what to write to Robbie?

 25   A       Yes, especially towards the end, maybe at the beginning



                        CMH     OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 103 of 206 PageID #:
                                   10445

                              Nicole - direct - Penza                     3992


  1   and the end.     Like, especially at the end, it was, word for

  2   word, I would pretty much sent what he wrote because it got

  3   really weird.

  4   Q       Did he ever -- did the defendant ever ask you to say

  5   things that were not nice to Robbie?

  6   A       Yeah.   He would always say, like, go to him and, like,

  7   try to insult him which I didn't want to do.

  8   Q       So what happened -- did you meet again?

  9   A       Yeah, I ended up meeting him with two of his friends from

 10   work.    They were just, like, having a drink and I just went in

 11   and chatted with them.

 12   Q       And how was that?

 13   A       I was really nervous before and I didn't want to really

 14   do it but once I was there, it was fine because it was just

 15   having a conversation and his friends were nice.

 16   Q       Did you -- at some point, did you figure out who Robbie

 17   was in the community?

 18   A       Yeah.   I think it might have been right after that

 19   meeting.

 20   Q       And who did you learn he was related to?

 21   A       I learned that he was Ester's son and his step dad was

 22   Jim and --

 23   Q       Do you know Jim's last name?

 24   A       I can't think of it right now.     I think it starts with a

 25   "D."



                      CMH     OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 104 of 206 PageID #:
                                   10446

                              Nicole - direct - Penza                     3993


  1   Q     That's all right.

  2   A     And then I eventually met or -- and then right around

  3   that time, I met his sister Rosie too.

  4   Q     How did meeting his family make you feel about this

  5   assignment?

  6   A     Really bad.

  7   Q     Why?

  8   A     Because I liked them, they were all really nice, and I

  9   really liked Rosie.      And I felt really bad because I was,

 10   like, supposed to be lying to her brother and, I don't know,

 11   I'm probably really sensitive to that because I love my

 12   brother so much, but I felt really bad.          I didn't want to be

 13   lying to any, like -- I didn't want to be doing that.

 14   Q     Did you express that to the defendant?

 15   A     Yes.

 16   Q     And how did he react?

 17   A     He told me that he understood how I was feeling and that,

 18   that it was, like, really impressive what I was doing.           Like,

 19   it would be so hard for him to ever lie to someone, he

 20   couldn't do it.      So what I was doing was really -- it was

 21   tough, he knew it was tough, and he said he would never be

 22   able to lie to anyone but it was really important and I had to

 23   do it.

 24   Q     The entire time you're communicating with Robbie, what

 25   name are you using?



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 105 of 206 PageID #:
                                   10447

                              Nicole - direct - Penza                     3994


  1   A     Sam.

  2   Q     And that's Sam Suite?

  3   A     Yes.

  4   Q     Did you ever use your true name with Robbie?

  5   A     No.

  6   Q     So at some point, are you told that you don't have to see

  7   Robbie any more?

  8   A     Well, I'm told that I'm not supposed to see him in person

  9   but that I still have to, like, communicate with him via,

 10   like, text message.

 11   Q     And at that point in time, did the frequency of the

 12   communications increase?

 13   A     Only at the very end.      Only at the very end.

 14   Q     So once you are no longer meeting, once you don't meet

 15   Robbie in person anymore, can you just describe what's

 16   happening in terms of the communications?

 17   A     Like, the -- well, like, we met in person one more time

 18   and we would, like, text sometimes, like, if there was a

 19   specific time that Alex or Keith said I needed to reach out to

 20   him and then, then I don't think -- I feel there was a time

 21   where I just didn't want, I didn't -- it kind of, like, fell

 22   off a little bit or maybe, like, no one was telling me what to

 23   do so I was just like leaving it alone.          Yes.

 24   Q     Did it ever pick up again?

 25   A     Yes.   And then right before he was leaving to go to train



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 106 of 206 PageID #:
                                   10448

                              Nicole - direct - Penza                     3995


  1   or go to the Navy, Allison and Keith got really intense about

  2   how it was really important for me to get him to trust me so

  3   that I could like hand him off to somebody else.

  4   Q      Did this somebody else have a name?

  5   A      Well, eventually Keith wrote up this e-mail that called

  6   her Mistress Akira.

  7   Q      Was Mistress Akira a real person?         Did you know whether

  8   Mistress Akira was a real person?

  9   A      I thought that, not -- her name was not really Mistress

 10   Akira but I was really supposed to tell him to meet this

 11   person, that it was a real person.

 12   Q      Who did you think this other person was?

 13   A      I thought it was one of the, one of Keith's slaves.

 14   Like, I thought it was one of the people that was above me in

 15   DOS.   That was the only, like, logical -- well, there was

 16   nothing logical about it but, like, that was the only thing I

 17   could think of.

 18   Q      So how does this all end?

 19   A      Well, I'm, like, supposed to be communicating with Robbie

 20   and, I don't know.     To me, it ended in, not, like, a great, a

 21   disastrous -- it ended kind of like a disaster, but he's,

 22   like -- he had me text, text Robbie to get together so that I

 23   can, like, tell him to meet this other woman and I'm kind of

 24   like I don't, I don't know how this is going to work.           Like,

 25   he's not -- he's about to leave for the Navy, he's not



                     CMH      OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 107 of 206 PageID #:
                                   10449

                              Nicole - direct - Penza                     3996


  1   interested.    And he was super kind in back and forth with the

  2   text messages, but he was, like, I'm going to leave for the

  3   Navy so it's really not the best time for me to try dating.

  4   And I was, like, fair enough.

  5   Q     Was it fair enough for the defendant?

  6   A     No.   So then him and Allison just started pushing me,

  7   like, harder and, like, writing the text messages, so then I

  8   started saying what Keith was really saying.         And Allison,

  9   Allison was telling me that it was very important that I

 10   didn't fail.     And at one point, Keith gave me a talking to

 11   about how I wasn't -- he was disappointed because, like, I

 12   wasn't, when he had first brought it up, I had seemed like

 13   more interested and now I wasn't interested in, like,

 14   following through on this assignment.        But he was, like,

 15   pushing very hard and wrote the backstory for Mistress Akira

 16   and all of these things.      And I just thought it sounded kind

 17   of crazy but I didn't know what to do because I didn't want to

 18   fail at the assignment and I wasn't allowed to say no so I

 19   just kind of, like, sent him these messages and then it ended

 20   up, like, not, not working.       Basically, he was just not

 21   interested.    I was, like, I got that.      I got that a long time

 22   ago but I get it.     And then he left.

 23   Q     Were you told anything about the fact that you could at

 24   least -- was there anything positive about the fact that you

 25   had at least stayed in communication with Robbie?



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 108 of 206 PageID #:
                                   10450

                              Nicole - direct - Penza                     3997


  1   A     Yes.   Like, I mean, Robbie wasn't, like, interested, but

  2   we really didn't leave on bad terms.        Like, you know, so I

  3   still could have texted him, like, while he was at the Army.

  4   So what Keith said at least you, like, are holding contact.            I

  5   was, like, okay.

  6                (Continued on next page.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 109 of 206 PageID #:
                                   10451

                                                                              3998


  1                MS. PENZA:    Your Honor, are we doing 45 -- should we

  2   go another 15 minutes now or are we starting -- obviously,

  3   it's, whatever --

  4                THE COURT:    I think we can start that on Monday.          I

  5   don't know what the arrangements are for lunch, so why don't

  6   we just do the hour today and we will go to the 45 minutes

  7   next week.

  8                MS. PENZA:    Understood, Your Honor.

  9                THE COURT:    All right?

 10                MS. PENZA:    Yes.

 11                THE COURT:    We will take our lunch break.

 12                (Jury exits.)

 13                THE COURT:    All right.        The witness may stand down.

 14                Do not discuss your testimony with anyone.

 15                THE WITNESS:       Yes.

 16                (Witness steps down.)

 17                THE COURT:    Everyone else may be seated.

 18                So about how much longer do you have?

 19                MS. PENZA:    About, about an hour, Your Honor.

 20                THE COURT:    About an hour.

 21                MR. AGNIFILO:      I think I probably will not finish

 22   today if she's going to go for another hour.

 23                THE COURT:    Well, that's fine.        So we will go to

 24   5 o'clock today and I still need to talk to the marshal

 25   regarding the time we start on Monday, but I will let you know



                     CMH        OCR          RMR     CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 110 of 206 PageID #:
                                   10452

                                                                          3999


  1   hopefully after lunch.

  2                MR. AGNIFILO:      Very good, Judge.

  3                THE COURT:    Okay?   All right.    Let's take an hour

  4   for lunch.

  5                Thank you.

  6                (Luncheon recess.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH        OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 111 of 206 PageID #:
                                   10453

                                                                          4000


  1                             AFTERNOON SESSION

  2               (In open court; outside the presence of the jury.)

  3               THE COURT:    All right.    Let's call in the witness,

  4   please.

  5               (Witness resumes the stand.)

  6               THE COURT:    Please bring in the jury.

  7               (Jury enters.)

  8               THE COURT:    Please be seated, everyone.

  9               All right.    Ms. Penza, you may continue your

 10   examination of the witness.

 11               The witness is reminded that she is still under

 12   oath.

 13               MS. PENZA:    Thank you, Your Honor.

 14               (Continued on next page.)

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 112 of 206 PageID #:
                                   10454

                              Nicole - direct - Penza                     4001


  1   NICOLE       ,

  2         the witness, having been previously duly sworn,

  3         resumed as follows:

  4   DIRECT EXAMINATION (Continued)

  5   BY   MS. PENZA:

  6   Q     Good afternoon, Nicole.

  7   A     Afternoon.

  8                MS. PENZA:    May I have the ELMO for just the

  9   witness, please.

 10                THE COURT:    Go ahead.

 11   Q     Nicole, I'm showing you what has been marked for

 12   identification purposes as Government Exhibit 656.

 13                Are you familiar with this document?

 14   A     Yes.

 15   Q     And is this an e-mail chain between you and Allison Mack

 16   ending on November 21, 2016 in relation to the Robbie

 17   Chiappone assignment?

 18   A     Yes.

 19                MS. PENZA:    Your Honor, the government offers

 20   Government Exhibit 656 into evidence.

 21                MR. AGNIFILO:      We have no objection.

 22                THE COURT:    Government Exhibit 656 is received in

 23   evidence and published to the jury.

 24                (So marked.)

 25   Q     Nicole, can you just explain what this e-mail chain



                       CMH      OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 113 of 206 PageID #:
                                   10455

                               Nicole - direct - Penza                    4002


  1   represents?

  2   A     This was -- so this is what Keith had told me to write to

  3   Robbie as part of trying to get him to trust me to hand him

  4   off to this woman.

  5   Q     Okay.    So and it's -- so there's an e-mail, there's a

  6   portion in the middle, and it says:        Okay.   This is what KR

  7   and I constructed and wrote for the attempt to close the deal.

  8   A     Yes.    So Allison had asked what was going on with Robbie,

  9   she wanted an update on the Robbie situation, so I sent her

 10   what Keith had just sent me to say to him.

 11   Q     Okay.    And at this point, had you actually -- is this

 12   part at the bottom actually Robbie's, Robbie's response?

 13   A     Yeah.    So I had already sent this and then he responded.

 14   Q     And then at the bottom, is there a back and forth between

 15   you and the defendant?

 16   A     Yes.

 17   Q     So, we'll start by reading the middle part.

 18                 So okay.   This is what I, what KR and I constructed

 19   and wrote for the attempt to close the deal.         What is it that

 20   I want?    A deep experience of life.      Ha.   So it's interesting,

 21   rad, kind of crazy and totally unresentful, but I worked with

 22   this woman in Albany.      You know her as my Godmother but her

 23   name is Mistress Akira.        She has been training me for the past

 24   three years.     I met her at a seminar she taught in early 2014.

 25   She is an international master of many alternative arts, let



                      CMH      OCR      RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 114 of 206 PageID #:
                                   10456

                              Nicole - direct - Penza                            4003


  1   your imagination run wild, and I was beginning to explore

  2   these things at the time so I was down for the adventure.                  Me,

  3   along with a small group of other women, are being trained

  4   directly by her.     It's FN awesome but intense.       When I met

  5   you, I thought we had a lot in common, you training for the

  6   military, me for wanting to live a badass life.             Part of

  7   working with her is that I never do anything substantial

  8   without her approval.      So as I was saying yesterday, if you

  9   wanted to risk getting closer, being intimate, which I get you

 10   don't want but if you were brave enough or interested enough

 11   in risking, I would go to her, ask her if you can contact her,

 12   if she agreed you would then reach out to her and she would

 13   evaluate whether she approved of you or not, hence, where the

 14   personal strength and desire to grow I mentioned comes in.

 15               Gorgeous, our age-ish, late 20s and amazing.              So

 16   being evaluated by her is not all bad.           She also -- there's a

 17   little devil emoji.      She also has a number of other slaves.

 18   So -- dot, dot, dot.      To me, you seemed mature, intelligent

 19   and driven enough to handle speaking with Akira or at least to

 20   handle me sharing this part of my life with you.            Not every

 21   guy is.    It seems a rare event, but after your latest

 22   messages, I'm not so sure.       It seems like this kind of

 23   personal growth and unconventional challenge might not be your

 24   sort of thing, but maybe I'm wrong.        Maybe adventure,

 25   challenges and life experience is what you're looking for.



                     CMH      OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 115 of 206 PageID #:
                                   10457

                              Nicole - direct - Penza                     4004


  1   That and a delicious treat to take with you to boot camp.           A

  2   winking face.     It says:    XX, Sam.

  3                Is that for your Sam Suite persona?

  4   A     Yes.

  5   Q     How much of this was drafted by the defendant?

  6   A     The majority of it.      I think I just kind of added certain

  7   words.    Like, I mean, I added the little face with the

  8   sunglasses and maybe, like, a couple words that made it sound

  9   like it was more from my own voice but the, the majority of

 10   that he sent me to repeat.

 11   Q     And then this is Robbie's response.

 12                Hey, I read what you sent.     I spent most of my day

 13   thinking about it and evaluating.        Firstly, I appreciate your

 14   honesty.     I feel that it's difficult to share something like

 15   that with another.     If you are looking for something to

 16   experience what you described to me, I am not that person

 17   right now.    Perhaps, however, with time, and after I have

 18   secured myself in my training in approximately six months from

 19   now, I may be open to relating to you more.

 20                I am leaving very soon and my focus is on building

 21   discipline within myself and spending time with my family and

 22   those I love before I go.       I admire your persistence, but my

 23   heart is aimed toward the military and the many months to come

 24   of pain and challenge.

 25                And then you write:    These are my thoughts that I



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 116 of 206 PageID #:
                                   10458

                                Nicole - direct - Penza                    4005


  1   just sent to KR.

  2                Me:    As I look over his last e-mail, I think he's

  3   scared.

  4                THE COURT:    Can you move a little more slowly?

  5                MS. PENZA:    Yes, Your Honor.       I'm sorry.

  6   Q     Me:    I think the military is a pain and challenge that he

  7   can categorize and therefore thinks he can handle.             I think

  8   the challenge I presented is out of his comfort zone and so

  9   he's hiding behind what he knows and where he feels

 10   comfortable.       He even says after I secured myself in training.

 11                Then it goes on and then there's something from KR.

 12   Who is KR there?

 13   A     Keith Raniere.

 14   Q     I agree.      Can you push on that to goad him?

 15                Right?

 16   A     Uh-huh.      Yes.

 17   Q     And then you write:       Yep.    I just have to think how best

 18   to do that.     I think it needs to be a light and simple

 19   response.    And then you continue on.

 20                And then -- so you send all of this to Allison.             Is

 21   that right?

 22   A     Yes.

 23   Q     And she writes:      Dude, so crazy/cool.      What are you

 24   thinking.    Question mark.     Question mark.      Maybe tempting him

 25   with a final hoorah of something sure to be delicious before



                      CMH       OCR     RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 117 of 206 PageID #:
                                   10459

                                Nicole - direct - Penza                   4006


  1   being sequestered with a bunch of men for half a year.

  2   Something for him to take with him and hold onto until he gets

  3   back.    Plus, if he starts now who knows what will be waiting

  4   for him on the other end of the six months.

  5                  Was this one of the last exchanges about Mistress

  6   Akira?

  7   A       Yes.   There might have been one more but I think that

  8   was, like, the last one or one of the last ones.

  9   Q       All right.     So I want to -- we mentioned this very

 10   briefly in passing but at some point, did you learn that

 11   Allison had other slaves?

 12   A       Yes.

 13   Q       What did you learn or how did you first learn that?

 14   A       Well, another, like, woman around my age or a couple

 15   years younger than me started hanging around the house a lot,

 16   Allison's house, and there was, like, at one specific

 17   instance -- because I knew she was part of the, the community.

 18   But there was one instance where, like, she had done something

 19   wrong and so she was, like, having to fly back and forth

 20   between Los Angeles and California.        She was from Los Angeles.

 21   And that was kind of when I first suspected at least that she

 22   might be because she was, like, having to do all these things

 23   that didn't seem really necessary or logical and it was

 24   because she had, like, done something wrong.

 25   Q       When she was doing this -- when India was doing the back



                       CMH      OCR     RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 118 of 206 PageID #:
                                   10460

                              Nicole - direct - Penza                     4007


  1   and forth flying, was she expressing to you that this was --

  2   what was she saying to you?

  3   A     Well, she was just a little bit stressed out about having

  4   to fly back and forth but also the tickets were, like, 500 one

  5   way and then the other.       So this was a lot of money and she

  6   was stressed out about the money, but also seemed to me to be

  7   resigned to the fact that she had, had to do it and that

  8   whatever her mistake India had made, that she had to pay for

  9   these tickets back and forth to fix it and whatnot.

 10   Q     At some point, was it confirmed that India was one of

 11   Allison's slaves?

 12   A     Yeah.   Yes, maybe, like, a month, maybe, like, three

 13   weeks or a little while later, she was allowed to tell me that

 14   she was also one of Allison's slaves and she -- and we were at

 15   my house in Brooklyn.

 16   Q     And how was it -- how did you feel when you learned that

 17   she was one of Allison's slaves?

 18   A     A lot of different things.       One, it was that kind of, a

 19   similar feeling of, like, I knew it, because you kind of did

 20   know and so it's just nice to be confirmed that what you

 21   thought was going on was really actually going on because a

 22   lot of the time, they didn't confirm that kind of stuff.           But

 23   so I, so I was, like, I knew it, and then I also was a little

 24   bit relieved because I wasn't all alone anymore.

 25   Q     Did you become friendly with India?



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 119 of 206 PageID #:
                                   10461

                              Nicole - direct - Penza                     4008


  1   A     Yeah, I did.    We, we became really close and she, she was

  2   super helpful for me because, A, she made me feel not so alone

  3   and, B, she was really good at, like, talking me off the

  4   ledge.    So if I was like going into one of my, like, moods or,

  5   like, getting very upset and worked up and getting upset about

  6   this situation and what I was stuck in, she would, like, she

  7   was very good at calming me down.

  8               (Continued on next page.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 120 of 206 PageID #:
                                   10462

                              Nicole - direct - Penza                      4009


  1   DIRECT EXAMINATION (Continuing)

  2   BY MS. PENZA:

  3   Q     Did you ever feel that your relationship, your closeness

  4   with India was ever used against you?

  5   A     Yes.

  6   Q     Can you just explain?

  7   A     Yeah.   Yes.   So, I think the first time -- Allison told

  8   me that the first time that -- that -- when I sent the message

  9   about me not wanting Allison to have to take a cold shower,

 10   one thing that they learned about me was that I cared, was

 11   that I cared what happened to other people.            So, when India

 12   and I became close, they used her to help me behave.           So,

 13   like, if I -- so it was, like, if I didn't do something, then

 14   it would be -- it would make things harder on India.           Or if I

 15   didn't do something -- or if I, like, threw a fit, then like

 16   both India and I would have to take a cold shower.           So it

 17   wasn't just me, it was also India, or her calories for the day

 18   would be cut, or they -- they would use things like that

 19   because they -- I say they, but Allison and -- mostly Allison

 20   would do this, because I wouldn't do it.         I mean, I wouldn't

 21   cause problems.

 22   Q     You mentioned calories.       Was calories a focus in DOS?

 23   A     Yes.    It was presented -- at least to me, it was

 24   presented as a discipline exercise.          So, you limit the

 25   calories that you can eat during the day and you, like, have



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 121 of 206 PageID #:
                                   10463

                              Nicole - direct - Penza                     4010


  1   to be very specific about it; you have to measure things, you

  2   have to weigh things, everything has to be, like, perfectly

  3   calculated.    The way it was presented to me was it's a form of

  4   discipline and if you, like, go over your calories or you

  5   don't measure them correctly, then, like, you are lazy or you

  6   are indulgent or you are sloppy.        And I wanted to be -- and

  7   like, it was...not organized, because that's not the right

  8   word, but, like, that meant you could -- you learned how to be

  9   disciplined and I really I wanted to be disciplined.           But that

 10   was a huge -- calories was a huge part of DOS.

 11   Q     Fair to say that you are typically very thin?

 12   A     Yeah.

 13   Q     Within DOS, was your weight an issue?

 14   A     No.

 15   Q     How about for India?

 16   A     Yes.    So India, they were trying -- Allison was having

 17   her try and get down to a certain weight.         I think, if I

 18   remember correctly, it was like 107, and it became clear at

 19   one point that, like, India didn't need -- she didn't need to

 20   get down to that weight and her and I had a conversation about

 21   it.   She had already lost some weight, and -- first of all,

 22   she looked good whatever weight she's at, but I was like

 23   you're good here, but Allison said that she needed to get down

 24   to 107 because she had picked -- like, set her word to that,

 25   so she had to keep -- she had to be on 500 calories a day



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 122 of 206 PageID #:
                                   10464

                              Nicole - direct - Penza                     4011


  1   until she got down to 107.

  2                  It was -- it was just really hard to watch

  3   sometimes, because, you know, she would get really tired.           You

  4   could just tell, like, she was just all over the place and

  5   hungry, and she was -- India's a really good cook, so she

  6   learned how to, like, make foods that had, like, very low

  7   calories and stuff.         But it was just -- it was tough, it was

  8   tough on her.

  9   Q       How long was she on a 500-calorie a day diet?

 10   A       The entire time that I knew her, which was almost a year.

 11   Q       Was Allison Mack also restricting her calories?

 12   A       Yes.

 13   Q       And do you remember what her calories were?

 14   A       I think it was 500 when I first met her, and then it,

 15   like, went up to 600 maybe.           Yeah.

 16   Q       Did she tell you she had a weight that she was supposed

 17   to be at?

 18   A       She is always trying to be like around 102, 103, and I do

 19   remember her telling me once that she -- she said sometimes

 20   she felt like Keith wouldn't care about her if she gained

 21   weight, and she knew that that wasn't true, but that's how it

 22   felt.    And I just remember, like, noting that.

 23   Q       Did you ever meet any other women who were Allison's

 24   slaves?

 25   A       Yeah, eventually I met two more.



                            MDL       RPR       CRR    CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 123 of 206 PageID #:
                                   10465

                              Nicole - direct - Penza                     4012


  1   Q     And is that Michelle and Danielle?

  2   A     Yes.

  3   Q     What happened once you were aware of the four of you, the

  4   four slaves under Allison?

  5   A     Things really intensified once there was like just four

  6   of us.    Like, on one hand, it felt a little bit better because

  7   you weren't alone and you kind of, like, had this group and

  8   you were, like, oh, there is actually other women, because for

  9   a while you were like -- or I was like, again, just another

 10   thing added to the list.      You're like this was supposed to be

 11   a women's empowerment and I'm all alone.         You know.    So once I

 12   met four other people, it was like, okay, now I'm not

 13   completely alone, so maybe we can all make this into something

 14   that's better.     But then, at the same time, it got really

 15   intense.     Readiness got really intense.      We had to meet like

 16   weekly, all together; it was all four slaves with Allison.

 17   And then, eventually, Allison started asking for more

 18   collateral.    It just got a lot more intense and I had to be in

 19   contact -- not only was I in contact with Allison now, but I

 20   was also, like, needing to, like, bond with the other girls.

 21   It was just a lot of people to, like, communicate with and a

 22   lot of people to do readiness with and -- yeah.

 23   Q     So let's talk about the different things you mentioned.

 24                So you began meeting together with --

 25   A     Yes.



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 124 of 206 PageID #:
                                   10466

                              Nicole - direct - Penza                      4013


  1   Q     -- with the other slaves, and can you describe what these

  2   meetings would be like?

  3   A     So they started out a little more casual, but then they

  4   became -- at one point they started calling it church, but we

  5   would meet like Monday evenings, because that was the --

  6   usually, I could -- the day that I came up was Mondays.           They

  7   all lived in Albany, I lived in New York City.          So we would

  8   meet Monday nights, and the four of us would sit on the floor

  9   and Allison would sit on a chair or an the couch, and we would

 10   talk about the week and, like, where we failed and what we

 11   were trying to work on for the next week.

 12   Q     Was something else introduced as part of these group

 13   meetings?

 14   A     Yes.

 15   Q     What was that?

 16   A     So, there -- there came -- Allison introduced something

 17   called family photo.

 18   Q     What did that mean?

 19   A     Which was, whenever we all got together, we all had to

 20   take off our clothes and take a picture, altogether, and

 21   eventually I found out that the pictures were being sent to

 22   Keith afterward.

 23   Q     How did you find that out?

 24   A     A couple -- two different times or ways.         Once, like,

 25   Allison slipped -- like, Allison had slipped up.          Then another



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 125 of 206 PageID #:
                                   10467

                              Nicole - direct - Penza                     4014


  1   time she said -- it must have been after she slipped up and

  2   she knew we knew, she said that Keith could tell -- we were

  3   supposed to look happy in the pictures, and he could tell

  4   our...he could tell our state of mind by how our faces looked

  5   in the pictures.

  6                And the third thing is, I saw her send -- after one

  7   of the times that we had to do this, I saw her send -- send

  8   the picture and Keith responded:        All mine, question mark,

  9   with a like devil face.

 10   Q     How did you know that message was from the defendant?

 11   A     Allison had Keith's name under another name in her phone,

 12   which I'm blanking on right now, but -- and I just saw that.

 13   Q     And were you familiar with the devil emoji?

 14   A     Yes.

 15   Q     Is that something that the defendant would --

 16   A     Would send a lot, yes.

 17   Q     You said she slipped up at one point?

 18   A     I think the first time, I feel like she slipped up.          I

 19   don't think she offered that information the first time.

 20   Q     How did you feel when this family photo project started?

 21   A     I absolutely hated it.

 22   Q     Did you tell Allison that?

 23   A     Yes.

 24   Q     And how would she react?

 25   A     It depended on, like, how she was feeling that day,



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 126 of 206 PageID #:
                                   10468

                              Nicole - direct - Penza                     4015


  1   whether she would tell me that, like, either I didn't have a

  2   choice; so I could once again hold up everyone else and make

  3   things more difficult on everyone else; or I could just do it

  4   like I had to; or I was the actress, so why was I the one that

  5   was being shy about my body.        Just whatever the stupid reason

  6   was that I had to do it.

  7   Q     Looking back, what do you think the effect was of having

  8   to take these naked family photos?

  9   A     Well, it made you feel really unsafe because, A, you

 10   didn't really want to be together with all the girls, because

 11   any time you were together with all the girls that could

 12   happen, and it didn't -- it didn't matter where we were.           She

 13   could tell us to do that at any point and we had to, and it

 14   just...it feels really horrible to not, like, be able to say

 15   no to that, like, sometimes it felt like the very worst --

 16   like one of the worst parts of everything happening because

 17   you have no control when you were just told you have to take

 18   off your clothes.

 19   Q     Given that at certain points in time, when you were

 20   taking the family photos, you were also having sexual

 21   encounters with the defendant, why did it matter to you that

 22   they were being sent to the defendant?

 23   A     Well, that was what I -- like argued about most, was

 24   that, like, this was supposed to be a women's empowerment

 25   organization, how is it empowering to make us take off our



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 127 of 206 PageID #:
                                   10469

                              Nicole - direct - Penza                      4016


  1   clothes and send photos to a man, and I would just ask

  2   Allison, like explain to me how that is empowering, because to

  3   me it feels completely degrading.

  4   Q     And how would she respond?

  5   A     I don't even remember.        With, like, the same -- it

  6   doesn't matter; you don't have to know, like, the reasons

  7   behind all -- like what we know about it helps your growth,

  8   and like it just didn't matter how I felt.

  9   Q     You mentioned that readiness also intensified after you

 10   learned about the other slaves under Allison?

 11   A     Yes.   Yes, because...sorry.      Because there was four of us

 12   now and all four of us had to respond within sixty seconds, so

 13   it just became a lot more confusing, or not -- well, yes,

 14   confusing, but also just more difficult because you had to

 15   know where all four people were, and if you couldn't get in

 16   touch with someone, you had to call someone.           We were

 17   responsible for all four of us, so readiness became not just

 18   about me not being on top of it, but also me having and all

 19   the other girls having to make sure each other were on top of

 20   it and that we all responded within sixty seconds.          And if

 21   not, then we all failed together and we all had to do whatever

 22   the punishment was together.        So, it was just a lot.

 23   Q     Now, I think you mentioned that at some point the idea of

 24   giving additional collateral was introduced?

 25   A     Yes.



                           MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 128 of 206 PageID #:
                                   10470

                              Nicole - direct - Penza                     4017


  1   Q     Do you remember when that happened?

  2   A     I don't remember the exact time, but it was sometime once

  3   the four of us had met, so, I would say maybe by like October

  4   of 2016, around then, October, November.

  5   Q     How did you feel when the concept of additional

  6   collateral was brought up?

  7   A     Furious.

  8   Q     Why?

  9   A     Because we weren't given a choice in the matter.          It was

 10   demanded that we put more -- that we turn in more collateral

 11   by like the first of the month.       I just -- I hated it.      I --

 12   it made me so angry because I just felt like I was getting,

 13   like, more and more and more trapped, you know.          It's like --

 14   like, if you saw like a little light somewhere, then it is

 15   like you put a boulder on top of that.         It just felt like

 16   getting more and more and more trapped, and also it's really

 17   uncomfortable.     Like it was worse -- like it was bad enough

 18   the first time.     God, I hate it, I hated it.

 19   Q     Did you always provide the additional collateral?

 20   A     Yeah, we had to.

 21   Q     And when you say you had to, why?        Why did you feel you

 22   had to?

 23   A     Well, if we didn't obey, then the first collateral would

 24   be released, so, like, to me it felt like there's just no

 25   option.    And also, everyone -- if we didn't all turn it in on



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 129 of 206 PageID #:
                                   10471

                              Nicole - direct - Penza                     4018


  1   time, then, like, there would be punishment set up, but like,

  2   ultimately, you had to.

  3   Q     And when the idea of monthly collateral was introduced,

  4   how were you supposed to transmit the monthly collateral?

  5   A     On line through Dropbox.

  6   Q     And did you do that every month?

  7   A     Yes, except one.

  8   Q     And what happened that one month?

  9   A     Allison had presented us with a contract that was

 10   basically like signing our lives away, which was terrifying,

 11   but it was basically saying we would never say anything

 12   negative about what was happening; that we agreed to

 13   everything that was happening to us; that if we ever spoke out

 14   or said anything we would, like, pay them a million dollars.

 15   I don't remember all the language, but I just remember, like,

 16   looking at it and being, like, oh, my God, like, what am I

 17   going to do?     Because it just, again, like the more

 18   collateral, it's just more and more on you, like this is

 19   really never going to end.       This is really never going to end.

 20   And it was kind of confusing, because I remember all of us

 21   were having trouble, like, understanding what was being said

 22   in it.    So Allison was supposed to set up a meeting for us to,

 23   like, go over the contract before we had to sign it, and she

 24   ended up booking a role and going to San Diego to do this play

 25   and somehow, in the mix of that, it slipped through the



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 130 of 206 PageID #:
                                   10472

                              Nicole - direct - Penza                     4019


  1   cracks.    And I was just beyond grateful that somehow it

  2   slipped through the cracks, so I just never said anything and

  3   just the next month I turned in my collateral -- because it --

  4   sorry, that was supposed to be the lead collateral for that

  5   month.    Like she said, okay, since you have this contract, you

  6   don't have to make collateral for this month and then somehow,

  7   like, just -- I don't know, by shear luck something just

  8   happened and it slipped through the cracks.            Yeah.

  9   Q     Do you remember what month that was?

 10   A     Well, it must have been right around when she booked it,

 11   so I would say it was either March or April's collateral.

 12   That would be my guess, but I don't remember.

 13                MS. PENZA:    Your Honor, may I approach the witness?

 14                THE COURT:    I'm sorry?

 15                MS. PENZA:    May I approach the witness?

 16                THE COURT:    Yes, you may.

 17   Q     Nicole, I'm showing you what are marked for

 18   identification purposes as Government Exhibit 1367, 1368, 660,

 19   661, 662 and 663.

 20                Are you familiar with those documents?

 21   A     Yes.   Yes.

 22   Q     And what's marked as Government Exhibit 1367, is that an

 23   e-mail from Allison Mack to you?

 24   A     Yes.

 25   Q     And Government Exhibit 1368, is that an e-mail from you



                           MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 131 of 206 PageID #:
                                   10473

                              Nicole - direct - Penza                     4020


  1   to Allison Mack?

  2   A     Yes.

  3   Q     And Government Exhibits GX-660, GX-661, GX-662, and

  4   GX-663, are those pieces of collateral that you uploaded?

  5   A     Yes.

  6                MS. PENZA:    Your Honor, the Government offers

  7   Government Exhibit 1367, 1368, 660, 661, 662 and 663 into

  8   evidence.

  9                MR. AGNIFILO:   I have no objection.

 10                THE COURT:    Government Exhibits 1367, 1368, 660,

 11   661, 662, 663 are all admitted into evidence.

 12                MS. PENZA:    Thank you, Your Honor.

 13                (Government's Exhibits 1367, 1368, 660, 661, 662,

 14   663 received in evidence.)

 15   Q     Nicole, I'm showing you what's in evidence as Government

 16   Exhibit 1367.

 17                And is this an e-mail from Allison Mack to you,

 18   inviting you to edit a Dropbox -- a folder on Dropbox labeled

 19   collateral?

 20   A     Yes.

 21   Q     And is this where you would upload collateral?

 22   A     Yes.

 23   Q     So, by November 23, 2016, was monthly collateral

 24   introduced?

 25   A     Yes.



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 132 of 206 PageID #:
                                   10474

                              Nicole - direct - Penza                     4021


  1   Q       I'm showing you what's in evidence as Government Exhibit

  2   1368.

  3                  Are you familiar with this document?

  4   A       Yes.

  5   Q       And is this laying out your collateral as of November 25,

  6   2016?

  7   A       Yes.

  8   Q       Can you just explain kind of -- can you explain were you

  9   answering questions here?

 10   A       So, Allison wanted, like, a list of all of the collateral

 11   we had given to that point and, like, who it damaged and how

 12   damaging it was, and we had to turn this in by a certain

 13   amount of -- like, a certain hour.

 14   Q       And, so, that's what you were doing here?

 15   A       Yes.

 16   Q       Now, for your monthly collateral, what types of things

 17   would you upload?

 18   A       So, I did not want to bring my family into anything

 19   again, so I tried to figure out any way that either just

 20   affected me or -- basically so it just affected me.           So I gave

 21   them like my credit card numbers; Allison said that was, like,

 22   sufficient, if we gave -- India and I both did this -- our

 23   credit cards, with a signature saying that she was authorized

 24   to use that card.      I think I had to tell her how much credit I

 25   had on the credit card and -- yeah, and, like, give the number



                            MDL     RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 133 of 206 PageID #:
                                   10475

                              Nicole - direct - Penza                     4022


  1   and, like, access to my -- I just did -- yeah, all the credit

  2   cards that I had.

  3   Q     At some point did you also give her jewelry?

  4   A     Yeah.    I wrote a letter saying, as one of my collaterals,

  5   saying that if I broke my word that -- I don't have it on

  6   today, but I have my grandmother's wedding ring from 19 --

  7   1938, I believe it was when she got married, and it's a really

  8   beautiful wedding ring.      And I said that -- I gave that over

  9   as a piece of collateral, if I did anything wrong.          Allison

 10   said I could keep it, as long as I like behaved.          But that was

 11   one of the pieces.

 12                 (Continued on following page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 134 of 206 PageID #:
                                   10476

                              Nicole - Direct - Penza                     4023


  1   BY MS. PENZA (Continuing):

  2   Q      I'm showing you Government Exhibits 662, 663, 660 and

  3   661.

  4                 Are these all examples of the credit card

  5   authorizations that you described?

  6   A      Yes.

  7   Q      So, we'll just look at one of them, Government Exhibit

  8   662:   As of December 18, 2016, I hereby give Allison Mack

  9   permission to use and charge my Virgin America visa.           I take

 10   full responsibility for any and all charges.

 11                 Did you actually provide her the information to use

 12   the account?

 13   A      Yes.

 14   Q      What's redacted here is the information that would be

 15   used to use the account?

 16   A      Yes.

 17   Q      Here's another example.

 18                 Turning your attention to October 2016, did you end

 19   up going on a trip with Allison Mack?

 20   A      Yes.

 21   Q      Can you explain?

 22   A      It was Michele's birthday, and her family had a home in

 23   the Berkshires.     And, so, we all, all four of us -- five of

 24   us, Danielle, India, Allison, Michele and I, all drove out to

 25   the house in the Berkshires for the weekend.



                                LAM      OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 135 of 206 PageID #:
                                   10477

                                Nicole - Direct - Penza                   4024


  1   Q       And how was the trip?

  2   A       Per many things that happened, like, a mix of emotions.

  3   It was supposed to be, like, a bonding trip, and some of it

  4   was nice.       We went on a hike, which is always nice to get out

  5   of the city, and we kind of explored one of the small towns,

  6   like, outside the Berkshires, and we made dinner together.            So

  7   that part was, like -- felt okay.         It felt, like, kind of like

  8   bonding, and those were moments that weren't as bad.

  9                   But then, also...

 10   Q       Did something happen after dinner?

 11   A       Yeah.    It had been, like, a really nice day, actually,

 12   and then after dinner, Allison was, like, As much as I would

 13   like this to be just a bonding trip, it's not.

 14                   Oh, gosh, like, what's coming?

 15                   And she said, I have another assignment for you

 16   guys.    I am going to take a close-up photo of all of your

 17   pussies, is what she said.

 18   Q       How did you feel when she said that?

 19   A       No.   That's how I felt, I felt like "no."

 20   Q       Did you say no?

 21   A       Yeah.    Like, absolutely not, is how I felt.     And I -- no.

 22                   And I don't remember what her actual, like, response

 23   was, but it was a back-and-forth that I lost.          Because then I

 24   was, like, I couldn't behave like that, I couldn't defy her

 25   like that, so it was like, No, you're doing this.



                                 LAM      OCR     RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 136 of 206 PageID #:
                                   10478

                              Nicole - Direct - Penza                     4025


  1                 We had just finished the family photo, so I already

  2   had to go through the family photo situation.          We put back on

  3   our clothes and she told us this.        And I was just, like,

  4   you've got to be kidding me.       You've got to be kidding me.

  5                 And, so, took off all our clothes again and stood in

  6   a line.    And Danielle, I think, went first...

  7   Q     As each person goes -- so, you and the other three women

  8   are standing in a line?

  9   A     Yes.

 10   Q     And where is the actual photo being taken?

 11   A     On the couch.

 12                 Like, so, you had to sit on the couch, spread your

 13   legs, and Allison was standing right there with, like, her

 14   camera phone, and she would take a picture.

 15   Q     And was it, in fact, a very close-up picture?

 16   A     I think so.    I certainly did not ask to look at the

 17   picture, but, yes, it was --

 18   Q     It was focused on your vagina?

 19   A     It was focused, like, straight on, yes.

 20   Q     So, it's a line of the four of you.

 21                 Danielle goes first?

 22   A     I think so.    I don't remember the exact order.

 23   Q     Okay.

 24   A     I know I was last.

 25   Q     And what happened when you went?



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 137 of 206 PageID #:
                                   10479

                              Nicole - Direct - Penza                     4026


  1                 Did she say anything to you?

  2   A      Well, she said something when Michele went.

  3   Q      What did she say when Michele went?

  4   A      She said -- like, she looked at the photo and just kind

  5   of said, Beautiful cunt.

  6                 And I was just like, God, what?     I just was grossed

  7   out.   And, yeah, and I just waited for my turn and I was,

  8   like, really angry.      Really angry.

  9   Q      And the picture was taken of you?

 10   A      Yes.

 11   Q      And what happened afterwards?

 12   A      She made some comment like, See?      That wasn't so bad.

 13                 And I was just like -- I just remember my jaw being,

 14   like, set because I was so angry and I was, like, trying to

 15   just, like, swallow my words.       So, I just stopped speaking.       I

 16   refused to speak.

 17                 And she made us sit down and, like, talk about -- I

 18   don't remember if it was, like, how we felt or how we felt

 19   while that was -- something about how we felt or -- and I

 20   wouldn't speak.     And then she's just like, Oh, are you

 21   still -- like, are you still throwing a fit over there?

 22                 And then she said, You have to answer me.

 23                 Because I -- I don't know, the only way I could

 24   think of, like, getting some kind of power back, which is not

 25   speaking to her, and then she made me answer whatever stupid



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 138 of 206 PageID #:
                                   10480

                              Nicole - Direct - Penza                     4027


  1   question she had asked me.       I just remember being really angry

  2   and, also, like, really unnerved because I'm, like, I know

  3   these pictures, like, are being sent to Keith, and that

  4   just -- I don't know, makes me, like, grossed out and

  5   disgusted and -- I don't know, I was very unhappy.

  6                MS. PENZA:   Your Honor, may I just have the Elmo for

  7   the witness, please?

  8                THE COURT:   All right.

  9   Q     Nicole, I'm showing you what's marked for identification

 10   purposes as Government Exhibit 653.        I'm going to show you the

 11   three pages of this document.

 12                Are you familiar with this e-mail?

 13   A     Yes.

 14   Q     And this is an e-mail from Allison Mack to you, Michele,

 15   India, and Danielle?

 16   A     Yes, although --

 17   Q     I know, it lost focus.

 18                Can you see it now?

 19   A     Yes.

 20   Q     Is it, in fact, to you, Michele, India, and Danielle?

 21   A     Yes.

 22   Q     And do you remember whether this e-mail was sent around

 23   the time of the trip?

 24   A     Yes.

 25   Q     And Allison says:     The past three days were profound for



                                LAM      OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 139 of 206 PageID #:
                                   10481

                              Nicole - Direct - Penza                     4028


  1   me.

  2                THE COURT:   I'm sorry.

  3                MS. PENZA:   I'm so sorry, your Honor.      The

  4   Government offers Government Exhibit 653 into evidence.

  5                MR. AGNIFILO:      No objection.

  6                MS. PENZA:   Apologies.

  7                THE COURT:   Government Exhibit 653 is received in

  8   evidence.

  9                (Government Exhibit 653 so marked.)

 10                (Exhibit published to the jury.)

 11   Q     Sorry, Nicole.

 12                Can you see the e-mail now?

 13   A     Yes.

 14   Q     Well, I guess you could see it the whole time, but now

 15   everyone can see it.

 16                It starts by saying:     The past three days were

 17   profound for me.

 18   A     Yes.

 19   Q     I understood what it meant to be responsible.         I

 20   understood what it meant to be vulnerable.         I met you for what

 21   felt like the first time and I understood me because I

 22   understand you.

 23   A     Yes.

 24   Q     Now here, Allison writes:       We will do our practices until

 25   our next church service.



                                LAM       OCR     RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 140 of 206 PageID #:
                                   10482

                              Nicole - Direct - Penza                      4029


  1                Is that what you were referring to before?

  2   A     Yes.

  3   Q     So, a church service would be the types of meetings --

  4   those meetings that you would do as a group?

  5   A     Yes, which I also pushed back on as well.

  6   Q     And then she writes:      I spoke to my M today.

  7                What does that mean, "my M"?

  8   A     Her master.

  9   Q     So, who is that?

 10   A     Keith.

 11   Q     And it says:    And he helped me to clarify the diet,

 12   calorie, and weight thing.       I told him I felt conflicted about

 13   a few things, this being one of them.        He helped me see there

 14   is a difference in what I was evaluating.          There is the word

 15   which is being upheld through discipline and commitment, then

 16   there are the emotional states and visceral pulls which are

 17   also in need of work.

 18   A     Yes.

 19   Q     And then it says on the next page:          He helped me see

 20   upholding a discipline for a principle is very different than

 21   just eating.

 22   A     Yes.

 23   Q     So, this week I would like each of you to split your

 24   commitment into PET --

 25                Do you know what that stands for?



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 141 of 206 PageID #:
                                   10483

                              Nicole - Direct - Penza                     4030


  1   A     P, physical; E, emotional; T, thought.

  2   Q     -- and analyze your emotional and thought component of

  3   your physical practice of abstinence.        Do this and tell me

  4   what you decide.     If we fail in any of the three realms, we

  5   each take on 50 fewer calories the following day.          Please have

  6   your commitment for the week written and submitted before the

  7   end of the day tomorrow.

  8                So, down here, there's a number of -- there's a

  9   number of what I think appear to be nicknames.

 10   A     Yes.

 11   Q     Are they, in fact, nicknames?

 12   A     Yes.

 13   Q     Who is The Princess?

 14   A     India.

 15   Q     And who is M?

 16   A     That's Allison because technically she was our master.

 17   Q     Who is The Clown?

 18   A     Michele.

 19   Q     Who is The Brawn?

 20   A     Danielle.

 21   Q     And who is The Brat?

 22   A     Me.

 23   Q     So, for The Princess, it says:       500 calories.    No food

 24   past 5 p.m. unless permission granted by M.

 25                Is that right?



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 142 of 206 PageID #:
                                   10484

                              Nicole - Direct - Penza                     4031


  1   A       Yes.

  2   Q       And for Allison, she writes:     600 calories.    No food past

  3   5 p.m. unless permission granted by my M.

  4                  Would that be Keith, the Defendant?

  5   A       Yes.

  6   Q       And then it says:    Star, star, My M reminded me today

  7   that I had given my word I would remain under 600 calories as

  8   a discipline until I reached 106 pounds.          I got prideful and

  9   conveniently forgot this commitment because it didn't suit me

 10   in the moment.

 11   A       Yes.

 12   Q       Was this type of language about specific goal weights and

 13   calories common?

 14   A       Yeah, all the time.

 15   Q       Now, as part of DOS, did you ever have to do any formal

 16   work?

 17   A       Yes.

 18   Q       Can you explain?

 19   A       So, the first -- there were a few different things, but,

 20   like, the first thing we had to do was to, like, read and

 21   review all of these different essays.

 22   Q       Who had written the essays?

 23   A       Keith.

 24   Q       And what were you told was the point of reviewing the

 25   essays?



                                 LAM     OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 143 of 206 PageID #:
                                   10485

                              Nicole - Direct - Penza                     4032


  1   A     So, I think there were, like, fifty essays or something,

  2   but we had to read and review all of them.         And there was,

  3   like, a questionnaire to answer about, like, how well he had

  4   communicated something or how well -- like, what the topic was

  5   about, or -- all these questions asking, like, how well we

  6   understood the essay.       And my understanding was that,

  7   eventually, that they would be, like, edited and published.

  8   Q     So, you were reviewing them for this editing process?

  9   A     Yes.

 10                 MS. PENZA:   Your Honor, may I approach the witness?

 11                 THE COURT:   Yes, you may.

 12   Q     Nicole, I'm showing you what are marked for

 13   identification purposes as Government Exhibits 1358, 1359,

 14   1360, 1362, and 1364.       Please take a look at them.

 15                 You can just flip through it.

 16   A     Yeah.

 17   Q     And are these all e-mails related to these articles that

 18   you were talking about?

 19   A     Yes.

 20   Q     And they're e-mails between you and Allison?

 21   A     Yes.

 22                 MS. PENZA:   Your Honor, the Government offers

 23   Government Exhibits 1358, 1359, 1360, 1362, and 1364 into

 24   evidence.

 25                 MR. AGNIFILO:      I'm sure it will be fine if I can get



                                 LAM       OCR     RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 144 of 206 PageID #:
                                   10486

                              Nicole - Direct - Penza                     4033


  1   a copy of them quickly.

  2                THE COURT:   That's fine.

  3                MS. PENZA:   I'm sorry, I didn't realize Mr. Agnifilo

  4   didn't have them.

  5                THE COURT:   Why don't you...

  6                MR. AGNIFILO:      We have no objection, Judge.

  7                THE COURT:   Government Exhibits 1358, 1359, 1360,

  8   1362, and 1364 are received in evidence.

  9                MS. PENZA:   Thank you, your Honor.

 10                (Government Exhibits 1358, 1359, 1360, 1362, and

 11   1364 so marked.)

 12                (Exhibit published to the jury.)

 13   Q     Nicole, I'm showing you what's in evidence as Government

 14   Exhibit 1358.

 15                And is this from Allison, to you, on July 20, 2016?

 16   A     Yes.

 17   Q     And the subject line is:       Articles.

 18   A     Yes.

 19   Q     And it says:    Here is the link to the rating document.

 20                What is the rating document?

 21   A     So, after we finished reading each article, there was,

 22   like, a whole list of questions that we had to answer.           It was

 23   a couple pages -- I don't remember how many pages, but quite a

 24   few questions about, like, again, did we -- did you like the

 25   article?     Rate it from one to five.     Did it -- was it



                                LAM       OCR     RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 145 of 206 PageID #:
                                   10487

                              Nicole - Direct - Penza                     4034


  1   communicated properly?      But there was a ton of different

  2   questions, like could it have been better this way?           Did you

  3   get the idea across?      Could anyone understand it?      What type

  4   of person could understand it?       And just a lot of different

  5   questions.

  6   Q       And, so, was this a link to that actual document?

  7   A       Yes.

  8   Q       And then it says:   I have invited you to the Dropbox

  9   file.    Let me know if you didn't receive it.

 10                  Do you remember whether any of these articles were

 11   provided to you via Dropbox?

 12   A       Yeah, two different times.

 13   Q       And then it says:   Check in with me daily on which

 14   articles you read that day so I can keep track.

 15   A       Correct, yes.

 16   Q       So, were there -- would you continually report to Allison

 17   on the progress on the articles that you were reviewing?

 18   A       Yes.

 19   Q       Were there ever deadlines?

 20   A       Yes, there was a deadline at one point that it needed to

 21   be done in, like, the next couple weeks.

 22                  That was a lot of articles, too.

 23   Q       Do you remember approximately how many?

 24   A       I would say fifty, but I couldn't say if that was exactly

 25   correct or not.



                                LAM      OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 146 of 206 PageID #:
                                   10488

                               Nicole - Direct - Penza                    4035


  1   Q       And how long would it take you to review and read each

  2   article?

  3   A       About, like, anywhere from an hour and a half to three

  4   hours per article.

  5                   (Exhibit published to the jury.)

  6   Q       I'm showing you what's in evidence as Government Exhibit

  7   1359.

  8                   This is from Allison, to you, on July 24, 2016?

  9   A       Yes.

 10   Q       It says:    Please delete.    Hey, Love, I just sent you a

 11   new link to the articles for KR.           Can you please delete the

 12   old article folder?       Thanks.

 13   A       Yes.

 14   Q       Do you remember what that was about?

 15   A       Yes, I don't remember why it was necessary but, yes, she

 16   re-uploaded the articles and deleted the other folder and we

 17   just had to open the new one.

 18   Q       Government Exhibit 1360.

 19                   (Exhibit published to the jury.)

 20   Q       From Allison, to you, on July 26, 2016:        Hey, Love, just

 21   a heads-up that you have until August 15, 2016, to read, rank,

 22   and rate all the articles.       If you have been reading the two a

 23   day that was suggested, you will finish no problem.           If you

 24   haven't, you may want to pick up the pace.

 25   A       Yeah.



                                 LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 147 of 206 PageID #:
                                   10489

                               Nicole - Direct - Penza                    4036


  1   Q       That was the deadline for the articles?

  2   A       Yeah.

  3                   Also, like, two articles a day would have been,

  4   like, three to six hours, so, no I was not doing two articles

  5   a day.    So, I was like shoot, you know, like, what would I --

  6   what do I do?

  7                   (Exhibit published to the jury.)

  8   Q       Is this a list of some of the articles?

  9                   This is an e-mail from Allison, to you, on August 9,

 10   2016.

 11   A       Yes.

 12   Q       Did this continue over time, this process of reviewing

 13   articles?

 14   A       So, that had to be done by August 15.      And I tried to ask

 15   for a deadline because, obviously, I was working and

 16   everything else.       She got really angry at me and said it had

 17   to be done by August 15 and I was -- whatever, a baby and

 18   complaining, yada, yada, yada.       But, anyway, I got them done.

 19   I would get up super early and would go to a coffee shop and

 20   try to, like, get through all of them, and I got them done by

 21   August 15.

 22                   But after that, like, once we were all together,

 23   like, once I met the other four girls, we would bring --

 24   Allison would bring an article to, like -- we were supposed to

 25   read an article that week and then bring it to, like, church



                                 LAM     OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 148 of 206 PageID #:
                                   10490

                              Nicole - Direct - Penza                     4037


  1   or whatever that Monday meeting was.

  2   Q     So, I'm showing you what's in evidence as Government

  3   Exhibit 1364.

  4                (Exhibit published to the jury.)

  5   Q     This is an e-mail from Allison, to you and to India, on

  6   September 5, 2016, and it's attaching an article.

  7   A     Yes.

  8   Q     Is that what you were just describing?

  9   A     Yes.

 10   Q     And attached is an article, and it's an article that was,

 11   to your understanding, written by the Defendant?

 12   A     Yes.

 13   Q     So, you talked about the articles.

 14                Were there other types of work that you performed?

 15   A     Eventually -- I mean, we would do little things for

 16   Allison all the time.      But another, like, work thing similar

 17   to that was before Pam's memorial, they needed a bunch of

 18   tapes transcribed, and it was tasked to us to transcribe it,

 19   me, India -- I think there were possibly more people involved

 20   that I didn't know about but me, India, Danielle, Michele.

 21   Q     Do you know whether anyone -- this was for Pam Cafritz's

 22   memorial service?

 23   A     Yes.

 24   Q     Do you know whether anyone was paid for work related to

 25   Pam Cafritz's memorial service?



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 149 of 206 PageID #:
                                   10491

                              Nicole - Direct - Penza                     4038


  1   A     I don't think so.

  2   Q     Do you mean of your --

  3   A     Oh, of my group, no, no.

  4                MS. PENZA:   Your Honor, may I have one moment with

  5   Mr. Agnifilo?

  6                THE COURT:   Sure.

  7                MS. PENZA:   Thank you, your Honor.

  8                (Pause in proceedings.)

  9                THE COURT:   Go ahead.

 10                MS. PENZA:   On consent of the defense, the

 11   Government offers Government Exhibit 658 into evidence.

 12                MR. AGNIFILO:      We do consent.

 13                THE COURT:   Government Exhibit 658 is received in

 14   evidence.

 15                (Government Exhibit 658 so marked.)

 16                (Exhibit published to the jury.)

 17   Q     Is this document a forwarded message that you sent to

 18   India that says:     Pam unplugged.       Word file.

 19   A     Yes.

 20   Q     And is it forwarded by India to Sylvie and Souki?

 21   A     Yes.

 22   Q     Do you know Sylvie and Souki?

 23   A     Yes.

 24   Q     Did you know that this was forwarded to them?

 25   A     Yeah, I think I did, actually, yeah, know that.



                                LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 150 of 206 PageID #:
                                   10492

                              Nicole - Direct - Penza                     4039


  1   Q     Okay.    And it says:    Forward.   Pam Unplugged.    Word file.

  2   A     Yes.

  3   Q     Can you just explain what this document is?

  4                 This was the Pam Unplugged attachment.

  5   A     Yeah.    So, there were these -- there were these tapes or,

  6   like, recordings that we were supposed to type out what the

  7   recordings said.

  8   Q     Do you remember how long it took you to do that

  9   transcription?

 10   A     Five, six hours.

 11   Q     And when were you -- was there a rush to get this done?

 12   A     Yeah, it was -- everything was very last minute or needed

 13   to be rushed.

 14                 So, I was at work, and I think I was working just an

 15   early shift that day, and they said it needed to be done by

 16   the next morning at, like, five in the morning.

 17   Q     Who is "they"?

 18   A     Sorry, Allison.

 19                 So, I stayed up all night doing it.      And I had been

 20   at work and -- I don't remember the exact circumstances, but I

 21   stayed up for 23 hours straight in order to finish this.

 22

 23                 (Continued on the following page.)

 24

 25



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 151 of 206 PageID #:
                                   10493

                              Nicole - direct - Penza                     4040


  1   BY MS. PENZA:     (Continuing)

  2   Q     Were you paid for this, were you paid for this

  3   transcription?

  4   A     No.

  5   Q     Were you paid for the reviewing of the articles?

  6   A     No.

  7   Q     Why did you do those for no pay?

  8   A     Allison told us that we had to do them.        It was, like,

  9   part of DOS.

 10   Q     Now, you said there were other things you had to do for

 11   Allison?

 12   A     Getting -- yes.

 13   Q     And what were those called?

 14   A     Acts of care.

 15   Q     And what types of things would you do as acts of care?

 16   A     So we had to do, like, some kind of act of care for

 17   Allison.    Sometimes I would bring fresh flowers or I would

 18   like go out and get flesh flowers once I got to Albany for her

 19   house.    Sometimes I would, like, if she was coming into the

 20   City, I would make her, like, a list of all the different art

 21   things, artistic things going on in the City that I thought

 22   she might be interested in and, like, links to, like, the

 23   tickets.    Anything that -- it was explained to us it's, like,

 24   anything that was helpful or made, like, our Master's life

 25   better could be considered an act of care so we had to do one



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 152 of 206 PageID #:
                                   10494

                               Nicole - direct - Penza                    4041


  1   once a week.

  2   Q     Were there ever -- aside from the collateral that we

  3   talked about, were there any other times within DOS where you

  4   provided sensitive information to Allison?

  5   A     Yes.   In the beginning, another assignment that I got was

  6   to message her, like, I had to tell her a secret every hour,

  7   like, on the hour, I had to text her, like, some secret which

  8   is really hard to do.

  9   Q     And did -- at some point did you have to take a sex

 10   survey?

 11   A     Oh, yes.    Yes.   Yes.   Then there was also -- she came

 12   home to her house, and India and I were there as well as

 13   another girl, Jay, and she gave us, like, this survey printed

 14   out and then we had to turn it back in to her.          And it was,

 15   like, a ten page, like, sex survey on, like, intimate

 16   questions about our first sexual experiences, what, like, how

 17   we viewed sexuality, what, what we, like, liked or didn't like

 18   or, just a lot of different questions.

 19   Q     Was Jay a DOS slave?

 20   A     Yes.

 21   Q     Who was her Master?

 22   A     India.

 23   Q     And so then would Allison have been her Grandmaster?

 24   A     Yes.

 25   Q     And what would the defendant have been to Jay?



                     CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 153 of 206 PageID #:
                                   10495

                              Nicole - direct - Penza                       4042


  1   A      Grand-Grandmaster?     Great-Grandmaster?      Is that how it

  2   works?

  3   Q      You tell me.

  4   A      Yeah, I, I guess it would have been Great-Grandmaster.

  5   Q      At some point, were you and the other women in your group

  6   branded?

  7   A      Yes.

  8   Q      Who from your group was branded first?

  9   A      Danielle.

 10   Q      What's Danielle's profession?

 11   A      She is a doctor.

 12   Q      Why was she branded first?

 13   A      So her way of contributing to DOS, Keith put her in

 14   charge of branding everyone.       So she got -- everyone

 15   underneath his circle, because all his slaves were already

 16   branded but then Danielle was put in charge of branding the,

 17   like, new slaves.     So she got branded first and then was

 18   learning how, like -- it's terrifying.           She was just learning

 19   how to use the cauterizing iron or pen.          It's a cauterizing

 20   pen.

 21   Q      Were you -- did you actually interact with Danielle while

 22   she was learning?

 23   A      Yes, and we watched a video of this guy -- we watched

 24   this video of a guy getting his head branded, like.           Like,

 25   okay, it was, like, a tattoo but branded instead.           So, swirls.



                     CMH      OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 154 of 206 PageID #:
                                   10496

                              Nicole - direct - Penza                      4043


  1   Oh, my God, it was awful, literally, just watching swirls

  2   being branded in his head.       I thought I was going to -- oh, my

  3   God, he was about to pass out in the video but -- it was

  4   intense.

  5   Q       So you watched that and then did Danielle get branded or

  6   had she already been branded?

  7   A       That might -- I don't remember whether it was before or

  8   after she got branded, but I, it was definitely when, you

  9   know -- India and I knew what was coming.

 10   Q       Where was, where was Danielle branded, like,

 11   geographically branded?

 12   A       It actually ended up being in Brooklyn, in New York.

 13   They all drove down to Brooklyn, New York.

 14   Q       Were you present?

 15   A       I was.   Allison told me that I needed to support Danielle

 16   and that I needed to clear my schedule and go with them.

 17   Q       And so was Danielle branded by somebody who does

 18   brands --

 19   A       Yes, by someone who actually --

 20   Q       -- professionally?     Let me finish my question.     It's

 21   okay.

 22                  Was Danielle branded by somebody who does branding

 23   professionally?

 24   A       Yes.

 25   Q       Did she -- when did you first see the symbol, the



                       CMH     OCR      RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 155 of 206 PageID #:
                                   10497

                              Nicole - direct - Penza                     4044


  1   branding, the symbol that you would be branded with?

  2   A       Right before, right before Danielle got her brand.

  3   Q       Were you told what that brand was a symbol of?

  4   A       I was told, yes, I was told.     I was told something that

  5   did not end up being the truth but I was -- yeah, I was told

  6   what it was.

  7   Q       Okay.   Who were you told by?

  8   A       Allison.

  9   Q       And what did Allison tell you?

 10   A       So she said the sign was, like, a line and then two lines

 11   and then a squiggly -- and so it was this.         It was supposed to

 12   be this is, this is the horizon, these are the mountains and

 13   this is the water and it's sealed by fire.         So it's earth --

 14   wait.    Sorry.    Air, earth, water and it's sealed by fire which

 15   is the iron, the cauterizing iron.        So it was supposed to be a

 16   symbol of all of the elements was what I was told.

 17   Q       Did you believe her when she told you that?

 18   A       Yeah.

 19   Q       So after Danielle was branded, did there come a time when

 20   you and your group were branded?

 21   A       Yes.

 22   Q       Where did that take place?

 23   A       At Allison's house.

 24   Q       And how, in the room, how was everybody dressed?

 25   A       During the actual branding?



                      CMH     OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 156 of 206 PageID #:
                                   10498

                              Nicole - direct - Penza                     4045


  1   Q     Yes.

  2   A     So it was, like, a whole process before of, like,

  3   measuring because they all had to be the exact same size and

  4   they had to be in the same place so we were like doing a lot

  5   of measuring before and then when we had to walk in the room,

  6   everyone had to be naked.

  7   Q     Was Danielle naked?

  8   A     You know, I don't remember.

  9   Q     Was Allison naked?

 10   A     No.    She was in, like, a white dress.

 11   Q     And who went first?

 12   A     Michelle went first.

 13   Q     And can you -- was what each of the women said the same

 14   for each of you?

 15   A     Yes.

 16   Q     And was there something you were, you and the other women

 17   were instructed to say at the beginning of the branding?

 18   A     Yes.   All this was, like, added in last, like, right

 19   before or -- I mean, I was unaware of it at least until right

 20   before and Allison pulled out this kind of like letter that

 21   basically said -- oh, my God.       It said -- so before we were

 22   going to get branded, we had to read this letter to Allison

 23   saying, like, we were giving our lives to her, to our Master,

 24   and, like, we couldn't ever speak negatively about our Master

 25   and everything that we built had to, like, be built for our,



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 157 of 206 PageID #:
                                   10499

                               Nicole - direct - Penza                    4046


  1   for our Master or, like, we had to help them build whatever

  2   they wanted to build.       Just a lot of things that, obviously, I

  3   was not particularly excited to say.

  4   Q       Did you have to ask to be branded?

  5   A       Yes, that was part of it.

  6   Q       Do you remember the words?

  7   A       No.

  8   Q       Were all of the women who were branded positioned the

  9   same way?

 10   A       Sorry.   I'm just thinking.    I think it was, like, Master,

 11   please brand me.       It was something pretty straightforward like

 12   that.

 13                  So there was, like, a table or, like, a massage

 14   table I guess, a massage table.        And so Michele was laying on

 15   it and then one person was at her head, one person -- so one

 16   person was holding her feet, one person was holding her hands

 17   like over her head and Danielle was doing it.          So I was at her

 18   feet that time and India was at her head and Allison was

 19   sitting on the bed.

 20   Q       Was this being taped?

 21   A       Yes.

 22   Q       Each one of them?

 23   A       Yes.

 24   Q       How did Michelle's branding go?

 25   A       It was hard for her.    I mean, it's hard for one, but it



                       CMH     OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 158 of 206 PageID #:
                                   10500

                               Nicole - direct - Penza                    4047


  1   was really hard for her.

  2   Q       How could you tell?

  3   A       You could just tell she was in a lot of pain.

  4   Q       And who went next?

  5   A       India went next.

  6   Q       And were you branded?

  7   A       Yes.

  8   Q       What -- can you describe what that was like?

  9   A       Yeah.   Yes.   Well, I was -- so the whole idea was that

 10   it's, like, pain is love or, like, love is, you show your love

 11   through pain.      And part of this whole, like, thing that we're

 12   supposed to read said, like, you know, you show your love for

 13   your Master by this pain.       And I was just, like, not having

 14   that.    I didn't want to say any of that.       I wasn't having

 15   that.    I was, like, resigned to the fact that I was getting

 16   branded, fine, but I was not -- I did not want to mean any

 17   word there.      And I was, like, I'll do this for my family.

 18   Like, I will -- like, if I have to connect love and pain,

 19   because Allison said, while you are going through this pain, I

 20   want you to think of me so it's connected, and I was like no

 21   F'ing way, I'm thinking about my family, and --

 22   Q       When you say you said that, did you say that out loud?

 23   A       No.    I said it in my head.   I would have liked to have

 24   said it out loud.      I said it in my head and I just thought,

 25   no, I'm doing this for my family and, like, all, all, connect



                       CMH     OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 159 of 206 PageID #:
                                   10501

                              Nicole - direct - Penza                     4048


  1   that to my family.

  2               And I just thought -- okay, it sounds really stupid,

  3   but I thought, like, what would you do for your little

  4   brother, how much pain would you go through for him?           And I

  5   thought I can do this, like, I can do this.          And I just was,

  6   like, I -- and I know, I know if I, like, compartmentalize in

  7   my brain that I can handle a lot of pain, so I was, like, we

  8   can do this.     So that's what I thought about.       I thought about

  9   my little brother, I thought about my mom, and I just thought

 10   I can do this.

 11               And the other thing I realized in, like, kind of a

 12   humbling way while it was happening, because it real, real,

 13   really fucking hurt -- sorry -- was, like, wow, like, I

 14   actually am not as strong as I pretend to be or want to be.

 15   Like, if I was really being tortured, like, if I was really

 16   being tortured and there was no end to it, I wouldn't be able

 17   to handle it.     Like, I was trying so hard to think of my

 18   brother and be able to handle all this pain, but I was, like,

 19   if this didn't end, I'm not sure I would be able to do it.

 20               Like you always want to think you're -- you always

 21   want to think that you're really brave and then you could,

 22   like, protect people no matter what.        Right?    But I just

 23   realized if this pain never stopped -- like, I knew that I

 24   would be okay because I knew it was one line and, like, I knew

 25   there were, like, a set amount of lines and all I had to do --



                     CMH      OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 160 of 206 PageID #:
                                   10502

                              Nicole - direct - Penza                     4049


  1   I just kind of, like, disconnected from my body, held my

  2   breath and didn't say a thing.          I just, like, stayed perfectly

  3   still.    And afterward, all, the girls were, like, impressed

  4   but that -- I didn't say anything or I didn't cry.          I just,

  5   like, completely tried to just disconnect from my body and,

  6   like, this pain will be over and you will be okay and that was

  7   it.

  8   Q     After you were branded, what did you think of the symbol

  9   itself?

 10   A     I think there's like another part of it where, like,

 11   again, after you go through something like that and, like, an

 12   adrenaline rush like that, you do feel kind of like, you're

 13   like, wow, I just -- like, I just fucking went -- so sorry --

 14   I just went through that and you kind of do feel like, like,

 15   strong in a weird way.        I think, once, like -- I mean, you're

 16   kind of messed, your head is all messed up because of the

 17   adrenaline, but you do feel like I just did, that, like, I

 18   can't believe that.

 19               And India and I kind of looked at the symbol and we

 20   were, like, Okay, like all the symbols, like earth, water,

 21   air, fire, like, I guess that's kind of cool, maybe we can

 22   look at it as like an ancient symbol and we can make it mean

 23   like this ancient symbol of strength because that's what we,

 24   like, we were trying to build by being in this group.           So I

 25   was, like, Okay, I can, I can learn to like this, I can look



                     CMH      OCR       RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 161 of 206 PageID #:
                                   10503

                              Nicole - direct - Penza                     4050


  1   at it as a symbol of strength.

  2   Q     And at that time, did you communicate positive things

  3   about the brand?

  4   A     Yeah.   I think I ended up saying, like, it looks like an

  5   ancient symbol, like, it looks cool, because Keith asked me.

  6   Q     Did you later learn -- what did you later learn that the

  7   brand actually represented?

  8   A     I later learned that they were actually Keith's initials.

  9   Q     And do you still have that brand on your body right now?

 10   A     Oh, my God.    Yes, I do.

 11   Q     At some point, was there a discussion about you

 12   recruiting your own slaves?

 13   A     Yes.

 14   Q     Can you just talk generally about that?

 15   A     There was always talk about, there was always talk about

 16   us recruiting our own, someone just -- I mean, when -- we were

 17   always supposed to have someone that we mentored as well

 18   eventually.    There was a point in time where it got a little

 19   more, like, pressure and more -- there just became a lot more

 20   pressure that we were supposed to recruit people.

 21   Q     What was the -- what were the steps that had to be taken

 22   in order to recruit someone?

 23   A     You had to, like, find someone that you thought would be

 24   good for it, that was, like, that had, like, a joy for life,

 25   and I think it was described once, like, they, they had, like,



                     CMH      OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 162 of 206 PageID #:
                                   10504

                              Nicole - direct - Penza                     4051


  1   a sparkle in their eye, they had just, like, a joy for life.

  2   The first thing you had to do is, like, was send a picture to

  3   Allison and I believe that then it was, the picture was sent

  4   to Keith and the person had to be okayed by both Keith and

  5   Allison before you could even have a conversation with them.

  6   Q     Did you ever recruit any of your own slaves?

  7   A     No.

  8               (Continued on next page.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 163 of 206 PageID #:
                                   10505

                                                                          4052


  1               MS. PENZA:    Your Honor, I'm sorry.      I didn't realize

  2   that we had gone over a little over.        If you would like --

  3               THE COURT:    Is this a good time to break?

  4               MS. PENZA:    I think so.

  5               THE COURT:    All right.    Let's take our afternoon

  6   break.

  7               All rise for the jury.

  8               (Jury exits.)

  9               THE COURT:    All right.    The witness may stand down.

 10               Do not discuss your testimony with anyone.

 11               Let's wait for the witness to leave.

 12               (Witness steps down.)

 13               THE COURT:    Are you going until the end of the day?

 14               MS. PENZA:    I will not go to the end of the day.        I

 15   am a very bad estimator so I'm very sorry about that but I

 16   think I have about 20 minutes left.

 17               THE COURT:    Well, I just want to provide that

 18   information to the defense.       So we will start the defense

 19   cross-examination at about, a little after 4:00.

 20               MS. PENZA:    Thank you, Your Honor.

 21               THE COURT:    All right.    We will take ten minutes.

 22               (Recess taken.)

 23               (Continued on next page.)

 24

 25



                     CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 164 of 206 PageID #:
                                   10506

                              Nicole - direct - Penza                     4053


  1                  THE COURT:   Let's bring in the witness, please.

  2   Thank you.

  3                  (Witness resumes the stand.)

  4                  THE COURT:   Please bring in the jury.

  5                  (Jury enters the courtroom.)

  6                  THE COURT:   Please be seated, everyone.

  7                  All right.   Ms. Penza, you may continue your

  8   examination of the witness.

  9                  The witness is reminded that she is still under

 10   oath.

 11                  MS. PENZA:   Thank you, Your Honor.

 12   DIRECT-EXAMINATION (Continuing)

 13   BY MS. PENZA:

 14   Q       Nicole, before we go back to where we were, I just wanted

 15   to ask a few questions about what activities took place while

 16   you were in Brooklyn.       Were you living in Brooklyn the entire

 17   time that you were part of DOS?

 18   A       Yes.   Yes.

 19   Q       And the travel to and from Clifton Park, were there times

 20   when you either traveled from Brooklyn, or to Brooklyn from

 21   Clifton Park?

 22   A       Yes.

 23   Q       When you would do that, you would go from Brooklyn into

 24   the city to take the bus or train and then up to Clifton Park?

 25   A       Yes.   There was a couple of times where I drove straight



                            MDL      RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 165 of 206 PageID #:
                                   10507

                              Nicole - direct - Penza                     4054


  1   from my house up to Albany, once with Danielle and at least

  2   once or twice with India, who was driving Allison's car.           But

  3   most of the time I would take -- I would go from my house in

  4   Brooklyn to the city and then either go to the bus station or

  5   the train station.

  6   Q       And the initial collateral that you provided, did you

  7   prepare that while you were in Brooklyn?

  8   A       Yes.

  9   Q       And how about your later monthly collateral?

 10   A       Yes.

 11                  THE COURT:   And you prepared that in Brooklyn as

 12   well?

 13                  THE WITNESS:   Yes.

 14                  MS. PENZA:   Thank you, Your Honor.

 15   Q       And how about the transcription project for Pam's

 16   memorial?

 17   A       Yes.   From my bed in Brooklyn, trying to stay up.

 18   Q       And how about the articles that you read and reviewed?

 19   A       The majority of them were done in Brooklyn, like at my

 20   house or the cafe right by my house.         Maybe a couple of them

 21   might have been done up in Albany, but the majority of them

 22   were in Brooklyn.

 23                  MS. PENZA:   Your Honor, the Government moves into

 24   evidence Government Exhibit 1372 and Government Exhibit 664 on

 25   consent of the defense.



                            MDL      RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 166 of 206 PageID #:
                                   10508

                              Nicole - direct - Penza                     4055


  1                MR. AGNIFILO:   We do consent.

  2                THE COURT:    Government Exhibits 1372 and 664 are

  3   received in evidence.

  4                MS. PENZA:    Thank you, Your Honor.

  5                (Government's Exhibits 1372 and 664 received in

  6   evidence.)

  7   Q     Nicole, when we broke -- when we took our afternoon

  8   break, we were discussing recruitment; is that right?

  9   A     Yes.

 10   Q     Did Allison ever give you any suggestions on how you

 11   might recruit people?

 12   A     Well, like recruiting, if -- recruiting into the first

 13   five-day was one option or recruiting into The Source.           So if

 14   someone that was interested in the first five-day or

 15   interested in The Source, but as far as -- do you mean as far

 16   as, like, what to say to people?

 17   Q     That's what I guess -- I think what I'm asking is what

 18   you may have just been explaining, was one way to recruit

 19   people into DOS to first have them take The Source or a

 20   five-day?

 21   A     Yes.

 22   Q     Was that something that Allison discussed with you?

 23   A     Yes, because what she said was if they were -- if they,

 24   like, enjoyed the five-day, the first five-day -- or that was

 25   a way to kind of gauge a little bit whether they would be



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 167 of 206 PageID #:
                                   10509

                              Nicole - direct - Penza                     4056


  1   right or not, was putting them in the first five-day and then

  2   if that went well -- maybe it was different for each person,

  3   but, like, I guess The Source for me because that would have

  4   made sense.

  5   Q       I'm showing you what's in evidence as Government Exhibit

  6   1372.    Is this an e-mail from Allison Mack to you and India

  7   and --

  8   A       Yes.

  9   Q       -- and two people whose names are redacted, so I don't

 10   know who they are?

 11                  And does it say, "Prospects for the lifetime

 12   agency"?

 13   A       Yes.

 14   Q       What is this spreadsheet?

 15   A       So when she started to get really intense about

 16   recruitment, she made this prospects for the lifetime agency

 17   and we had to put in names of people that we were, like,

 18   considering that we thought might be good, that we thought

 19   might be interested.        Yeah.

 20   Q       I also wanted to go back to one thing you talked about

 21   before.    There was the time when the defendant gave you the

 22   $10,000 in the bag?

 23   A       Yes.

 24   Q       Were there ever any other discussions about you being

 25   paid to be in Albany?



                            MDL      RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 168 of 206 PageID #:
                                   10510

                              Nicole - direct - Penza                     4057


  1   A     One other time, or another time he asked me kind of

  2   towards the beginning that I knew him, he asked me how much it

  3   would cost for like my time for a year.         So, for me to come up

  4   to Albany for a year, like, how much that would cost.

  5   Q     Did you actually do a calculation?

  6   A     In the sense that I was going back and forth, and from

  7   what I understood, like, it was frustrating that I was, like,

  8   going back and forth, because my schedule was very difficult,

  9   so, like, how much would it be for me to have all of your time

 10   in Albany, was what I got from that.

 11   Q     And did you actually do a calculation for the Defendant?

 12   A     Yeah, in the sense of, like, actually how much I was

 13   making at my job was like between 60 to 80,000.

 14   Q     Did you tell that to the Defendant?

 15   A     I think so.

 16   Q     Was there further discussion after that?

 17   A     No further discussion.

 18   Q     Was there, in general, pressure for you to be in Albany?

 19   A     There was, but just when -- yes, there was.

 20   Q     Is that something that continued throughout the time you

 21   were in DOS?

 22   A     Yes.

 23   Q     And then while you -- when you were describing the

 24   branding ceremony, you said that you had to say something

 25   about everything that you build will be for your master?



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 169 of 206 PageID #:
                                   10511

                              Nicole - direct - Penza                     4058


  1   A     Like you had to build -- you had to help your master

  2   build whatever they wanted to build and then that -- it was

  3   like you had to help them build whatever they wanted to build,

  4   which seemed like another strange thing to me, but -- because

  5   it might or might not have anything to do with what I wanted.

  6   That was in there.     And then kind of the idea that -- I mean,

  7   really, like, whatever I built, they could ask for it any time

  8   because that was the way that things were structured, so.

  9   Q     Is that what you understood?

 10   A     That's what I understood.

 11   Q     What did that mean -- what did that mean to you looking

 12   towards the future?

 13   A     Well, like whatever I -- let's say I built a company,

 14   then either I had to build -- help build already like an

 15   existing company, which is kind of what I was doing with The

 16   Source, or if I built my own company, then, like, it would

 17   have to in some way like back DOS.        Not necessarily

 18   financially, but maybe if they asked financially.          But, like,

 19   let's say, like, somehow my company would have to support

 20   Allison, like, or -- I'm not sure if that makes total sense,

 21   but....

 22   Q     But that was what you understood?

 23   A     Yeah.   That is what I understood.

 24   Q     Now, you said at some point you met Jay?

 25   A     Yes.



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 170 of 206 PageID #:
                                   10512

                              Nicole - direct - Penza                        4059


  1   Q     Did Jay ever become involved with The Source?

  2   A     Yes, she did.

  3   Q     Did you ever talk to Jay about The Source?

  4   A     Yeah, she was also an actress from Los Angeles, so we --

  5   we -- yes, we talked.

  6   Q     Did you understand -- what did you understand about Jay's

  7   financial situation at the time?

  8   A     She was in a pretty tough financial situation.           She had

  9   just given up, like, everything to move to Albany, everything

 10   in L.A.    She had just moved across the country.         I don't know

 11   at India's pressure or --       but she had just moved -- all of a

 12   sudden moved across the country to Albany.         And, so, she was

 13   living in one of the rooms in Allison's house and she had just

 14   brought like some of her stuff and her cat.            And yeah, she

 15   didn't have -- she just spent all of her money moving across

 16   the country, which is incredibly -- it's expensive.

 17   Q     Was she trying to make money through The Source?

 18   A     Through The Source?

 19   Q     Yes.

 20   A     Yes.

 21   Q     Did you and she discuss that?

 22   A     Yes.

 23   Q     What were your feelings on -- at that point, how long had

 24   you been working for The Source?

 25   A     I can't remember when I first met Jay.



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 171 of 206 PageID #:
                                   10513

                              Nicole - direct - Penza                     4060


  1   Q     Okay.

  2   A     But awhile.    I mean, I had been working for The Source

  3   for probably about a year, like actually teaching.

  4   Q     And how did you feel about the compensation structure for

  5   The Source?

  6   A     Well, I was happy to at least be getting compensated for

  7   teaching at that point even it was just very little.           But the

  8   -- I just felt like it was too expensive.

  9   Q     Did it seem viable to survive financially just working at

 10   The Source?

 11                 MR. AGNIFILO:   Your Honor, I'm going to object to

 12   the form of the question.

 13                 THE COURT:   Sustained.

 14   A     Uh-hum.

 15   Q     I have to ask another question.

 16   A     Sorry.

 17   Q     Did you think somebody could make a living working for

 18   The Source?

 19                 MR. AGNIFILO:   Same objection, Judge.

 20                 THE COURT:   Sustained.

 21   Q     How much money do you think somebody could make working

 22   for The Source?

 23   A     I -- I don't know because everything depends on how many

 24   students you have.     What became very apparent to at least me

 25   and what Jay and I had discussed was it's really hard to



                           MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 172 of 206 PageID #:
                                   10514

                              Nicole - direct - Penza                     4061


  1   enroll students.     So if you're teaching at, like, a really

  2   reputable acting repertoire and there are students coming in

  3   constantly, that would be great.        But this, you have to, like,

  4   go out and enroll each person and it takes a lot of time to

  5   enroll each person.        It's not like you have a flow of students

  6   coming in.    So I believe it would be -- what Jay and I were

  7   saying it was just going to be really hard to make that work.

  8   Q     Did you know anyone who was making their living just from

  9   working at The Source?

 10   A     No.

 11   Q     How did Allison treat Jay?

 12   A     Well, there was a similar pattern in that she would be

 13   really, really kind at first and also just that pattern of

 14   really kind and then mean, that sort of like -- so she would

 15   be -- Allison would be really loving towards Jay and then she

 16   would just like undercut her or like get mad at her for

 17   something or make comments about something.            So it was -- I

 18   witnessed a mix of both.

 19   Q     Did Allison ever comment on Jay's appearance?

 20   A     I remember once it was an issue that Jay had gone to like

 21   a volleyball game, which was like something that a lot of

 22   people went to and she wasn't wearing a bra and, like, that

 23   that was a problem.

 24   Q     And did Allison say why it was a problem?

 25   A     Because, like, Jay used -- it was too sexy or Jay used



                           MDL       RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 173 of 206 PageID #:
                                   10515

                               Nicole - direct - Penza                    4062


  1   her body in a sexual way.       It was something that it wasn't

  2   okay for her to draw attention to her figure.

  3   Q       And was that confusing to you?

  4   A       Yeah.

  5   Q       Why?

  6   A       Well, there's just a lot of mixed messages, because I had

  7   gotten comments like that too if I wore like a tight pair of

  8   jeans or something like that.        It's like you were using --

  9   like supposedly you were using your sexuality.          But then it's

 10   also, like, we're supposed to be losing weight so we looked

 11   good.    So it's, like, we're supposed to be losing weight so we

 12   look good but we can't actually wear clothes that show that.

 13   Like, what?

 14                   There was just a lot of mixed messages all the time

 15   about, like, we're supposed to be like -- there's all these

 16   sexual things happening and yet we're not supposed to be

 17   overtly sexual.       Like, we can't even dress in a way -- like,

 18   they gave me a hard time for wearing makeup, or -- and --

 19   Q       Were you ever told you couldn't wear makeup?

 20   A       I had -- that I couldn't put on makeup before I went out

 21   for, like, a walk with Keith and Allison.         And they said they

 22   were pushing against, like, my vanity, but I didn't really

 23   understand it.

 24   Q       Did there come a point when you understood there to be

 25   people leaving NXIVM?



                             MDL     RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 174 of 206 PageID #:
                                   10516

                              Nicole - direct - Penza                     4063


  1   A     Yes.

  2   Q     Who was the first person you heard had left?

  3   A     The first person that left that kind of caused a big stir

  4   within that community was Mark Vicente.

  5                (Continued on following page.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 175 of 206 PageID #:
                                   10517

                              Nicole - Direct - Penza                     4064


  1   BY MS. PENZA (Continuing):

  2   Q     And did Allison say anything to you about Marc Vicente

  3   leaving?

  4   A     Yeah.    Well, she said -- we were, like, driving up to

  5   Albany with one other person, and they were talking about Mark

  6   leaving and how, like, shocking that was because, like, nobody

  7   ever leaves the NXIVM community.         And he was, like, a very

  8   high person in the NXIVM community, so, like, it was a really

  9   big deal that he left.

 10                 And, like, at first, everyone was, like, trying to

 11   act like it wasn't -- they were being civil about it or, like,

 12   trying to say, like, Oh, he left, everything's, like,

 13   honorable, or, like, Everything's okay.

 14                 And then all of a sudden, it started to be like, No,

 15   he's not -- he's causing problem.        He's speaking badly about

 16   the NXIVM community.      He's destructive.       He's doing all these

 17   things.

 18                 So, it went very quickly from being kind of like,

 19   Mark's leaving, it's a big deal, but it's okay because it's

 20   amiable, we're all fine, everyone's all fine with it, to then

 21   it being, He's being really destructive and how could this

 22   have happened and why is he being so destructive.

 23                 So, he was the first person to leave.

 24   Q     Did Mark Hildreth leave?

 25   A     Yes, and very -- like, pretty soon after that, Mark



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 176 of 206 PageID #:
                                   10518

                              Nicole - Direct - Penza                     4065


  1   Hildreth left.

  2   Q     How did you feel when Mark Hildreth left?

  3   A     It was tough.

  4   Q     Why?

  5   A     Because he had gotten me into ESP.          Like, he had enrolled

  6   me in ESP and all of this, this community.          And, so, part of

  7   my just felt like it's not fair.         You don't get to leave if I

  8   don't get to leave.

  9                Obviously, he didn't know about DOS, but just there

 10   was a part of me that was like -- I just felt sad that he was

 11   leaving because even though we didn't always get along, he was

 12   still, like, a person that I trusted.        And, also, it just

 13   really highlighted how much I wish I could be him leaving.

 14   Q     At some point, did you hear something about Sarah

 15   Edmondson?

 16   A     Yes.

 17   Q     What happened, did Allison tell you something?

 18   A     India, actually, told me that there was, like -- Coach

 19   Summit was happening, and something had happened at Coach

 20   Summit.    And I didn't know what happened because I was in New

 21   York City.    So, I had come up to Albany and I didn't know what

 22   was going on.

 23                And India told me that something had happened at

 24   Coach Summit, that Sarah's husband had seen her brand and,

 25   like, kind of -- as far as I understood it, a little bit of



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 177 of 206 PageID #:
                                   10519

                              Nicole - Direct - Penza                     4066


  1   all hell broke loose because he confronted Sarah, Sarah told

  2   him what had happened, and she left.

  3   Q     That's what India's telling you?

  4   A     Yes.

  5   Q     Did India say anything to you about Sarah's collateral?

  6   A     Yeah.    She said that she had given up her -- so, like

  7   part of her collateral had been the Vancouver NXIVM center

  8   that Sarah had pretty much built.          And Sarah had -- when Sarah

  9   left DOS and all -- she had signed over her -- the Vancouver

 10   center to Lauren Salzman.

 11   Q     How did you -- what was your feeling when you heard about

 12   this, about Sarah?

 13   A     First, it was just, like, shocked that this had happened.

 14   And then I was like, wow, she, like, gave up -- I kind of

 15   thought of it as like she handed over her collateral, she gave

 16   up her collateral and left.         Like, left the whole community.

 17   And I was just, like, oh, my gosh.

 18                 But, also -- and the way India said it too, it was

 19   like she chose --

 20                 MR. AGNIFILO:      Your Honor, I'm going to object to

 21   this as hearsay.

 22                 MS. PENZA:   Your Honor, we're offering it for the

 23   effect on Nicole.

 24                 THE COURT:   All right.      Overruled.

 25                 These statements are not being offered for the truth



                                 LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 178 of 206 PageID #:
                                   10520

                              Nicole - Direct - Penza                     4067


  1   of the matter asserted but only to the effect that these

  2   comments that were made by India or whoever --

  3                MS. PENZA:   I'm sorry, your Honor.

  4   Q     Are you currently speaking about comments --

  5   A     You can ask a different question, it's okay.

  6                THE COURT:   No, no.    I have my job, you have yours.

  7                THE WITNESS:    Yes, sir.

  8                THE COURT:   Do you want to clarify the question --

  9                MS. PENZA:   Yes.

 10                THE COURT:   -- in view of the objection?

 11                MS. PENZA:   Yes, your Honor.

 12   Q     What you're describing right now, are these impressions

 13   you learned from India?

 14   A     Yes.

 15                THE COURT:   All right.      The answer to this question

 16   is being offered not for the truth of the matter asserted; in

 17   other words, the truth of the statements that are allegedly

 18   made by India, but only for the effect that those statements

 19   had on the witness.

 20                MS. PENZA:   I actually withdraw my response to

 21   Mr. Agnifilo.     India is -- the Government views India as a

 22   co-conspirator and --

 23                MR. AGNIFILO:      Your Honor, can we have a sidebar.

 24                THE COURT:   I think that's a good idea.

 25                (Continued on the following page.)



                                LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 179 of 206 PageID #:
                                   10521

                                        Sidebar                           4068


  1               (The following occurred at sidebar.)

  2               THE COURT:    Tell me the reason for your request.

  3               MR. AGNIFILO:      I asked for the sidebar because I

  4   don't want the Government to talk about who, in their view,

  5   are co-conspirators in front of the jury.

  6               THE COURT:    I agree with you.

  7               MS. PENZA:    And I apologize.

  8               THE COURT:    Your apology is accepted.

  9               MS. PENZA:    Thank you, your Honor.

 10               THE COURT:    So, what are we doing now?

 11               Do you have more questions for this witness?

 12               MS. PENZA:    I do have more questions for this

 13   witness.

 14               Right now, in terms of this point that we're at, the

 15   Government views this as a co-conspirator statement and we

 16   believe it is admissible.

 17               MR. AGNIFILO:      I believe that they said that India

 18   is a victim.     I think that they've been on record saying --

 19               MS. PENZA:    People can be both victims and

 20   co-conspirators.

 21               THE COURT:    Well, that's true.

 22               All I'm going to do is withdraw my statement, you

 23   withdraw your statement, we just move ahead.

 24               MR. AGNIFILO:      Okay.

 25               MS. PENZA:    I'm sorry.



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 180 of 206 PageID #:
                                   10522

                                         Sidebar                          4069


  1                THE COURT:   If there's an objection, it's been

  2   overruled.

  3                MR. AGNIFILO:      Got it.

  4                THE COURT:   Let's keep going.

  5

  6                (Continued on the following page.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 181 of 206 PageID #:
                                   10523

                              Nicole - Direct - Penza                     4070


  1                (Sidebar ends; in open court.)

  2                MS. PENZA:    I am going to ask you a different

  3   question.

  4                THE COURT:    You may proceed.

  5   BY MS. PENZA:

  6   Q     After Sarah left, did you hear of anyone else in DOS

  7   leaving?

  8   A     Yes.

  9   Q     Who told you that?

 10   A     That somebody else in DOS had left?         India and Allison.

 11   Q     And who did they tell you had left?

 12   A     That Jay had left.

 13   Q     And what did they tell you?

 14   A     Well, at first, that she had said her grandmother was

 15   sick, and then she had kind of just stopped responding to

 16   India, and then she had actually talked to India's mom.

 17   Q     Did Allison say anything to you at that point about you

 18   leaving?

 19   A     Yes.   So, that was really -- when Jay left, I was, like,

 20   what, she could leave?      And Allison turned to me and said,

 21   Look, you can -- like, Look, Nicole, you can leave if you just

 22   destroy everything.       See?   You can be like Jay and you can

 23   leave, just if you destroy everything.

 24                And I was like -- I didn't really say anything back

 25   because, obviously, my intention was never to destroy



                                LAM      OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 182 of 206 PageID #:
                                   10524

                              Nicole - Direct - Penza                     4071


  1   anything.     So, it was, like, the way she said it to me, I was

  2   just, like, I'm not gonna do that.        I'm not going to leave and

  3   destroy things.     That was how I felt at that moment.

  4   Q     At that point, did you -- how did Jay leaving effect you?

  5   A     Well, she left.     Like, she left and it put that as the

  6   reality in my head.

  7   Q     And, so, what did you do after that?

  8   A     I just started paying attention to -- there was so much

  9   going on internally that was kind of like falling apart in the

 10   companies, so I just started to pay attention to what was

 11   happening.

 12   Q     Did other members of DOS begin leaving?

 13   A     Yeah.

 14                 So, I was just kind of quiet.       There was a lot --

 15   there were people calling people, like, saying that NXIVM was

 16   really bad and that, like, people had found out --

 17   Q     Sorry, are you hearing this from Allison?

 18   A     From Allison, from India -- basically, just from Allison

 19   and India.

 20   Q     So, you're hearing these things from Allison and India.

 21                 Who did you hear left?

 22   A     So, first Sarah, then Jay, then Valerie, then Rachel.

 23   That all happened, like, pretty quick.         And then Souki left,

 24   like a week, few weeks later.

 25   Q     And how did Souki leaving effect you?



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 183 of 206 PageID #:
                                   10525

                              Nicole - Direct - Penza                     4072


  1   A     That had a really big effect on me because I felt like

  2   Souki was, like, as in it as I was.        Like, I had been -- Jay

  3   was relatively new.      I had been in there for, like, a year and

  4   a half at that point and so had Souki; maybe not quite as

  5   long, but, like, as intensely.       I knew that she had gone

  6   through some stuff that had been as intense as what I had gone

  7   through.    And that she both, like, mentally and actually could

  8   leave, like, A, without her collateral being released, but

  9   also just, like, mentally could leave, it gave me a lot of

 10   strength.

 11   Q     After Souki left, did you have a conversation with

 12   Allison?

 13   A     Yeah.    There was, like, so much talk about -- well, I had

 14   told her a couple of times that like -- after Mark left, that

 15   I had told her that I had wished that I could leave.           And she

 16   snapped at me.

 17                 And then I was really -- they were talking about all

 18   these people being very destructive, right, like they're

 19   trying to destroy these things, so I was trying to be very

 20   honest with Allison, and I was like, I am thinking about these

 21   things.

 22                 Like, I was trying to -- so, I tried to tell Allison

 23   again, like, that I wanted to leave, and she just snapped at

 24   me.   We were in the car on the way to Albany, and she kind of

 25   lost her temper at me and just said, Why are you even still



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 184 of 206 PageID #:
                                   10526

                                Nicole - Direct - Penza                    4073


  1   here?    Like, if you want to leave, why are you even still

  2   here?

  3                And I was like, My family?

  4                And she was like, Well, what if your collateral

  5   wouldn't be released?

  6   Q       How did you feel when she said that?

  7   A       Like, are you for real?    Like, is this real?     Are you

  8   telling me the truth?

  9                And I was like -- I just was trying to figure out

 10   whether she was telling the truth.

 11   Q       And, so, what did you do next?

 12   A       That was -- I don't remember the exact days of what was

 13   what, but I know that in the middle of that, kind of all

 14   that's going on with India's birthday and then I think this

 15   happened, and I went back to Brooklyn.         And the first -- and I

 16   didn't have the courage yet to leave, just straight-up leave

 17   DOS.    I was, like, still trying to kind of, like, gauge is she

 18   telling the truth?     Is she not?       Like, what's real and what's

 19   not, it becomes very hard to tell what's real and what's not

 20   when you're going through situations like this, or while I was

 21   going through this.

 22                So I told -- the first step that I took was I told

 23   Allison that I did not want to work for The Source anymore.

 24   Q       What happened after you told Allison that?

 25   A       She said, Okay.    She was like -- yeah, she said that was



                                 LAM     OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 185 of 206 PageID #:
                                   10527

                               Nicole - Direct - Penza                      4074


  1   okay.

  2                   So, I was like okay, great.    So, one thing, at least

  3   if that's the only thing that, like, all this kind of chaos

  4   got me out of, that's good because I didn't want to work for

  5   The Source anymore.

  6                   So, I just kind of kept, like, watching what was

  7   happening and just thinking more about it.          Like, okay, so the

  8   company is sort of imploding from the inside out, all of

  9   NXIVM, so maybe -- I didn't really feel like I could -- I

 10   wasn't sure if I could fully trust Allison when she said that

 11   my collateral wouldn't be released, but my logic was that the

 12   company was kind of starting to implode from the inside out so

 13   maybe they wouldn't be able to -- they didn't really have a

 14   foot to stand on.       Like, they weren't really as intimidating

 15   anymore, if that makes sense.

 16   Q       Now, at that time, was there any blog coming out that was

 17   covering what was happening with DOS?

 18   A       Yeah, there was this blog called The Frank Report that

 19   started blogging about all this and blogging about DOS and

 20   blogging about different people in the NXIVM community.           I

 21   guess it had been doing that for a while, but it was not on my

 22   radar.

 23   Q       And at some point, did you appear on that blog?

 24   A       Yeah.    And right -- maybe like two or three days after I

 25   officially pulled out of The Source, an article came up online



                                 LAM     OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 186 of 206 PageID #:
                                   10528

                              Nicole - Direct - Penza                     4075


  1   that said that I was a, like, sex slave of Keith Raniere's.

  2   Q     And, so, what happened after that?

  3   A     It was, like -- it was just that, like, tiny bit of,

  4   like, courage or whatever I needed.         It was like that flash of

  5   reality and it was just, like, the last little thing and I was

  6   like, okay, no.     Just no.    Like, no.   What I -- what I thought

  7   that I was getting into back then was a women's empowerment

  8   group and now there is something saying that I am somehow a

  9   man's sex slave?     I'm like Allison told me in the car that she

 10   wasn't going to release my collateral if I leave.          Like, the

 11   company is imploding from like the inside out.          Like, I think

 12   I can do this.     Like, I can do this and it will be safe and

 13   I'm just going to do it.       Like, now is the option.     Like, now

 14   is this little window when I can get out, and I'm taking it.

 15               And it was just -- that was it.       That moment, I

 16   wrote Allison a letter and I said, I'm not doing this anymore.

 17   It's not for me.

 18   Q     What was the tone of your letter?

 19   A     You know, I was still nice because I still had -- like,

 20   they still had my collateral, so I -- and, also, you know, I

 21   had been in a year and a half -- I guess I had known Allison

 22   for almost, like, two and a half years now, I had been in DOS

 23   for a year and a half.      Sometimes when you're in that kind of

 24   abusive back-and-forth, where sometimes she shows you love,

 25   sometimes she doesn't, it was very confusing.          I was, like,



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 187 of 206 PageID #:
                                   10529

                              Nicole - Direct - Penza                     4076


  1   confused about how I felt about Allison, so I didn't -- even

  2   though I did not want to be in DOS anymore, I also didn't want

  3   to hurt her.     And I didn't want to hurt India and I didn't --

  4   so I didn't want to be mean in the letter partially because

  5   they had my collateral and partially because it was a very

  6   complicated relationship.

  7               And I didn't even -- I also didn't really understand

  8   'til much later how abusive it had actually been.          So, I was

  9   trying to just -- I was trying to placate her so that my

 10   collateral would still be okay and -- yeah.

 11               And I wrote India a letter too.

 12

 13               (Continued on the following page.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               LAM       OCR      RPR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 188 of 206 PageID #:
                                   10530

                              Nicole - direct - Penza                     4077


  1   BY MS. PENZA:     (Continuing)

  2   Q     Did you have any contact with your family at that time?

  3   A     Yes.   Well, I had told my parents because, again, I was

  4   scared to tell them what was actually going on, I called my

  5   mom and dad and told them I was pulling out of The Source

  6   first, first.     That was the first step I had taken.        I told my

  7   roommate about, a little bit about it when that picture had

  8   come online.     So I was talking to, like, a couple of people

  9   but I, I told my parents I didn't want to be involved in

 10   anything in Albany anymore.       I hadn't told them what had

 11   happened yet, but I did, I did start to, like, make moves to,

 12   to, like, set that up and also it was a few days away from my

 13   30th birthday and my little brother flee into town for my

 14   birthday.

 15   Q     Did you tell him what happened?

 16   A     I -- it took me a really long time to, like, fully tell

 17   people what had happened, but I started to tell him.           I just

 18   said I don't want anything to do with Albany anymore, like,

 19   you know, sometimes -- I told him enough.         And we had a lot of

 20   conversations kind of back and forth and just him being with

 21   me also gave me a lot of, just made me -- just being with my

 22   little brother is, I mean, it's, like, awesome but he was -- I

 23   think I would have felt really lonely on my 30th birthday and

 24   he, he came and gave me that support and just, like, having

 25   him there made it a lot easier to be, like, to face, to just,



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 189 of 206 PageID #:
                                   10531

                              Nicole - direct - Penza                     4078


  1   like, have the courage to, like, face Allison.          I had already

  2   sent the e-mail.

  3   Q     What happened after you sent the e-mail to Allison?

  4   A     I made it very clear in the e-mail that she had said that

  5   she wouldn't release my collateral.        She said, kind of said

  6   okay at first and then later, she gave me a lot of pressure to

  7   come up to Albany and actually tell everyone in person that I

  8   was leaving, yes.

  9   Q     Did she say anything about the defendant?

 10   A     Yeah.   She was really disappointed that I didn't tell

 11   Keith that I was leaving because I didn't.

 12   Q     So did you decide to go up to Albany?

 13   A     Yes.

 14   Q     Why?

 15   A     I wanted to leave with, like, my integrity so I thought

 16   kind if I did everything right, they would have less reason to

 17   release my collateral.        Also, everything in this community was

 18   so much about, like, your word and your integrity and all

 19   these things and so I thought, all right, well, it feels like

 20   the most, the best way to have integrity about my choice is to

 21   go up there and face them in person and be, like, I am

 22   choosing to, like, take back -- like, I thought just doing

 23   that in person would be, like, the most, the best way to do

 24   that with integrity and also to, to kind of still placate the

 25   situation and I had stuff in Albany that I needed to get.



                     CMH      OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 190 of 206 PageID #:
                                   10532

                              Nicole - direct - Penza                     4079


  1   Q      Was Allison encouraging you to come up as well?

  2   A      Yes.    She was saying that I owed it to the girls to tell

  3   them to their face and I also, like, owed it to Keith to tell

  4   him.   So, yes, she was definitely encouraging it.

  5   Q      Did you take any steps before you went up to Albany?

  6   A      Yes.    I told my roommate enough that -- well, she was

  7   already protective and already knew something kind of was

  8   going on, but I had told her a little bit about, about what

  9   had happened so that she, she was being very protective.            So I

 10   rented a car because I wanted to have full control over the

 11   situation.     I was not going to take the train.       I was not

 12   going to, like, have somebody pick me up.         I was not going to

 13   be, like -- I wanted full control over the situation.

 14                 So I rented a car and Katie had me give her my, the,

 15   Allison's address -- Katie is my roommate -- Allison's

 16   address.      She had me write down, like, when I was going to be

 17   up there and when I was expected back and she said that she

 18   was going to stay up until I got home and I, I can't -- I did

 19   tell my parents something.       I don't remember what I told them,

 20   but I just tried to set up enough things so that, like, I felt

 21   safe going up there and I felt in control.

 22   Q      Did you communicate with Allison before -- did you

 23   communicate with Allison before you went up about timing?

 24   A      Yes.    So she told me to come up on Monday and I think it

 25   was Monday, Monday or Tuesday, and she said they would be free



                      CMH     OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 191 of 206 PageID #:
                                   10533

                              Nicole - direct - Penza                     4080


  1   from 8 to 10.     And I was, like, okay, that's kind of late but,

  2   okay, fine.

  3                So I rented the car for, like, that whole, that day

  4   and the next day.     And I drove up to kind of, I think, get

  5   there around 6 because part of what Allison was pushing me for

  6   was also to tell Keith that I was leaving and I hadn't

  7   e-mailed him or told him or anything.        I didn't feel the need

  8   to, personally, but Allison was pushing for that.          So I

  9   thought, okay, great, I'll do that, again, trying to leave

 10   with integrity, trying to give them no extra reason to -- I

 11   just want to make sure everything is okay.

 12                And so, yes, so I knew that I was supposed to meet

 13   Allison and the girls from 8 to 10.

 14   Q     Did you meet with them?

 15   A     Yes.

 16   Q     What happened?

 17                Where did you meet?

 18   A     We met at Allison's house.       And the -- like, Michelle,

 19   Danielle and India were all sitting on the floor and I don't

 20   really know what to do, but then Allison said, like, You don't

 21   get to sit on the floor, now you have to sit on, like, a chair

 22   because you're not, like, part of this.          I was, like, Okay,

 23   great, I'm not complaining.       And I remember I was holding my

 24   keys because I was, like -- I was nervous and I was just

 25   flipping my keys in my hands.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 192 of 206 PageID #:
                                   10534

                              Nicole - direct - Penza                     4081


  1                Kind of like each girl just went around, they asked

  2   me what, why, why I was leaving.        We heard you were leaving.

  3   Like, why are you leaving?       And I said, Because I want to take

  4   control of my own life and, like, this is not the right path

  5   for me, like, I want to take control of my own life and

  6   Allison said that the collateral wouldn't be released so I'm

  7   choosing to leave.

  8   Q     Did Allison say anything to you about India?

  9   A     So the first thing Allison said was, Look at what you're

 10   doing to India.      Look at what your leaving is doing to India.

 11   And she said she hasn't eaten since she got your e-mail.           And

 12   then India said, Well, that's not entirely true.           And I was,

 13   like, I don't even know what's going on but, okay.

 14   Q     How long did this meeting last?

 15   A     This was two hours.

 16   Q     So, just very generally, what happens for two hours?

 17   A     Yes.   They're telling me that they don't -- that I'm

 18   breaking my word, that I'm breaking -- like, Allison said I

 19   was like breaking everything, I was, like, breaking our circle

 20   but that I'm breaking my word and how will I ever live with

 21   myself, I obviously have no integrity so how can I, how will I

 22   ever sleep at night, how I put my head on my pillow, how can I

 23   do this to them, how can I do this in general, like, I gave my

 24   word, like, all these things.

 25                It was a lot but I had, like, one thing in my head



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 193 of 206 PageID #:
                                   10535

                              Nicole - direct - Penza                      4082


  1   which is just, like, you're leaving, you're leaving, you're

  2   leaving, you're leaving, you're leaving.         So I just kind of

  3   listened at, at that coming at me for two hours.

  4   Q       Did Allison talk about the defendant at all during that

  5   meeting?

  6   A       Yes, but I don't, I don't remember what she said.        I just

  7   remember India saying, like, making some comment -- oh, making

  8   some comment about how, like, Keith needed the collateral in

  9   order to trust people and in order to, like, trust his

 10   friends.    And I was, like, that doesn't really make sense but

 11   okay.

 12   Q       Now, did you end up leaving that --

 13   A       That meeting?   Yes, finally.    Eventually, like, Allison

 14   just threw my house keys which she had, which I also had

 15   strict instructions from my roommate to get back, she, like,

 16   threw them on the table and I just, I took them and I can't

 17   remember whether I gave anyone a hug or not but I walked out.

 18   Q       What happened after you walked out?

 19   A       So I had texted Keith before and said, I'm going to be

 20   up, up in Albany these hours, if you want to talk.

 21   Q       And did the defendant respond?

 22   A       He responded but then he, like -- once I was up there, he

 23   said, Oh, sorry.     I told him I was going to be there from,

 24   like, 6 to 10:00 p.m. and then I was leaving.          And then he

 25   said something like:      Oh, I'm sorry I thought you said 10 a.m.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 194 of 206 PageID #:
                                   10536

                              Nicole - direct - Penza                     4083


  1   No, I'm pretty clear that I said 10 p.m.          And he was, like,

  2   Well, we have volleyball so you have to wait until after

  3   volleyball.    I was just, like, but I had already come all the

  4   way up there and, again, I was just trying to leave with my

  5   dignity and, like, everything okay, and so I thought okay,

  6   I'll wait.

  7                Then, like, volleyball went until -- and then it's,

  8   like, a half hour turned into an hour.           Volleyball went until

  9   midnight and then he texted me, Oh, I have to go into a

 10   meeting.    Okay, then that meeting.      Then 1 turns into 1:30,

 11   which then turns into 2:30, and at 3 o'clock, I was like F

 12   this, I'm done, I'm done.       And I don't know if I texted.      I

 13   think I just texted I'm leaving.        And I got -- I was in my car

 14   and I was driving away and he texted me, like, I'm just

 15   walking towards you now but you seem angry.          Do I?   Do I seem

 16   angry?    So I was, like, fine, we're just going to do this.

 17                So I, I, like, parked the car and I went and met him

 18   and I think the first thing I remember him saying to me was,

 19   like, I can tell by your body language that you're really

 20   leaving.    And I said, Yes.     And I don't remember a lot.

 21   Q     Did he ask you any, did he ask you any questions?

 22   A     He asked me how things went with the girls and I told

 23   him, like, it was pretty intense and they said a lot of really

 24   mean and awful things.        And he was, like, yes, they're just

 25   hurt and, you know, they're just hurt, they're disappointed,



                     CMH      OCR       RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 195 of 206 PageID #:
                                   10537

                              Nicole - direct - Penza                     4084


  1   like, your sisters are disappointed.        I'm, like, well, I'm

  2   sorry.    And then he asked -- and then he asked if I was going

  3   to give him back the money.

  4   Q       And how did -- how did you react when he said that?

  5   A       Well, a little bit -- I was nervous because I, there was,

  6   like, two times where I kind of saw Keith lose his composure

  7   just for, like, a split second where just, like, a flash of

  8   anger would come over his face, just for, like, just for a

  9   second, and that was one of the times.           And it's, like, he got

 10   kind of angry and he said, Are you -- Well, are you going to

 11   give me back the money?       And I was kind of, like, What?      Like

 12   what, what, what do you mean?

 13   Q       And what did he say?

 14   A       He said, The $10,000.    I'm, like, Well, you gave it to

 15   me.   First of all, it was still in the library, most of it,

 16   but I was, like, You gave it to me.        And he was, like, I gave

 17   it to you as a lifetime partner but you're breaking that.

 18                So I kind of panicked because, again, I was trying

 19   to not give them any reason to be upset with me.            So I was,

 20   like, Yeah, okay, like, okay, yes, fine, fine, I'll give it

 21   back to you.     Like, I didn't know what to say.       I didn't want

 22   to upset him.

 23   Q       Did he ask you whether you were going to talk badly about

 24   them?

 25   A       One of the last things he said to me was, like, Well,



                     CMH      OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 196 of 206 PageID #:
                                   10538

                                Nicole - direct - Penza                     4085


  1   will I ever see you again?        And I said, Probably not.     And

  2   then he said, Will I ever talk to you again?         I was, like,

  3   Probably not.      And, I mean, he said, Well, you do have to

  4   message me to, like, give me back the money.         I was, like,

  5   Okay.    And then he asked if I was going to speak negatively

  6   about them, about NXIVM, and I said no.

  7                And then I got in the car and I started to drive

  8   home and I called Katie and I was talking to her.          By this

  9   time, it's 5 in the morning and I've once again been up for

 10   probably, like, almost 24 hours.         I hadn't anticipated all

 11   that happening.        So I hadn't eaten, like, dinner.    So I was

 12   tired, emotionally exhausted and scared and all of these

 13   things, and I was, like, trying to drive home because I would

 14   not stay in Albany.       I had to get out of Albany.      And I don't

 15   know if I took a different way home or if I just had never

 16   driven that way, but I drove this really -- it seemed really

 17   beautiful, like, my drive home.          Like, the sun was rising and

 18   it seemed really beautiful.        And then I, like, hit New York

 19   City traffic coming in.         Katie was on the phone with me the

 20   whole time to make sure that I, that I got home safely and she

 21   was waiting at our house before she went to work to make sure

 22   I got home safely and I did.

 23   Q       In that final conversation with the defendant, did you

 24   ask him about the Master/Slave terminology?

 25   A       I did.   I asked him why he did that.



                       CMH      OCR      RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 197 of 206 PageID #:
                                   10539

                              Nicole - direct - Penza                     4086


  1   Q     And how did he respond to you?

  2   A     He said that he could have called it anything.          He could

  3   have called it, like, one/two, red/blue, but he wanted to call

  4   it Master/Slave because it pushed on our pride.

  5   Q     And did he make any other comments about other

  6   organizations?

  7   A     Yeah.   Then he said, like, You guys think, you guys think

  8   you have it so bad, but, like, this is nothing compared to,

  9   like, other subculture kind of alternative groups.          And I just

 10   remember being, like -- I mean, I don't even know how I, how I

 11   thought about that.      I was just, like, why, I'm not trying to

 12   be a part of a subculture group.

 13   Q     So after you got home to Brooklyn, what was the next,

 14   what was the -- did you start telling people about what had

 15   happened to you?

 16   A     I didn't want to.       Again, I still did not want to cause

 17   any problems so I was trying to, like, leave, exit as

 18   gracefully as possible, but I also wanted to make sure that,

 19   like -- because it was very confusing in my mind what had just

 20   happened and what was happening so I wanted to make sure that

 21   I also never, like, go -- I started to tell my -- I told my

 22   mom and dad about the collateral.        I told my Godmother about

 23   the collateral and --

 24   Q     Did you tell them in details?

 25   A     Not, like, explicitly what was in it, but how it had



                     CMH      OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 198 of 206 PageID #:
                                   10540

                              Nicole - direct - Penza                     4087


  1   affected me and how strongly it had affected me.           My Godmother

  2   was a psychologist and she was just, like, you know, groups

  3   like this do things like that and that's part of their

  4   brainwashing --

  5                MR. AGNIFILO:      Objection.

  6                THE COURT:    Sustained.

  7                The jury will disregard the answer.

  8   Q      How did your conversations with your Godmother affect

  9   you?

 10   A      She was just making me not to feel bad about what

 11   happened and just trying to kind of explain how these things

 12   can happen and, and I just wanted my parents to know, like,

 13   what, more of what had happened.

 14   Q      Did you eventually tell your family about the sexual

 15   things that had happened?

 16   A      No.   I broke down to my roommate about it at one time.

 17   She, like, she, like, demanded that I tell -- not demanded,

 18   but she told me, she asked me about it, and then I broke down

 19   to her about it.      And then I, like, got myself -- I didn't

 20   know fully what I had just been through but I knew that it was

 21   obviously really intense so I put myself in therapy.           I found

 22   a really wonderful therapist so I had told her a couple --

 23   Q      Don't.   You don't have to share what you spoke to your

 24   therapist about.

 25   A      No.   No.   No, but I didn't tell my parents about anything



                      CMH       OCR      RMR       CRR    FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 199 of 206 PageID #:
                                   10541

                              Nicole - direct - Penza                     4088


  1   sexual happening until they read about it, until, like,

  2   articles started coming out and stuff.

  3               MS. PENZA:    Your Honor, may we have a brief sidebar?

  4               THE COURT:    All right.

  5               (Continued on next page.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 200 of 206 PageID #:
                                   10542

                           Sealed by Order of the Court                   4089


  1               (The following sidebar was sealed by order of the

  2   Court.)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 201 of 206 PageID #:
                                   10543

                           Sealed by Order of the Court                   4090


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13               (Sidebar ends.)

 14               (End of sealed portion.)

 15               (Continued on next page.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 202 of 206 PageID #:
                                   10544

                                                                          4091


  1                (In open court.)

  2                THE COURT:    All right.   We have completed testimony

  3   for today.

  4                The witness is excused and you will return on Monday

  5   morning at 9:15 to complete your testimony and you may leave.

  6   Do not discuss your testimony with anyone.

  7                (Witness steps down.)

  8                THE COURT:    All right.   Members of the jury, let me

  9   just go over the schedule for next week.

 10                We will begin at 9:15 on Monday morning and 9:15

 11   will be our starting time every day next week, all five days.

 12   Our lunch will be from 1:00 p.m. to 1:45 and that way, we will

 13   get an extra half hour of testimony in.          Instead of at the end

 14   of the day, we will get it at the beginning and the middle of

 15   the day.    So I thank you for your cooperation on that.

 16                Now, I am going to remind you that it is very

 17   important that you follow my instruction that you not discuss

 18   the case with anyone, not your family, friends, business

 19   associates and not your fellow jurors.

 20                In addition, you must not read, listen to or watch

 21   or access any accounts of this case on any form of media,

 22   newspaper, TV, radio, podcasts or the internet, nor research

 23   or seek outside information about any aspect of the case.

 24                Do not communicate with anyone about the case on

 25   your phone whether through e-mail, text messaging or any other



                     CMH        OCR    RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 203 of 206 PageID #:
                                   10545

                                                                           4092


  1   means, through any blog or website or by way of any social

  2   media including Facebook, Twitter, Instagram, YouTube or other

  3   similar sites.

  4               You must not consider anything you may have read or

  5   heard about the case outside of this courtroom, whether you

  6   read it before or during jury selection or trial.          And do not

  7   visit any of the locations identified during the course of

  8   jury selection or this trial.

  9               If you are taking notes, please leave them in the

 10   jury deliberation room.

 11               On behalf of the parties and myself, I want to thank

 12   you for your diligent attention to the trial.          Have a good

 13   weekend, get some rest and we will see you Monday morning at

 14   9:15.

 15               All rise for the jury.

 16               (Jury exits.)

 17               THE COURT:    All right.    Please be seated.

 18               Before we adjourn, the government needs another

 19   15 minutes, I take it --

 20               MS. PENZA:    Yes, Your Honor.

 21               THE COURT:    -- for its direct?

 22               About how long do you think the cross will take?

 23               MR. AGNIFILO:      It will go into the afternoon.

 24               THE COURT:    Okay, fine, which means we expect to

 25   have another witness on Monday.



                     CMH       OCR      RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 204 of 206 PageID #:
                                   10546

                                                                          4093


  1                Who can we expect to have on Monday?

  2                MS. PENZA:    Jay will be testifying on Monday.

  3                THE COURT:    Jay will be testifying.     That's Monday.

  4   And after Jay?

  5                MS. PENZA:    We haven't decided yet, Your Honor.

  6                THE COURT:    But how long do you expect Jay's direct

  7   will be?

  8                MS. PENZA:    Probably through lunch the next day

  9   depending on how long Mr. Agnifilo goes.

 10                THE COURT:    So it could be up to a full day's

 11   testimony?

 12                MS. PENZA:    Yes, Your Honor.

 13                THE COURT:    On direct.

 14                MS. PENZA:    Yes.   No?     I should let Mr. Lesko

 15   answer.

 16                MR. LESKO:    I don't expect the direct of Jay to take

 17   a full day.

 18                THE COURT:    I see.

 19                MR. LESKO:    The whole testimony could take a day.

 20                THE COURT:    Okay, which will bring us to sometime on

 21   Tuesday afternoon.     And then when will the Court and the

 22   defense know about your next witness?          That's the question.

 23                MS. PENZA:    I think on Sunday, Your Honor.

 24                THE COURT:    On Sunday?

 25                MS. PENZA:    Yes, Your Honor.



                     CMH        OCR       RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 205 of 206 PageID #:
                                   10547

                                                                           4094


  1               MR. AGNIFILO:      She is nothing if not consistent.

  2               THE COURT:    Mr. Agnifilo, it's the best that I can

  3   do.

  4               MR. AGNIFILO:      That was great.    Thank you.

  5               THE COURT:    All right.      Thank you.    I was looking

  6   for that compliment.

  7               All right.    So we are all set for Monday and Tuesday

  8   and on Sunday, you will advise us about the witness who will

  9   come after Jay.

 10               MS. PENZA:    Yes, Your Honor.

 11               THE COURT:    All right.      Thank you very much.

 12               Anything else for tonight?

 13               MR. AGNIFILO:      Nothing.   Nothing.

 14               THE COURT:    But you do owe me your jury

 15   instructions.

 16               MR. AGNIFILO:      We do.

 17               THE COURT:    Okay.   Thank you very much.        Have a good

 18   weekend.

 19               (Matter adjourned to June 10, 2019 at 9:15 a.m.)

 20

 21

 22

 23

 24

 25



                     CMH       OCR      RMR       CRR        FCRR
Case 1:18-cr-00204-NGG-VMS Document 781 Filed 07/26/19 Page 206 of 206 PageID #:
                                   10548

                                                                           4095


  1                                  I N D E X

  2

  3   WITNESS                                                      PAGE

  4

  5       NICOLE

  6             DIRECT EXAMINATION BY MS. PENZA                     3892

  7

  8                               E X H I B I T S

  9

 10
           Government's Exhibits 1272, 1273 and 1275
 11                                                                  3894
           Government's Exhibit 1378                                 3900
 12
           Government's Exhibit 665                                  3903
 13
           Government Exhibit 659                                    3935
 14
           Government Exhibit 652                                    3979
 15
           Government Exhibit 1377                                   3980
 16
           Government Exhibit 656                                    4001
 17
           Government's Exhibits 1367, 1368, 660, 661,
 18        662, 663                                                  4020

 19        Government Exhibit 653                                    4028

 20        Government Exhibits 1358, 1359, 1360, 1362,
           and 1364                                                  4033
 21
           Government Exhibit 658                                    4038
 22
           Government's Exhibits 1372 and 664                        4055
 23

 24

 25



                           MDL      RPR      CRR       CSR
